 



Exhibit 10.2
AGREEMENT OF SALE AND PURCHASE
BETWEEN
CENTEX OFFICE CITYMARK I, L.P.,
as Seller
AND
HINES REIT PROPERTIES, L.P.,
as Purchaser
pertaining to
Citymark Office Building
3100 McKinnon Street
Dallas, Texas
EXECUTED EFFECTIVE AS OF
August 9, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
Section 1.1 Definitions
    1  
Section 1.2 References; Exhibits and Schedules
    8  
 
       
ARTICLE II AGREEMENT OF SALE AND PURCHASE
    8  
Section 2.1 Agreement
    8  
 
       
ARTICLE III CONSIDERATION
    9  
Section 3.1 Purchase Price
    9  
Section 3.2 Confirmation and Assumption of Obligations
    9  
Section 3.3 Method of Payment of Purchase Price
    10  
Section 3.4 Independent Consideration
    10  
Section 3.5 Conditions to the Purchaser’s Obligations
    11  
 
       
ARTICLE IV EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
    13  
Section 4.1 The Deposit
    13  
Section 4.2 Escrow Instructions
    13  
Section 4.3 Documents Deposited into Escrow
    13  
Section 4.4 Close of Escrow
    13  
Section 4.5 Termination Notices
    14  
Section 4.6 Indemnification of Title Company
    14  
Section 4.7 Maintenance of Confidentiality by Title Company
    15  
Section 4.8 Investment of Earnest Money Deposit
    15  
Section 4.9 Designation of Reporting Person
    15  
Section 4.10 Title Company as Seller Affiliate
    16  
 
       
ARTICLE V INSPECTION OF PROPERTY
    16  
Section 5.1 Entry and Inspection
    16  
Section 5.2 Document Review
    16  
Section 5.3 Entry and Inspection Obligations
    17  
Section 5.4 Due Diligence Period
    17  
Section 5.5 Sale “As Is”
    18  
 
       
ARTICLE VI TITLE AND SURVEY MATTERS
    19  
Section 6.1 Title Commitment
    19  
Section 6.2 Survey
    19  
Section 6.3 Title Review
    19  
Section 6.4 Title Policy
    20  
 
       
ARTICLE VII INTERIM OPERATING COVENANTS AND ESTOPPELS
    20  
Section 7.1 Interim Operating Covenants
    20  
Section 7.2 Estoppels
    23  
Section 7.3 Lease Amendments
    24  
Section 7.4 Lease Guaranties
    24  

i



--------------------------------------------------------------------------------



 



              Page
Section 7.5 Audit Cooperation
    24  
 
       
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
    25  
Section 8.1 Seller’s Representations and Warranties
    25  
Section 8.2 Purchaser’s Representations and Warranties
    28  
Section 8.3 Purchaser’s Obligation to Notify Seller
    28  
 
       
ARTICLE IX CONDEMNATION AND CASUALTY
    29  
Section 9.1 Significant Casualty
    29  
Section 9.2 Casualty of Less Than a Significant Portion
    29  
Section 9.3 Condemnation of Property
    29  
Section 9.4 Uniform Vendor and Purchaser Risk Act Not Applicable
    30  
 
       
ARTICLE X CLOSING
    30  
Section 10.1 Closing
    30  
Section 10.2 Purchaser’s Closing Obligations
    30  
Section 10.3 Seller’s Closing Obligations
    31  
Section 10.4 Prorations
    32  
Section 10.5 Delivery of Real Property
    34  
Section 10.6 Costs of Title Company and Closing Costs
    34  
Section 10.7 Post-Closing Delivery of Tenant Notice Letters
    35  
 
       
ARTICLE XI BROKERAGE
    35  
Section 11.1 Brokers
    35  
 
       
ARTICLE XII POST-CLOSING ESCROW / PARENT GUARANTY
    35  
Section 12.1 Guaranty
    35  
 
       
ARTICLE XIII REMEDIES
    35  
Section 13.1 Default by Seller
    35  
Section 13.2 Default by Purchaser
    36  
Section 13.3 Consequential and Punitive Damages
    36  
Section 13.4 Survival
    36  
 
       
ARTICLE XIV NOTICES
    36  
Section 14.1 Notices
    36  
 
       
ARTICLE XV ASSIGNMENT AND BINDING EFFECT
    38  
Section 15.1 Assignment; Binding Effect
    38  
 
       
ARTICLE XVI PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS
    38  
Section 16.1 Limited Survival of Representations, Warranties and Covenants
    38  
 
       
ARTICLE XVII MISCELLANEOUS
    39  
Section 17.1 Waivers
    39  
Section 17.2 Recovery of Certain Fees
    39  
Section 17.3 Time of Essence
    39  

ii



--------------------------------------------------------------------------------



 



              Page
Section 17.4 Construction
    39  
Section 17.5 Counterparts
    39  
Section 17.6 Severability
    39  
Section 17.7 Entire Agreement
    40  
Section 17.8 Governing Law; Venue
    40  
Section 17.9 No Recording
    40  
Section 17.10 Further Actions
    40  
Section 17.11 No Other Inducements
    40  
Section 17.12 No Partnership
    40  
Section 17.13 Limitations on Benefits
    40  
Section 17.14 Exculpation
    41  
Section 17.15 Abstract or Title Policy
    41  
Section 17.16 Exhibits
    41  

      Exhibits    
Exhibit A:
  Personal Property
Exhibit B:
  Legal Description
Exhibit C:
  Service Contracts
Exhibit D-1:
  Major Tenants
Exhibit D-2:
  Form of Tenant Estoppel Certificate
Exhibit E:
  Documents
Exhibit F:
  Lawsuits
Exhibit G:
  List of Tenants
Exhibit H
  List of Specific Tenant Billings
Exhibit I:
  Blanket Conveyance, Bill of Sale, Assignment and Assumption
Exhibit J:
  Form of Centex Service Company Lease Amendment
Exhibit K:
  Certification of Seller
Exhibit L:
  Non-Foreign Entity Certification
Exhibit M:
  Tenant Notification Letter
Exhibit N:
  Assignment of Agreement of Sale and Purchase
Exhibit O:
  Certification of Rent Roll
Exhibit P:
  Rent Roll
Exhibit Q:
  Form of Audit Representation Letter
Exhibit R:
  Contract Guaranty
Exhibit S:
  Form of Centex Service Company Estoppel Certificate
Exhibit T:
  Financial Statements
Exhibit U:
  Exclusions from Licenses and Permits
Exhibit V:
  Form of Special Warranty Deed
Exhibit W:
  Chamberlin Roofing and Waterproofing Letter
Exhibit X:
  Form of Centex Service Company Lease Guaranty
Exhibit Y:
  Form of Centex Construction Group Lease Guaranty
Exhibit Z:
  Form of Centex Construction Group Lease Amendment

iii



--------------------------------------------------------------------------------



 



AGREEMENT OF SALE AND PURCHASE
     THIS AGREEMENT OF SALE AND PURCHASE (the “Agreement”) is entered into and
effective for all purposes as of August 9, 2005 (the “Effective Date”), by and
between CENTEX OFFICE CITYMARK I, L.P., a Delaware limited partnership (the
“Seller”), and HINES REIT PROPERTIES, L.P., a Delaware limited partnership (the
“Purchaser”).
     In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
          “Additional Earnest Money Deposit” has the meaning ascribed to such
term in Section 4.1(b) below.
          “Affiliate” means any person or entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Purchaser or Seller, as the case may be. For the purposes of
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing.
          “Agreement” has the meaning ascribed to such term in the opening
paragraph.
          “Authorities” means the various governmental and quasi-governmental
bodies or agencies having jurisdiction over Seller, the Real Property, the
Improvements, or any portion of the Real Property or Improvements.
          “Blanket Conveyance” has the meaning ascribed to such term in
Section 10.2(a).
          “Broker” has the meaning ascribed to such term in Section 11.1.
          “Business Day” means any day other than a Saturday, Sunday or a day on
which national banking associations in the United States are authorized or
required to close.
          “Casualty Notice” has the meaning ascribed to such term in
Section 9.2.
          “Centex Construction Group” means Centex Construction Group Services,
L.L.C., a Delaware limited liability company.

1



--------------------------------------------------------------------------------



 



          “Centex Construction Group Lease” means that certain Office Lease
Agreement between Seller, as Landlord, and Centex Construction Group, as Tenant,
dated June 5, 2003, as amended by that certain First Amendment to Lease dated
June 27, 2005 between Seller, as Landlord, and Centex Construction Group, as
Tenant.
          “Centex Construction Group Lease Amendment” has the meaning ascribed
to such term in Section 3.5(xi).
          “Centex Construction Group Lease Guaranty” has the meaning ascribed to
such term in Section 7.4.
          “Centex Corporation” means Centex Corporation, a Nevada corporation.
          “Centex Estoppel Certificates” has the meaning ascribed to such term
in Section 7.2(a).
          “Centex Service Company” means Centex Service Company, a Nevada
corporation.
          “Centex Service Company Estoppel Certificate” has the meaning ascribed
to such term in Section 7.2(a).
          “Centex Service Company Lease” means that certain Citymark Building
Office Lease by and between Seller, as Landlord, and Centex Service Company, as
Tenant, dated November 17, 1999, as amended by that certain letter agreement
dated December 29, 1999 from Seller, as Landlord, and agreed and accepted by
Centex Service Company, as Tenant.
          “Centex Service Company Lease Amendment” has the meaning ascribed to
such term in Section 3.5(x).
          “Centex Service Company Lease Guaranty” has the meaning ascribed to
such term in Section 7.4.
          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the
Superfund Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as
the same may be amended.
          “Certificate as to Foreign Status” has the meaning ascribed to such
term in Section 10.3(e).
          “Certifying Party” has the meaning ascribed to such term in
Section 4.5.
          “Closing” means the consummation of the purchase and sale of the
Property contemplated by this Agreement, as provided for in Article X.
          “Closing Date” means August 24, 2005, or such earlier or later date to
which Purchaser and Seller may hereafter agree in writing.

2



--------------------------------------------------------------------------------



 



          “Closing Documents” means (a) the documents to be executed and
delivered by Seller and/or Purchaser at Closing, (b) the Contract Guaranty, the
Centex Service Company Lease Guaranty and the Centex Construction Group Lease
Guaranty to be executed and delivered at Closing by the Centex Corporation,
(c) the Centex Service Company Lease Amendment to be executed and delivered by
Purchaser and Centex Service Company, and (d) the Centex Construction Group
Lease Amendment to be executed and delivered by Purchaser and Centex
Construction Group.
          “Closing Extension Deposit” has the meaning ascribed to such term in
Section 10.1.
          “Closing Extension Notice Date” means August 19, 2005.
          “Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).
          “Closing Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 3.2, 4.6, 4.7, 4.9, 5.3, 5.5, 7.1(q), 7.5, 8.1
(subject to Section 16.1), 8.2, 10.4 (subject to the limitations therein), 10.6,
10.7, 11.1, 12.1, 14.1, 15.1, 16.1, Article XIII and Article XVII.
          “Closing Time” has the meaning ascribed to such term in
Section 10.4(a).
          “Code” has the meaning ascribed to such term in Section 4.9.
          “Deed” has the meaning ascribed to such term in Section 10.3(a).
          “Deposit Time” means 5:00 p.m. Local Time on the Business Day that is
immediately preceding the Closing Date.
          “Documents” has the meaning ascribed to such term in Section 5.2.
          “Due Diligence Period” has the meaning ascribed to such term in
Section 5.4.
          “Earnest Money Deposit” means the Initial Earnest Money Deposit,
together with the Additional Earnest Money Deposit, if any, and the Closing
Extension Deposit, if any.
          “Effective Date” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Environmental Requirements” means all laws, ordinances, statutes,
codes, rules, regulations, agreements, judgments, orders, and decrees, in effect
as of the date of this Agreement, of the United States, the states, the
counties, the cities, or any other political subdivisions in which the Property
is located, and any other political subdivision, agency or instrumentality
exercising jurisdiction over the owner of the Property, the Property, or the use
of the Property, and common law, relating to pollution, the protection or
regulation of human health, natural resources, or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals, or industrial, toxic or Hazardous Substances or waste or hazardous
materials into the environment (including, without limitation, ambient air,

3



--------------------------------------------------------------------------------



 



surface water, ground water or land or soil), with respect to or which otherwise
pertain to or affect (i) the Property (or any portion thereof), or (ii) the use,
ownership, occupancy or operation of the Property (or any portion thereof),
including but not limited to CERCLA, RCRA, the Water Pollution Control Act (33
U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know
Act of 1986 (42 U.S.C. § 11001 et seq.), comparable state and local laws, and
any and all rules and regulations which are in effect as of the date of this
Agreement promulgated under any and all of the aforementioned laws.
          “Escrow Instructions” has the meaning ascribed to such term in
Section 4.2.
          “Existing Survey” has the meaning ascribed to such term in
Section 6.2.
          “Final Title Policy” has the meaning ascribed to such term in
Section 6.4.
          “Governmental Regulations” means all laws, ordinances, rules and
regulations of the Authorities applicable to Seller, the Property or the use or
operation thereof.
          “Contract Guaranty” means that certain Guaranty to be executed and
delivered at Closing by the Centex Corporation, which Guaranty shall be in the
form of Exhibit R attached hereto.
          “Hazardous Substances” means any substance which is or contains
(i) any solid or liquid wastes (including hazardous wastes), hazardous air
pollutants, hazardous substances, hazardous chemical substances and mixtures,
toxic substances, pollutants and contaminants, as such terms are defined in any
Environmental Requirement, including, without limitation CERCLA, RCRA, the Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Emergency
Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), as
such Environmental Requirements have been amended and/or supplemented from time
to time prior to the date of this Agreement, and any and all rules and
regulations promulgated under any of the above; (ii) pesticides specifically
regulated under the Federal Insecticide, Fungicide and Rodenticide Act (7
U.S.C.A. § 135 et seq.) as such Act has been amended and/or supplemented from
time to time prior to the date of this Agreement, and any and all rules and
regulations promulgated under such Act; (iii) storage tanks or containers
regulated by applicable Environmental Requirements, whether or not underground,
and whether empty, filled or partially filled with any substance; (iv) gasoline,
diesel fuel, or other petroleum hydrocarbons; (v) asbestos and asbestos
containing materials regulated by applicable Environmental Requirements in any
form, whether friable or non-friable; (vi) polychlorinated biphenyls; and
(vii) radon gas. Hazardous Substances shall include, without limitation, any
substance, the presence of which on the Property, requires reporting,
investigation or remediation under Environmental Requirements.
          “Hines” means Hines Interests Limited Partnership, a Delaware limited
partnership.

4



--------------------------------------------------------------------------------



 



          “Improvements” means all buildings, structures, fixtures, parking
areas and other improvements located on the Real Property.
          “Independent Consideration” has the meaning ascribed to such term in
Section 3.4.
          “Initial Earnest Money Deposit” has the meaning ascribed to such term
in Section 4.1(a).
          “Leasing Costs” means all leasing commissions, brokerage commissions,
tenant improvement and other allowances, abatements and incentives, legal fees
and other expenditures incurred in connection with the lease of space in the
Property.
          “Licensee Parties” has the meaning ascribed to such term in
Section 5.1(a).
          “Licenses and Permits” means, collectively, all of Seller’s right,
title and interest, to the extent assignable, in and to licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities in
connection with the Real Property and the Improvements, together with all
renewals and modifications thereof.
          “Local Time” means the time in the city in which the Real Property is
located.
          “Managing Agent” means Harwood International, Inc., a Texas
corporation.
          “Major Tenants” has the meaning ascribed to such term in
Section 7.2(a).
          “Objections” has the meaning ascribed to such term in Section 6.3.
          “Official Records” means the Real Property Records of Dallas County,
Texas.
          “Operating Expenses” has the meaning ascribed to such term in
Section 10.4(c).
          “Other Party” has the meaning ascribed to such term in Section 4.5.
          “Permitted Encumbrances” has the meaning ascribed to such term in
Section 6.3.
          “Personal Property” means all of Seller’s right, title and interest in
and to the equipment, appliances, tools, supplies, machinery, artwork,
furnishings and other items of personal property described on Exhibit A attached
hereto.
          “Property” has the meaning ascribed to such term in Section 2.1.
          “Proration Items” has the meaning ascribed to such term in
Section 10.4(a).
          “Purchase Price” has the meaning ascribed to such term in Section 3.1.

5



--------------------------------------------------------------------------------



 



          “Purchaser” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984,
and as further amended.
          “Real Property” means those certain parcels of real property located
at 3100 McKinnon Street, Dallas, Texas, as more particularly described on
Exhibit B attached hereto and made a part hereof, together with all of Seller’s
right, title and interest, if any, in and to the appurtenances pertaining
thereto, including but not limited to Seller’s right, title and interest in and
to the adjacent streets, alleys and right-of-ways, and any easement rights, air
rights, subsurface rights, development rights, wastewater capacities and credit
reservations, and water rights.
          “Records, Plans and Guaranties” means, collectively, the following to
the extent set forth on Exhibit E attached hereto: (i) books and records
relating to the Improvements; (ii) surveys, structural reviews, architectural
drawings and engineering, environmental, soils, seismic, geologic and
architectural reports, studies and certificates pertaining to the Real Property
or the Improvements; (iii) plans, specifications and drawings of the
Improvements or the Real Property or any portion thereof; and (iv) warranties
and guaranties currently in force and effect made by any contractors,
subcontractors, vendors or suppliers regarding their performance or the quality
of materials supplied by them in connection with the construction and operation
of the Real Property, the Improvements, the Personal Property or the Tenant
Leases. The terms “Records, Plans and Guaranties” shall include only those items
set forth above to the extent included on Exhibit E attached hereto and
expressly shall not include (1) any document or correspondence which would be
subject to the attorney- client privilege; (2) any documents pertaining to the
marketing of the Property for sale to prospective purchasers; (3) any internal
memoranda, reports or assessments of Seller or Seller’s Affiliates relating to
Seller’s valuation of the Property; and (4) appraisals of the Property whether
prepared internally by Seller or Seller’s Affiliates or externally.
          “Rentals” has the meaning ascribed to such term in Section 10.4(b),
and some may be “Delinquent” in accordance with the meaning ascribed to such
term in Section 10.4(b).
          “Rent Roll” has the meaning ascribed to such term in Section 5.2.
          “Representation Letter” has the meaning ascribed to such term in
Section 7.5.
          “Reporting Person” has the meaning ascribed to such term in
Section 4.9(a).
          “Seller” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Seller Warranties and Covenants” has the meaning ascribed to such
term in Section 5.5.
          “Seller’s Cure Period” has the meaning ascribed to such term in
Section 6.3.

6



--------------------------------------------------------------------------------



 



          “Service Contracts” means all of Seller’s right, title and interest,
to the extent assignable, in all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds and other contracts
for the provision of labor, services, materials or supplies relating solely to
the Real Property, Improvements or Personal Property (together with all
renewals, supplements, amendments and modifications thereof) all as listed and
described on Exhibit C attached hereto, and such new agreements and renewals,
supplements, amendments and modifications to such existing agreements entered
into after the Effective Date, to the extent permitted by Section 7.1(f), to the
extent only those Service Contracts are designated by Purchaser pursuant to
Section 3.2(a).
          “Significant Portion” means damage by fire or other casualty to the
Real Property and the Improvements or a portion thereof (a) requiring repair
costs in excess of Five Hundred Thousand and No/100 Dollars ($500,000.00) as
such repair costs are reasonably estimated by Purchaser, or (b) resulting in
(i) a breach, default or failure of performance under any Tenant Lease, (ii) a
reduction of rent under any Tenant Lease which is not fully reimbursed with the
proceeds of rent loss insurance to be assigned to Purchaser at Closing, or
(iii) a termination right under any Tenant Lease.
          “Survey” has the meaning ascribed to such term in Section 6.2.
          “Survey Exception” has the meaning ascribed to such term in
Section 6.4.
          “Tenant Deposits” means all security deposits, letters of credit or
other security, paid or deposited or required to be paid or deposited by the
Tenants to Seller, as landlord, or any other person on Seller’s behalf pursuant
to the Tenant Leases (together with any interest which has accrued thereon, but
only to the extent such interest has accrued for account of the respective
Tenants).
          “Tenant Estoppel Certificates” has the meaning ascribed to such term
in Section 7.2(a).
          “Tenant Leases” means all written leases, rental agreements or
occupancy agreements whereby Seller or its predecessor in title leased or
granted the right to occupy a portion of the Property, and all written renewals,
amendments, modifications and supplements thereto, together with any renewals
and modifications thereof and any new leases entered into after the Effective
Date with the prior written consent of Purchaser pursuant to Section 7.1(e).
Tenant Leases will not include subleases or similar occupancy agreements entered
into by Tenants which, by their nature, are subject to Tenant Leases.
          “Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.7.
          “Tenants” means all persons or entities leasing, renting or occupying
space within the Improvements pursuant to the Tenant Leases, but expressly
excludes any subtenants, licensees, concessionaires, franchisees or other
persons or entities whose occupancy is derived through Tenants.

7



--------------------------------------------------------------------------------



 



          “Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 3.4, 4.5, 4.6, 4.7, 4.9, 5.3, 11.1, 14.1,
15.1, Article XIII, and Article XVII.
          “Title Company” means Commerce Title Company, 2728 N. Harwood Street,
IC II, 4th Floor, Dallas, Texas 75201, Phone: (214) 981-6500, Facsimile:
(214) 981-6440, Attn: Sue Jackson.
          “Title Company Coverage Letter” has the meaning ascribed to such term
in Section 4.10.
          “Title Commitment” has the meaning ascribed to such term in
Section 6.1.
          “Title Commitment Documents” has the meaning ascribed to such term in
Section 6.1.
          “Title Policy” has the meaning ascribed to such term in Section 6.1.
          “To Purchaser’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge of Clayton Elliott and Roy Pelham.
          “To Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge, after reasonable investigation and inquiry,
of (i) Michael Albright, who is Senior Vice President, Administration, of
Seller, and Stephen M. Weinberg, who is the Chairman of the general partner of
Seller, who each have knowledge of the Property and the daily operations
thereof, and (ii) the Managing Agent.
          “Waterproofing Work” has the meaning ascribed to such term in
Section 7.1(q).
     Section 1.2 References; Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
AGREEMENT OF SALE AND PURCHASE
     Section 2.1 Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the “Property”):
          (a) the Real Property;
          (b) the Improvements;
          (c) the Personal Property;

8



--------------------------------------------------------------------------------



 



          (d) all of Seller’s right, title and interest as lessor in and to the
Tenant Leases and, subject to the terms of the respective applicable Tenant
Leases, the Tenant Deposits;
          (e) all of Seller’s right, title and interest, if any, in, to and
under the Service Contracts and the Licenses and Permits;
          (f) all of Seller’s right, title and interest, if any, in and to the
Records, Plans and Guaranties;
          (g) all of Seller’s right, title, and interest, to the extent legally
assignable or transferable, in and to all telephone numbers and telephone
exchanges for the Property (but specifically excluding any telephone numbers and
telephone exchanges for Tenants of the Improvements); and all names, trade
names, fictitious names, designations, logos, copyrights, service marks, and
appurtenant registrations, if any, used by Seller in connection with Seller’s
ownership or operation and identification of the Property as “Citymark”,
“Citymark Building”, or “Citymark Office Building” but specifically excluding
those names, trade names, fictitious names, designations, logos, copyrights,
service marks and appurtenant registrations of any Tenant of the Improvements.
Notwithstanding anything herein to the contrary, in no event is Seller
conveying, assigning, transferring or granting to Purchaser the right to use any
name, trade name, fictitious name, designation, logo, copyright, service mark or
appurtenant registration, containing the word “Centex”, “CTX” or any other word
or words used in combination with “Centex” or “CTX”; and
          (h) all of Seller’s right, title and interest in and to all leasing
floor plans, building stacking plans, encumbrance schedules, marketing
brochures, building photos, BOMA calculations, and websites and website domains
that relate directly to the ownership, operation, management or leasing of the
Real Property and the Improvements; and, upon request of Purchaser, copies of
computer software and programs, relating directly to the ownership, operation,
management or leasing of the Real Property and the Improvements, if such
computer software and/or programs can be copied and delivered to Purchaser
without violation of any license or permit applicable thereto.
ARTICLE III
CONSIDERATION
     Section 3.1 Purchase Price. The purchase price for the Property (the
“Purchase Price”) will be Twenty-Seven Million Six Hundred Fifty Thousand Four
Hundred Ninety-Five and No/100 Dollars ($27,650,495.00) in lawful currency of
the United States of America, payable as provided in Section 3.3.
     Section 3.2 Confirmation and Assumption of Obligations.
          (a) On or before August 15, 2005, Purchaser shall notify Seller in
writing which of the contracts and agreements listed on Exhibit C Purchaser
elects, in its sole discretion, will be included in the definition of Service
Contracts and therefore will be assigned to and assumed by Purchaser at the
Closing. All such contracts and agreements not so designated by Purchaser will
not be included in the term Service Contracts and Purchaser shall have no
liability or responsibility for the same.

9



--------------------------------------------------------------------------------



 



          (b) As additional consideration for the purchase and sale of the
Property, at Closing Purchaser will assume and agree to perform (i) all of the
covenants and obligations of Seller, pursuant to the Tenant Leases and Service
Contracts, which are to be performed subsequent to the Closing Date, and
(ii) all Leasing Costs incurred or to be incurred in connection with any new
Tenant Lease executed on or after the Effective Date so long as such new Tenant
Lease was approved by Purchaser in writing in accordance with Section 7.1(e)
hereof; provided, however, Seller agrees to pay all Leasing Costs, if any,
incurred or to be incurred in connection with the Centex Service Company Lease
Amendment and Centex Construction Group Lease Amendment. Purchaser hereby agrees
to indemnify, defend and hold Seller and its Affiliates harmless from and
against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including but not
limited to reasonable attorneys’ fees and expenses) asserted against or incurred
by Seller or its Affiliates and arising out of the failure of Purchaser to
perform its obligations pursuant to this Section 3.2(b).
          (c) As a material inducement to Purchaser to purchase the Property,
and understanding that Purchaser will rely upon the following in purchasing the
Property, at Closing, Seller will retain, pay and agree to perform (i) all of
the covenants and obligations of Seller pursuant to the Tenant Leases and
Service Contracts which are to be performed prior to the Closing Date, and
(ii) all Leasing Costs payable with respect to Tenant Leases, except as set
forth in Section 3.2(b)(ii) above. Seller hereby agrees to indemnify, defend and
hold Purchaser and its Affiliates harmless from and against any and all claims,
liens, damages, demands, causes of action, liabilities, lawsuits, judgments,
losses, costs and expenses (including, but not limited to reasonable attorneys’
fees and expenses) asserted against or incurred by Purchaser or its Affiliates
and arising out of the failure of Seller to perform its obligations pursuant to
this Section 3.2.(c).
          (d) The provisions of this Section 3.2 shall survive the Closing.
     Section 3.3 Method of Payment of Purchase Price. Subject to Section 3.5
hereof, no later than 5:00 p.m. Local Time on the Business Day before the
Closing Date, Purchaser will deliver the Purchase Price (subject to the
adjustments described in Section 10.4 and any applicable credits), together with
all other costs and amounts to be paid by Purchaser at Closing pursuant to the
terms of this Agreement, by Federal Reserve wire transfer of immediately
available funds to an account to be designated by the Title Company. Subject to
Section 3.5 hereof, no later than 10:00 a.m. Local Time on the Closing Date,
(a) Purchaser will cause the Title Company to (1) pay to Seller by Federal
Reserve wire transfer of immediately available funds to an account to be
designated by Seller, the Purchase Price (subject to adjustments described in
Section 10.4 and any applicable credits), less any costs or other amounts to be
paid by Seller at Closing pursuant to the terms of this Agreement, and (2) pay
to all appropriate payees the other costs and amounts to be paid by Purchaser at
Closing pursuant to the terms of this Agreement; and (b) Seller will direct the
Title Company to pay to the appropriate payees out of the proceeds of Closing
payable to Seller, all costs and amounts due, or to be paid, by Seller at
Closing pursuant to the terms of this Agreement.
     Section 3.4 Independent Consideration. Contemporaneously with the execution
and delivery of this Agreement, Purchaser has paid to Seller as further
consideration for this

10



--------------------------------------------------------------------------------



 



Agreement, in cash, the sum of One Hundred Dollars ($100.00) (the “Independent
Consideration”), in addition to the Earnest Money Deposit and the Purchase
Price. The Independent Consideration is independent of any other consideration
provided hereunder, shall be fully earned by Seller upon the Effective Date
hereof, and is not refundable under any circumstances, even if Seller breaches
this Agreement.
     Section 3.5 Conditions to the Purchaser’s Obligations. The obligation of
Purchaser to purchase and pay for the Property and other assets to be
transferred hereunder is subject to the satisfaction (or waiver by Purchaser) as
of the Closing of the following conditions:
          (i) Each of the representations and warranties made by Seller in
Section 8.1 shall be true and correct in all material respects when made and on
the Closing Date (including no material adverse change in any representations,
warranties or exhibits to this Agreement which are updated as required or
permitted by this Agreement and delivered at the Closing).
          (ii) Seller shall have performed or complied in all material respects
with each obligation and covenant required by the Tenant Leases, any applicable
Governmental Regulations, and by this Agreement (including, without limitation,
Section 10.3 hereof) to be performed or complied with by Seller on or before the
Closing.
          (iii) With respect to the Tenant Leases in which an Affiliate of
Seller is the Tenant thereunder, there shall be no monetary or material
non-monetary defaults under such Tenant Leases.
          (iv) With respect to the Tenant Leases under which the Tenant
thereunder is not an Affiliate of Seller, there shall be (1) no monetary
defaults which in the aggregate exceed One Hundred Thousand and No/100 Dollars
($100,000.00), and (2) no material non-monetary defaults.
          (v) No order or injunction of any court or administrative agency of
competent jurisdiction nor any Governmental Regulation promulgated by any
Authority of competent jurisdiction shall be in effect as of the Closing which
restrains or prohibits the transfer of the Property or the consummation of any
other transaction provided for herein.
          (vi) No action, suit or other proceeding shall be pending which shall
have been brought by any person or entity (other than the parties hereto and
their affiliates) (i) to restrain, prohibit or change in any material respect
the purchase and sale of the Property or the consummation of any transaction
provided for herein, or (ii) seeking material damages with respect to such
purchase and sale or any other transaction provided for herein.
          (vii) Purchaser shall have received Tenant Estoppel Certificates as
required by Section 7.2 and none of the same shall contain any adverse factual
information not otherwise disclosed to Purchaser in writing on or before
June 13, 2005.

11



--------------------------------------------------------------------------------



 



          (viii) The physical condition of the Property shall be substantially
the same on the Closing Date as on the Effective Date, reasonable wear and tear
and loss by casualty excepted (subject to the provisions of Article VII).
          (ix) The Title Company shall be irrevocably and unconditionally
committed to issue to Purchaser the Final Title Policy.
          (x) The executed amendment to the Centex Services Company Lease (the
“Centex Service Company Lease Amendment”), which Centex Service Company Lease
Amendment shall be in the form attached hereto as Exhibit J, shall be delivered
to Purchaser in the manner required under Section 10.3.
          (xi) The executed amendment to the Centex Construction Group Lease
(the “Centex Construction Group Lease Amendment”), which Centex Construction
Group Lease Amendment shall be in the form attached hereto as Exhibit Z, shall
be delivered to Purchaser in the manner required under Section 10.3.
          (xii) The Centex Estoppel Certificates shall be delivered to Purchaser
in the manner required under Sections 7.2 and 10.3.
          (xiii) The Contract Guaranty shall be delivered to Purchaser in the
manner required under Section 10.3.
          (xiv) The Centex Service Company Lease Guaranty and the Centex
Construction Group Lease Guaranty shall be delivered to Purchaser in the manner
required under Section 10.3.
          (xv) There shall be no proceeding pending by or against Seller or any
Tenant under the Federal Bankruptcy Code or any similar law.
          (xvi) There shall be no material adverse change in the information set
forth in the Rent Roll delivered pursuant to Section 5.2 and the Rent Roll
delivered pursuant to Section 10.3(h) except changes arising from the acts of
Seller which do not constitute a breach of the representations, warranties or
covenants of Seller set forth in this Agreement.
          (xvii) Purchaser shall have received from the Title Company the Title
Company Coverage Letter as described in Section 4.10 below.
Purchaser’s closing of the purchase provided for herein shall evidence
Purchaser’s satisfaction with or waiver of each of such conditions. If any
condition to Purchaser’s conditions set forth in this Section 3.5 is not
satisfied to Purchaser’s reasonable satisfaction, Purchaser may terminate this
Agreement and, in the event a condition under subsection (i), (ii), (iii), (x),
(xi), (xii), (xiii), (xiv) and (xvii) is not satisfied or waived by Purchaser at
Closing, Purchaser shall be entitled to pursue its remedies under Section 13.1.

12



--------------------------------------------------------------------------------



 



ARTICLE IV
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
     Section 4.1 The Deposit.
     (a) On the Effective Date, Purchaser shall deliver to the Title Company
(the “Initial Earnest Money Deposit”): the sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00), which will be held in escrow by the Title Company
pursuant Section 4.8 below.
     (b) If Purchaser does not terminate this Contract prior to the expiration
of the Due Diligence Period pursuant to Section 5.4 below, then on or before
5:00 p.m. Local Time on the last day of the Due Diligence Period, Purchaser
shall deliver to the Title Company an additional cash deposit (“Additional
Earnest Money Deposit”) in the sum of Five Hundred Thousand and 00/100 Dollars
($500,000.00), which will be held in escrow by the Title Company pursuant to
Section 4.8 below. The Additional Earnest Money Deposit shall be held by the
Title Company as, and shall be deemed a part of, the Earnest Money Deposit for
all purposes of this Agreement and shall be non-refundable except as expressly
set forth in the Agreement. Further, notwithstanding anything to the contrary
contained in this Agreement, if the Additional Earnest Money Deposit is not
received by the Title Company on or prior to 5:00 p.m. Local Time on the last
day of the Due Diligence Period, then (i) this Agreement will automatically
terminate and be of no further force or effect, at which point neither party
shall have the any further obligations hereunder except for the Termination
Surviving Obligations, and (ii) the Initial Earnest Money Deposit shall be
refunded to Purchaser.
     Section 4.2 Escrow Instructions. This Article IV constitutes the escrow
instructions of Seller and Purchaser to the Title Company with regard to the
Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If any requirements relating to the duties
or obligations of the Title Company hereunder are not acceptable to the Title
Company, or if the Title Company requires additional instructions, the parties
agree to make such deletions, substitutions and additions to the Escrow
Instructions as Purchaser and Seller hereafter mutually approve in writing and
which do not substantially alter this Agreement or its intent. In the event of
any conflict between this Agreement and such additional escrow instructions,
this Agreement will control.
     Section 4.3 Documents Deposited into Escrow. On or before the Deposit Time,
Purchaser and Seller each will deliver in escrow to the Title Company the
documents described and provided for in this Agreement to be so delivered.
     Section 4.4 Close of Escrow. Provided that the Title Company has not
received from Seller or Purchaser any written termination notice as described
and provided for in Section 4.5 (or if such a notice has been previously
received, provided that the Title Company has received from such party a
withdrawal of such notice and provided that this Agreement has not otherwise
been terminated pursuant to the terms hereof), when Purchaser and Seller have
delivered the documents required by Section 4.3, the Title Company will:

13



--------------------------------------------------------------------------------



 



          (a) If applicable and when required, file with the Internal Revenue
Service (with copies to Purchaser and Seller) the reporting statement required
under Section 6045(e) of the Internal Revenue Code and Section 4.9 hereof;
          (b) Insert the applicable Closing Date as the date of any document
delivered to the Title Company undated and assemble counterparts into single
instruments;
          (c) Disburse to Seller, by wire transfer of immediately available
federal funds, in accordance with wiring instructions to be obtained by the
Title Company from Seller, all sums which Seller is entitled to receive at the
Closing;
          (d) Deliver the Deed to Purchaser by causing same to be recorded in
the Official Records and obtain conformed copies of the recorded Deed for
delivery to Purchaser and to Seller following recording;
          (e) Issue to Purchaser the Title Policy required by Section 6.4 of
this Agreement;
          (f) Deliver to Seller, in addition to Seller’s Closing proceeds, all
documents deposited with the Title Company for delivery to Seller at the
Closing; and
          (g) Deliver to Purchaser (i) all documents deposited with the Title
Company for delivery to Purchaser at the Closing, and (ii) any funds deposited
by Purchaser in excess of the amount required to be paid by Purchaser pursuant
to this Agreement.
     Section 4.5 Termination Notices. If at any time the Title Company receives
a certificate of either Seller or Purchaser (for purposes of this Section 4.5,
the “Certifying Party”) stating that: (a) the Certifying Party is entitled to
receive the Earnest Money Deposit pursuant to the terms of this Agreement, and
(b) a copy of the certificate was delivered as provided herein to the other
party (for purposes of this Section 4.5, the “Other Party”) prior to or
contemporaneously with the giving of such certificate to the Title Company,
then, unless the Title Company has then previously received, or receives within
five (5) Business Days after receipt of the Certifying Party’s certificate,
contrary written instructions from the Other Party, the Title Company, within
two (2) Business Days after the expiration of the foregoing five (5) Business
Day period, will deliver the Earnest Money Deposit to the Certifying Party, and
thereupon the Title Company will be discharged and released from any and all
liability hereunder. If the Title Company receives contrary written instructions
from the Other Party within five (5) Business Days following the Title Company’s
receipt of said certificate, the Title Company will not so deliver the Earnest
Money Deposit, but will continue to hold the same pursuant hereto, subject to
Section 4.6. Notwithstanding the foregoing, if Purchaser elects to terminate
this Agreement on or before the expiration of the Due Diligence Period as
provided in Section 5.4 hereof, upon Purchaser’s request, the Title Company
shall immediately return the Initial Earnest Money Deposit to Purchaser without
notice to or approval from Seller, and in all events all interest earned on the
Initial Earnest Money Deposit shall be paid to Purchaser.
     Section 4.6 Indemnification of Title Company. If this Agreement or any
matter relating hereto becomes the subject of any litigation or controversy,
Purchaser and Seller jointly and severally, will hold the Title Company free and
harmless from any loss or expense, including

14



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees, that may be suffered by it by reason thereof other
than as a result of Title Company’s negligence or willful misconduct. In the
event conflicting demands are made or notices served upon Title Company with
respect to this Agreement, or if there is uncertainty as to the meaning or
applicability of the terms of this Agreement or the Escrow Instructions,
Purchaser and Seller expressly agree that the Title Company will be entitled to
file a suit in interpleader in the county in which the Real Property is located
and to obtain an order from the court requiring Purchaser and Seller to
interplead and litigate their several claims and rights among themselves. Upon
the filing of the action in interpleader and the deposit of the Earnest Money
Deposit into the registry of the court, the Title Company will be fully released
and discharged from any obligations imposed upon it by this Agreement.
     Section 4.7 Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and not disclose to anyone the existence of this
Agreement, the identity of the parties hereto, the amount of the Purchase Price,
the provisions of this Agreement or any other information concerning the
transactions contemplated hereby, without the prior written consent of Purchaser
and Seller in each instance.
     Section 4.8 Investment of Earnest Money Deposit. The Title Company will
invest and reinvest the Earnest Money Deposit, at the instruction and sole
election of Purchaser, only in (a) bonds, notes, Treasury bills or other
securities constituting direct obligations of, or guaranteed by the full faith
and credit of, the United States of America, and in no event maturing beyond the
Closing Date, or (b) fully insured, interest-bearing accounts at a commercial
bank mutually acceptable to Purchaser and the Title Company. The investment of
the Earnest Money Deposit will be at the sole risk of Purchaser and no loss on
any investment will relieve Purchaser of its obligations to pay to Seller as
liquidated damages the full amount of the Earnest Money Deposit as provided in
Article XIII, or of its obligation to pay the Purchase Price. Notwithstanding
any provisions of this Agreement, all interest earned on the Earnest Money
Deposit shall be paid to Purchaser. Purchaser shall be responsible for paying
any income taxes thereon.
     Section 4.9 Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 4.9, the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:
          (a) The Title Company (for purposes of this Section 4.9, the
“Reporting Person”), by its execution hereof, hereby assumes all
responsibilities for information reporting required under Section 6045(e) of the
Code.
          (b) Seller and Purchaser each hereby agree:
          (i) to provide to the Reporting Person all information and
certifications regarding such party, as reasonably requested by the Reporting
Person or otherwise required to be provided by a party to the transaction
described herein under Section 6045 of the Code; and

15



--------------------------------------------------------------------------------



 



          (ii) to provide to the Reporting Person such party’s taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Reporting Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Reporting Person is
correct.
          (c) The addresses for Seller and Purchaser are as set forth in
Section 14.1 hereof, and the real estate subject to the transfer provided for in
this Agreement is described in Exhibit B.
     Section 4.10 Title Company as Seller Affiliate. Seller hereby notifies
Purchaser, and Purchaser acknowledges, that Title Company is an Affiliate of
Seller. On or before Closing, Seller shall deliver to Purchaser a letter from
the Title Company, in form and substance acceptable to Purchaser, affirming that
Purchaser’s title insurance coverage will not be affected as a result of
Seller’s relationship with the Title Company (the “Title Company Coverage
Letter”).
ARTICLE V
INSPECTION OF PROPERTY
     Section 5.1 Entry and Inspection.
          (a) From and after the Effective Date through the Closing Date, but
subject to the provisions of this Section 5.1 and subject to the obligations set
forth in Section 5.3 below, Seller will permit Purchaser and its authorized
agents and representatives (collectively, the "Licensee Parties”) the right to
enter upon the Real Property at all reasonable times during normal business
hours to perform reasonable, investigations, studies and tests, including
surveys and engineering studies, of the Property as Purchaser deems necessary or
desirable. Notwithstanding anything to the contrary contained herein, no
physically invasive testing, other than a Phase I environmental site assessment
(and a Phase II environmental site assessment if the Phase I environmental site
assessment indicates or suggests that a Phase II environmental site assessments
is necessary or prudent), shall be conducted during any such entry by Purchaser
or any Licensee Party upon the Property, without Seller’s specific prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.
          (b) Subject to the obligations set forth in Section 5.3 below,
Purchaser and the Licensee Parties shall have the right to communicate directly
with the Authorities, Tenants and the parties to the Service Contracts for any
good faith reasonable purpose in connection with the transaction contemplated by
this Agreement.
     Section 5.2 Document Review. Prior to the Effective Date hereof, Seller
shall have delivered to Purchaser or its authorized agents or representatives,
to the extent in Seller’s possession or control, copies of the documents
(collectively, the “Documents”) listed on Exhibit E attached hereto and
incorporated herein by reference, which Documents shall include, but not be
limited to, Seller’s most current rent roll (the “Rent Roll”), which is dated
August 5, 2005 and attached hereto as Exhibit P. Seller shall also make
available to Purchaser at the Real Property,

16



--------------------------------------------------------------------------------



 



the Tenant Lease files, the Records, Plans and Guaranties and any other
information in Seller’s possession or control, as may be reasonably requested by
Purchaser, relating to the Property and not otherwise delivered to Purchaser
pursuant to this Section 5.2, and Purchaser shall have the right to copy the
same and the same shall constitute a part of the Documents.
     Section 5.3 Entry and Inspection Obligations.
          (a) Purchaser agrees that in entering upon and inspecting or examining
the Property and communicating with any Tenants, Purchaser and the other
Licensee Parties will not take any action that would intentionally and
knowingly: unreasonably disturb the Tenants or unreasonably interfere with their
use and enjoyment of the Property pursuant to their respective Tenant Leases;
unreasonably interfere with the operation and maintenance of the Property;
damage any part of the Property or any personal property owned or held by
Seller, any Tenant or any other person or entity; injure or otherwise cause
bodily harm to Seller or any Tenant, or to any of their respective agents,
guests, invitees, contractors and employees, or to any other person or entity;
or permit any liens to attach to the Property by reason of the exercise of
Purchaser’s rights under this Article V. Purchaser further agrees that any
inspection, test or study shall be performed in accordance with Governmental
Regulations. Purchaser will: (i) promptly pay when due the costs of all entry
and inspections and examinations done by Purchaser with regard to the Property;
and (ii) subject to Section 5.3(b), to the extent Purchaser’s inspections or
examination causes any physical damage to the Property (and not merely the
discovery of unfavorable conditions) promptly repair or restore the Property to
the condition in which the same was in before any such entry upon the Property
and inspection or examination was undertaken.
          (b) Purchaser hereby agrees to indemnify, defend and hold Seller and
its partners, agents, employees, successors, assigns and Affiliates harmless
from and against any and all liens, claims, causes of action, damages,
liabilities, demands, suits, obligations to third parties, together with all
losses, penalties, costs and expenses relating to any of the foregoing
(including but not limited to court costs and reasonable attorneys’ fees)
arising out of or in connection with any personal injury or death of persons
whomsoever or loss or destruction or damage to property, or any other claims of
tenants or third parties (including liens) provided such claims are based on any
acts or omissions on the Property by Purchaser or any Licensee Party.
Notwithstanding the foregoing, Purchaser shall not be liable for any liens,
claims, causes of action, damages, liabilities, demands, suits, or obligations
to third parties, or losses, penalties, costs and expenses related to any of the
foregoing (including but not limited to court costs and reasonable attorney’s
fees) incurred by Seller and its partners, agents, employees, successors,
assigns and Affiliates and arising from (i) Purchaser’s discovery of adverse
facts or conditions with respect to the Property, which facts or conditions were
not otherwise caused by Purchaser’s activities on the Property, or (ii) any
pre-existing condition on the Property.
          (c) Notwithstanding any provision of this Agreement to the contrary,
neither the Closing nor a termination of this Agreement will terminate
Purchaser’s obligations pursuant to this Section 5.3.
     Section 5.4 Due Diligence Period. If for any reason Purchaser, in its sole
discretion, is not satisfied with the Property, any of the Documents or any
information obtained by

17



--------------------------------------------------------------------------------



 



Purchaser relating to the Property, then Purchaser may terminate this Agreement
by delivering to Seller a written notice of termination at any time during the
period from the Effective Date until 5:00 p.m., Local Time on August 9, 2005
(the “Due Diligence Period”), whereupon this Agreement shall terminate, the
Initial Earnest Money Deposit shall be returned to Purchaser, and Seller and
Purchaser shall have no further obligations hereunder except for the Termination
Surviving Obligations.
     Notwithstanding anything to the contrary contained in this Agreement, if
Purchaser does not furnish a termination notice but the Additional Earnest Money
Deposit is not received by the Title Company on or prior to 5:00 p.m. Local Time
on the last day of the Due Diligence Period in accordance with Section 4.1(b) of
this Agreement, then (i) Purchaser shall be deemed to have elected to terminate
this Agreement pursuant to this Section 5.4, this Agreement shall automatically
terminate and be of no further force or effect, and neither party shall have any
further obligations under this Agreement except for the Termination Surviving
Obligations, and (ii) the Initial Earnest Money Deposit shall be refunded to
Purchaser.
     Section 5.5 Sale “As Is". Purchaser acknowledges that Purchaser will have
the opportunity to independently and personally inspect the Property and the
Documents and that Purchaser has entered into this Agreement based upon its
ability to make such examination and inspection. THE PROPERTY IS TO BE SOLD TO
AND ACCEPTED BY PURCHASER AT CLOSING IN ITS THEN PRESENT CONDITION, AS IS, WHERE
IS, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 8.1
OF THIS AGREEMENT, THE COVENANTS OF SELLER WHICH SURVIVE CLOSING PURSUANT TO THE
TERMS HEREOF, AND THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER IN ANY
DOCUMENT TO BE DELIVERED BY SELLER TO PURCHASER AT CLOSING (COLLECTIVELY, THE
“SELLER WARRANTIES AND COVENANTS”). NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT, EXCEPT FOR THE SELLER WARRANTIES
AND COVENANTS, SELLER, SELLER’S AFFILIATES, SELLER’S AGENTS, OR EMPLOYEES HAVE
NOT MADE AND ARE NOT NOW MAKING, AND THEY SPECIFICALLY DISCLAIM, ANY WARRANTIES,
REPRESENTATIONS OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (1)
MATTERS OF TITLE; (2) ENVIRONMENTAL MATTERS OF ANY KIND RELATING TO THE PROPERTY
OR ANY PORTION THEREOF (INCLUDING THE CONDITION OF THE SOIL OR GROUNDWATER
BENEATH THE PROPERTY OR THE PRESENCE OF HAZARDOUS SUBSTANCES IN OR ON, UNDER OR
IN THE VICINITY OF THE PROPERTY); (3) THE CONDITION OR USE OF THE PROPERTY OR
COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL,
STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING
ORDINANCES, CODES OR OTHER SIMILAR LAWS; OR (4) THE MERCHANTABILITY OF THE
PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR PURPOSE. PURCHASER
FURTHER ACKNOWLEDGES AND

18



--------------------------------------------------------------------------------



 



AGREES THAT, EXCEPT FOR THE SELLER WARRANTIES AND COVENANTS, SELLER IS UNDER NO
DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURES OR INQUIRY REGARDING ANY MATTER WHICH
MAY OR MAY NOT BE KNOWN TO SELLER, ITS PARTNERS, OFFICERS, DIRECTORS,
CONTRACTORS, AGENTS OR EMPLOYEES. THE PROVISIONS OF THIS SECTION ARE A MATERIAL
PART OF THE CONSIDERATION FOR SELLER’S ENTERING INTO THIS AGREEMENT, AND SHALL
SURVIVE CLOSING. Purchaser represents that it is a knowledgeable, experienced
and sophisticated purchaser of real estate. Purchaser shall conduct such
inspections, investigations and other independent examinations of the Property
and related matters as Purchaser deems necessary, including but not limited to
the physical and environmental conditions thereof, and will rely upon same and
not upon any statements of Seller (excluding the Seller Warranties and
Covenants) or of any Affiliate, officer, director, employee, agent or attorney
of Seller. Purchaser acknowledges and agrees that the disclaimers and other
agreements set forth herein are an integral part of this Agreement, and that
Seller would not have agreed to sell the Property to Purchaser for the Purchase
Price without the disclaimer and other agreements set forth in this Agreement.
The terms and conditions of this Section 5.5 will expressly survive the Closing.
ARTICLE VI
TITLE AND SURVEY MATTERS
     Section 6.1 Title Commitment. Seller has caused the Title Company to issue
and deliver to Purchaser a current title commitment (the “Title Commitment”) for
a TLTA Form Owner’s Title Policy (the “Title Policy”) in the amount of the
Purchase Price, together with copies of all documents referenced in the Title
Commitment (the “Title Commitment Documents”).
     Section 6.2 Survey. Seller has previously delivered to Purchaser, at
Seller’s cost and expense, a survey of the Property dated April 29, 2005
prepared by Lane’s Southwest Surveying, Inc. (the “Existing Survey”). Purchaser
has ordered an update of the Existing Survey (the “Survey”) which shall be paid
for by Seller. The Survey shall consist of a plat and field notes, be prepared
by a licensed surveyor and conform to the Minimum Standard Detail Requirements
for ALTA/ASCM Land Title Surveys (as adopted in 1999), including items 1, 2, 3,
4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14 and 15 of Table A thereof.
For purposes of the property description to be included in the Deed, the field
notes prepared by the surveyor shall control any conflicts or inconsistencies
with Exhibit B, and such field notes shall be incorporated herein by this
reference upon their completion and approval by Seller and Purchaser.
     Section 6.3 Title Review. Prior to the expiration of the Due Diligence
Period, Purchaser shall notify Seller in writing of any objections Purchaser has
to any matters shown on the Title Commitment or the Survey. All objections
raised by Purchaser in the manner herein provided are hereafter called
“Objections.” Seller shall have the option, but not the obligation, to remedy or
remove all Objections (or agree irrevocably in writing to remedy or remove all
such Objections at or prior to Closing) during the period of time beginning at
the expiration of the Due Diligence Period and ending on the second (2nd)
calendar day thereafter (“Seller’s Cure Period”). Except to the extent that
Seller cures, or agrees in writing to cure, such Objections during Seller’s Cure
Period, Seller shall be deemed to have elected not to cure such matters. In

19



--------------------------------------------------------------------------------



 



the event Seller is, or is deemed to be, unable or unwilling to remedy or cause
the removal of any Objections (or agree irrevocably to do so at or prior to
Closing) within the Seller’s Cure Period, then either (i) this Agreement may be
terminated in its entirety by or on behalf of Purchaser by giving Seller written
notice to such effect five (5) calendar days after the expiration of Seller’s
Cure Period, whereupon the Title Company shall return the Earnest Money Deposit
to Purchaser and thereafter all parties hereto or mentioned herein shall be
released and relieved of further obligations, liabilities or claims hereunder,
except for the Termination Surviving Obligations; or (ii) any such Objections
may be waived by or on behalf of Purchaser, with Purchaser to be deemed to have
waived such Objections if notice of termination is not given within five
(5) calendar days after the expiration of Seller’s Cure Period. Any title
encumbrances or exceptions which are set forth in the Title Commitment or the
Survey and to which Purchaser does not object on or prior to the last day of the
Due Diligence Period (or which are thereafter waived or deemed to be waived by
Purchaser) shall be deemed to be permitted encumbrances (the “Permitted
Encumbrances”) to the status of Seller’s title to the Property.
     Notwithstanding any provision of this Section 6.3 to the contrary, Seller
will be obligated to cure exceptions to title to the Property relating to (or,
as to (ii), cure or cause deletion from the Title Policy or affirmative title
insurance over) (i) liens and security interests securing any loan to Seller
(including, but not limited to the pay-off the loan from The Prudential
Insurance Company of America, a New Jersey corporation, to Seller), (ii) any
other liens or security interests created by Seller securing monetary
obligations, and (iii) any title encumbrances created after the Effective Date
in breach of this Agreement.
     Section 6.4 Title Policy. On the Closing Date, Seller shall cause the Title
Company to issue to Purchaser the Title Policy at Seller’s cost, insuring good
and indefeasible fee simple title to the Real Property in Purchaser in
accordance with the Title Commitment, (1) subject only to (a) the Permitted
Encumbrances, (b) rights of tenants under the Tenant Leases, and (c) the
standard printed exceptions, except that the exception as to discrepancies,
conflicts, shortages in area or boundary lines or any encroachments, protrusions
or overlapping of improvements (the "Survey Exception”) shall be deleted (except
for “shortages in area”), the standard printed exception pertaining to taxes
shall be limited to the year in which the Closing occurs and subsequent years
and subsequent assessments for prior years due to change in land usage or
ownership, there shall be no exception for lack of access, all arbitration
provisions shall be deleted, and any exception as to restrictive covenants, if
any, shall be limited to such restrictions as are Permitted Exceptions, and
(2) at Purchaser’s option, with the following endorsements included (i) T-25
Contiguity Endorsement, if applicable, (ii) T-19.1 Restrictions, Encroachments
and Minerals Endorsement, and (iii) T-23 Access Endorsement (the “Final Title
Policy”).
ARTICLE VII
INTERIM OPERATING COVENANTS AND ESTOPPELS
     Section 7.1 Interim Operating Covenants. Seller covenants to Purchaser that
Seller will:
          (a) Operations. From the Effective Date until Closing, continue to
operate, manage and maintain the Improvements in the ordinary course of Seller’s
business and in

20



--------------------------------------------------------------------------------



 



accordance with Seller’s present practice, subject to ordinary wear and tear and
further subject to Article IX of this Agreement.
          (b) Maintain Insurance. From the Effective Date until Closing,
maintain all-risk casualty insurance on the Property which is at least
equivalent in all material respects to the insurance policies covering the Real
Property and the Improvements as of the Effective Date.
          (c) Personal Property. From the Effective Date until Closing, not
transfer or remove any Personal Property from the Improvements except for the
purpose of repair or replacement thereof. Any items of Personal Property
replaced after the Effective Date will be promptly installed prior to Closing
and will be of similar quality of the item of Personal Property being replaced.
          (d) Comply with Governmental Regulations. From the Effective Date
until Closing, not take any action that Seller knows would result in a failure
to comply with all Governmental Regulations applicable to the Property, it being
understood and agreed that prior to Closing, Seller will have the right to
contest any such Governmental Regulations.
          (e) Leases. From the Effective Date until Closing,
          (i) keep, observe and perform its obligations as landlord under the
Tenant Leases, and not enter into any new lease or any amendments, expansions or
renewals of Tenant Leases, nor consent to the sublease or assignment of any
Tenant Lease, without the prior written consent of Purchaser (which consent
shall not be unreasonably withheld); provided, however, nothing herein shall be
deemed to require Purchaser’s consent to any expansion or renewal which Landlord
is required to honor pursuant to any Lease, except that Seller shall give
Purchaser immediate written notice of any such expansion or renewal;
          (ii) not terminate or cause the termination of any Tenant Lease,
without the prior written consent of Purchaser (which consent shall not be
unreasonably withheld if the Tenant is in default under its Tenant Lease);
          (iii) notify Purchaser of any defaults known to Seller by the landlord
or the tenant under any Tenant Lease; and
          (iv) not accept any payments of Rentals more than thirty (30) days in
advance.
          (f) Service Contracts. From the Effective Date until Closing, not
enter into any service contract, maintenance contract, equipment leasing
agreement, or other contract for the provision of labor, services, materials or
supplies to the Property, that would (1) encumber the Property after Closing,
(2) bind Purchaser after the Closing, or (3) be outside the ordinary course of
business of Seller, except to the extent otherwise approved by Purchaser in
writing.
          (g) Encumbrances. From the Effective Date until Closing, not sell,
assign, or convey any right, title or interest whatsoever in or to the Property,
or create or permit to exist any

21



--------------------------------------------------------------------------------



 



lien, encumbrance, or charge thereon without promptly discharging the same by
the Closing Date.
          (h) Notices. To the extent sent or received by or on behalf of Seller,
from the Effective Date until Closing, promptly deliver to Purchaser copies of
written default notices under Tenant Leases and Service Contracts, notices of
lawsuits and notices of violations affecting the Property.
          (i) Tenant Deposits. Not apply any Tenant Deposit against Delinquent
Rentals (however, Seller may so apply a Tenant Deposit so long as Purchaser
receives a full credit for such Tenant Deposit at Closing, whether or not the
Tenant has replenished the Tenant Deposit as of the Closing Date).
          (j) Condemnation. Promptly notify Purchaser of any condemnation,
environmental, zoning or other land use regulation proceedings, any notices of
violations of any Governmental Regulations and any litigation in which Seller is
a party that arises out of the ownership of the Property, in each case to the
extent Seller or Managing Agent obtains knowledge thereof.
          (k) Litigation. From the Effective Date until Closing, advise
Purchaser promptly of any litigation, arbitration or administrative hearing
before any court or Authority concerning or affecting the Property which is
instituted or threatened after the Effective Date.
          (l) Documents. From the Effective Date until Closing, update all
Documents delivered, or made available, to Purchaser pursuant to this Agreement
from time to time, as appropriate and provide Purchaser with copies of such
updates.
          (m) Taxes and Billings. Deliver to Purchaser copies of any bills for
real and personal property taxes and assessments and copies of any notices
pertaining to real estate taxes or valuations or other matters of material
importance to the Property that are received by Seller after the Effective Date.
          (n) Property Modifications. Except as provided in Section 9.2 below,
from the Effective Date until Closing, not make any material alterations to the
Property, except in each case in connection with tenant improvements and/or
improvements to the common areas of the Property required by the Tenant Leases.
          (o) Representations, Warranties and Covenants. Not take or omit to
take any action that would have the effect of violating any of the
representations, warranties, covenants, and agreements of Seller contained in
this Agreement.
          (p) Listing and Other Offers. Prior to any termination of this
Agreement by Purchaser, not list the Property with any broker other than the
Broker or otherwise solicit, negotiate, entertain inquiries or make or accept
any offers to sell the Property, engage in any discussions or negotiations with
any third party with respect to the sale, financing or other disposition of the
Property, or enter into any contracts or agreements (whether binding or not,
including any letter of intent) regarding any disposition of all or any part of
the Property or authorize the Broker or any other party to do so on its behalf.

22



--------------------------------------------------------------------------------



 



          (q) Waterproofing Work. Seller agrees to have completed on or before
the Closing, at its sole cost and expense, all work (the “Waterproofing Work”)
outlined in that certain August 11, 2004 letter from Chamberlin Roofing and
Waterproofing to Seller, a copy of which is attached hereto as Exhibit W. In the
event the Waterproofing Work is not complete on or before the Closing Date,
Seller agrees to have the same diligently completed, at Seller’s sole cost and
expense, on or before December 31, 2005. Seller shall not allow any liens to be
filed against the Property in connection with the Waterproofing Work. Upon
completion of any such Waterproofing Work, Seller shall deliver to Purchaser
evidence of payment and full and final waivers of all liens for, labor,
services, or material related to such work. The provisions of this
Section 7.1(q) shall survive the Closing.
     Section 7.2 Estoppels.
          (a) It will be a condition to Closing that Seller obtain and deliver
to Purchaser at least three (3) Business Days prior to the Closing Date, from
the major tenants listed on Exhibit D-1 (“Major Tenants”) and other Tenants
leasing space which when added to the Major Tenants aggregates at least eighty
percent (80%) of the leased space at the Improvements, executed estoppel
certificates (“Tenant Estoppel Certificates"), with no material modifications
from the estoppel certificate form attached hereto as Exhibit D-2; provided,
however, (1) the Tenant Estoppel Certificate for the Centex Service Company
Lease (the “Centex Service Company Estoppel Certificate”) will be in the form
attached hereto as Exhibit S with no material modifications thereto, and
(2) with respect to the Tenant Estoppel Certificates other than the Centex
Service Company Estoppel Certificate, Purchaser will not unreasonably withhold
approval of any estoppel certificate as modified by a Tenant and delivered by
Seller to Purchaser, provided that the information included in such estoppel is
not inconsistent with (x) the factual information disclosed to Purchaser in
writing on or before June 13, 2005, (y) the representations, warranties and
covenants of Seller contained in this Agreement, and (z) the information
included in the estoppel form completed for such Tenant pursuant to the below
provisions of this Section 7.2(a). In addition, notwithstanding the eighty
percent (80%) requirement set forth above, it will be a condition to Closing
that Seller obtain and deliver to Purchaser Tenant Estoppel Certificates for all
Tenant Leases under which Seller or an Affiliate of Seller is the tenant
thereunder (including, but not limited to, the Centex Service Company Estoppel
Certificate) (collectively, the “Centex Estoppel Certificates”). On or before
August 12, 2005, Seller will deliver to Purchaser completed forms of estoppel
certificates, in the form attached hereto as Exhibit D-2 and containing the
information contemplated thereby, for all Tenants (other than Centex Service
Company). Within two (2) Business Days following Purchaser’s receipt thereof,
Purchaser will send to Seller notice either (i) approving such forms as
completed by Seller, or (ii) setting forth in detail all changes to such forms
which Purchaser believes to be appropriate to make the completed forms of
estoppel certificates accurate and complete. In the event Seller objects to
Purchaser’s changes to the form of the estoppel certificate, Seller and
Purchaser hereby agree to reasonably cooperate with each other to timely develop
an acceptable estoppel certificate.
          (b) Exclusive of the Centex Estoppel Certificates, in the event Seller
fails, for any reason, to deliver to Purchaser the required number of acceptable
Tenant Estoppel Certificates in accordance with the provisions of Section 7.2 at
least three (3) Business Days prior to the Closing Date, then Seller will not be
deemed in default hereunder, and Purchaser’s sole remedy, except as provided in
the immediately following sentence, will be to terminate this

23



--------------------------------------------------------------------------------



 



Agreement whereupon the Title Company will return the Earnest Money Deposit to
Purchaser, and both parties will be relieved of any further obligations
hereunder, except for the Termination Surviving Obligations. Notwithstanding
anything herein to the contrary, in the event Seller fails to deliver to
Purchaser the Centex Estoppel Certificates as required by Section 7.2(a) above,
Seller shall be in default of this Agreement and Purchaser shall have the rights
and remedies provided under Section 13.1 below for such Seller default.
     Section 7.3 Lease Amendments. At Closing, Seller shall deliver to Purchaser
(a) the Centex Service Company Lease Amendment in the form attached hereto as
Exhibit J executed by Centex Service Company, and (b) the Centex Construction
Group Lease Amendment in the form attached hereto as Exhibit Z executed by
Centex Construction Group. In the event Seller fails to deliver the fully
executed Centex Service Company Lease Amendment or fully executed Centex
Construction Group Lease Amendment to Purchaser at Closing, Seller shall be in
default of this Agreement and Purchaser shall have the rights and remedies
provided under Section 13.1 below for such Seller default.
     Section 7.4 Lease Guaranties. At Closing, Seller shall deliver to Purchaser
(a) a Lease Guaranty in the form attached hereto as Exhibit X pursuant to which
Centex Corporation shall guarantee the obligations of Centex Service Company
under the Centex Service Company Lease (“Centex Service Company Lease
Guaranty”), and (b) a Lease Guaranty in the form attached hereto as Exhibit Y
pursuant to which Centex Corporation shall guarantee the obligations of Centex
Construction Group under that certain Lease Agreement dated June 5, 2003 by and
between Seller and Centex Construction Group (“Centex Construction Group Lease
Guaranty”).
     Section 7.5 Audit Cooperation. Within five (5) days after the Effective
Date, Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or
shall provide Purchaser access to, such factual information as may be reasonably
requested by Purchaser and in the possession or control of Seller or its
property manager or accountants, to enable Purchaser (or Hines or an Affiliate
of Hines) to allow Purchaser’s auditor (Deloitte & Touche LLP or any successor
auditor selected by Purchaser) to conduct an audit of the income statements of
the Property for the most recent fiscal year prior to the date of Closing.
Notwithstanding the foregoing, such factual information shall include weighted
average occupancy and occupancy at the end of each year for the five
(5) calendar years prior to the year in which the Closing occurs and the average
effective rent per square foot for the five (5) calendar years prior to the year
in which the Closing occurs. Purchaser shall be responsible for all
out-of-pocket costs associated with this audit. Seller shall cooperate (at no
cost to Seller) with Purchaser’s auditor in the conduct of such audit. In
addition, Seller agrees to provide to Purchaser’s auditor a letter of
representation substantially in the form attached hereto as Exhibit Q (the
“Representation Letter”), and, if requested by such auditor, historical
financial statements for the Property, including income and balance sheet data
for the Property, whether required before or after Closing Date. Without
limiting the foregoing, (i) Purchaser or its designated independent or other
auditor may audit Seller’s operating statements of the Property, at Purchaser’s
expense, and Seller shall provide such documentation as Purchaser or its auditor
may reasonably request from documentation in Seller’s possession or control in
order to complete such audit, and (ii) Seller shall furnish to Purchaser such
financial and other information as may be reasonably required by Purchaser or
any Affiliate of Purchaser to make any required filings with the Securities and
Exchange Commission or other

24



--------------------------------------------------------------------------------



 



governmental authority; provided, however, that the foregoing obligations of
Seller shall be limited to providing such information or documentation as may be
in the possession of, or reasonably obtainable by, Seller, its property manager
or accountants, at no cost to Seller, and in the format that Seller (or its
property manager or accountants) have maintained such information.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
     Section 8.1 Seller’s Representations and Warranties. The following
constitute the sole representations and warranties of Seller. Subject to the
limitations set forth in Article XVI of this Agreement, Seller represents and
warrants to Purchaser the following:
          (a) Representations Regarding Authority.
          (i) Status. Seller is a limited partnership duly organized and validly
existing under the laws of the State of Delaware.
          (ii) Authority. The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been duly authorized by all
necessary action on the part of Seller, and this Agreement constitutes the
legal, valid and binding obligation of Seller, subject to equitable principles
and principles governing creditors’ rights generally. The individuals executing
this Agreement and the instruments referenced herein on behalf of Seller have
the legal power, right, and actual authority to bind Seller to the terms and
conditions hereof and thereof.
          (iii) Non-Contravention. The execution and delivery of this Agreement
by Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation or ruling
of any court or Authority or conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Seller is a party or by which
it is bound.
          (iv) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder
          (b) Representations Pertaining to the Property.
          (i) Suits and Proceedings. As of the Effective Date, except as listed
in Exhibit F, there are no legal actions, suits or similar proceedings pending
and served or, to Seller’s Knowledge, threatened against Seller or the Property.
          (ii) No Violations. Seller has not received prior to the Effective
Date any notification, written or otherwise, from any Authority (i) that the
Property is in violation of any Governmental Regulation which remains uncured,
or (ii) that any work is required to be done upon or in connection with the
Property where such work remains

25



--------------------------------------------------------------------------------



 



outstanding and, if unaddressed would have a material adverse affect on the use
of the Property as currently owned and operated.
          (iii) Defects. At Closing, Seller shall assign to Purchaser any
assignable warranties relating to the Property.
          (iv) Insurance. Seller has not received any written notice from any
insurance company or board of fire underwriters of any defects or inadequacies
in or on the Property or any part or component thereof which remain uncured and
that would materially and adversely affect the insurability of the Property or
cause any increase in the premiums for insurance for the Property.
          (v) Environmental. Except for small quantities relating to the
operation of the Improvements that have been kept and used in accordance with
Environmental Requirements, there has been no production, disposal or storage on
or from the Property of any Hazardous Substances by Seller or, to Seller’s
Knowledge, by any Tenant or any prior owner of the Real Property or
Improvements. To Seller’s Knowledge, there has been no underground storage tanks
installed on or under the Real Property nor has the Real Property been used as a
hazardous waste dump. Seller has received no notice of any proceeding or inquiry
by any Authority relating to any such activity nor has Seller received any
notice of any violation of any Environmental Requirement or order applicable to
Hazardous Substances or any information which would constitute or lead to a
violation thereof.
          (vi) Licenses and Permits. Except as listed on Exhibit U, Seller (i)
has obtained all certificates of occupancy, licenses, and permits required for
operating the Property and all of such certificates of occupancy, licenses, and
permits are in full force and effect, (ii) has not taken (or failed to take) any
action that would result in the revocation of such certificates of occupancy,
licenses, or permits, and (iii) has not received any written notice of violation
of any Governmental Requirement from any Authority, or written notice of an
intention by the foregoing to revoke any certificate of occupancy, license, or
permit issued by it in connection with the use of the Property.
          (vii) Access. The Property has direct access to all streets and
roadways abutting the Property. To Seller’s Knowledge, no fact or condition
exists which would result in the termination of such ingress and egress.
          (viii) Condemnation. To Seller’s Knowledge, no condemnation proceeding
has been commenced against the Property, and no governmental entity has
delivered written notice to Seller threatening such condemnation proceeding.
          (ix) Employees. Purchaser will have no liability for any of Seller’s
employees with respect to the Property after the Closing.
          (x) Financial Statements. The financial statements identified on
Exhibit T which were delivered to Purchaser by or on behalf of Seller as a part
of the Documents are complete and accurate in all material respects as of the
date thereof, and

26



--------------------------------------------------------------------------------



 



were prepared in accordance with sound accounting practices consistently applied
and in the ordinary course of business.
          (xi) Documents. Seller knows of no relevant information missing from,
or any untruth, mistake or inaccuracy in, the Documents provided to Purchaser.
          (xii) Title. Seller owns fee simple title to the Property. Except for
Purchaser, no person has any legally enforceable right or option to purchase the
Property or any part thereof.
          (xiii) No Damage. To Seller’s knowledge, during Seller’s ownership of
the Property, there has never been any material damage by fire or other casualty
to the Property.
          (c) Representations Pertaining to Tenant Leases, Rent Roll and Service
Contracts.
          (i) List of Tenants. The list of Tenants, as set forth on Exhibit G
attached hereto, constitutes all of the Tenants with whom Seller or its
predecessors in title have entered into a lease agreement (written or otherwise)
for the lease of space in the Property and which currently are in force and
effect. No person has the right to occupy or possess any portion of the Real
Property or Improvements except under or pursuant to a Tenant Lease.
          (ii) Tenant Leases Delivered to Purchaser. All Tenant Leases
(including, without limitation, the new Tenant Leases entered into by Seller
after the Effective Date pursuant to Section 7.1(e)) delivered by Seller to
Purchaser hereunder will be true, complete and correct in all material respects
on the date of delivery and at Closing as they may be modified or supplemented
in accordance with this Agreement.
          (iii) Defaults Under Tenant Leases. Except as disclosed in the Rent
Roll, there are no uncured defaults on the part of Seller, as landlord, and, to
Seller’s Knowledge, by a Tenant under the Tenant Leases relating to the Property
and no Tenant has asserted offsets or claims against Rentals payable or
obligations under the Tenant Leases. All of the landlord’s obligations under the
Tenant Leases which accrued prior to the date of this Agreement and which will
have accrued prior to Closing will have been performed.
          (iv) Bankruptcy. Except as disclosed in the Rent Roll, to Seller’s
Knowledge, no Tenant or any guarantor of any Tenant Lease has filed for
bankruptcy, voluntarily or involuntarily, or been adjudicated bankrupt or
admitted in writing its inability to pay its debts as they become due.
          (v) Representations to Tenants. Seller has made no representations to
Tenants regarding the condition of the premises covered by any Tenant Lease or
the

27



--------------------------------------------------------------------------------



 



compliance of the premises with any applicable Governmental Regulations, except
as expressly set forth in the Tenant Leases.
          (vi) Rentals. Except as disclosed in the Rent Roll, no Rentals have
been prepaid under the Tenant Leases more than one month in advance, except as
expressly set forth therein.
          (vii) Rent Roll. To Seller’s Knowledge, the Rent Roll dated August 5,
2005 and attached hereto as Exhibit P (as updated prior to the Closing as
provided in Section 10.3(h)) fairly presents the information set forth therein
and is accurate, true, complete and correct in all material respects and that,
as updated prior to the Closing as provided in Section 10.3(h) below, will be
accurate, true, complete and correct in all material respects on the date of
delivery of such update.
          (viii) Service Contracts. To Seller’s Knowledge, as of the Effective
Date, there exists no default under any Service Contract.
     Section 8.2 Purchaser’s Representations and Warranties. Purchaser
represents and warrants to Seller the following:
          (a) Status. Purchaser is a limited partnership duly organized and
validly existing under the laws of the State of Delaware.
          (b) Authority. The execution and delivery of this Agreement has been
duly authorized by all necessary action on the part of Purchaser and this
Agreement constitutes the legal, valid and binding obligation of Purchaser,
subject to equitable principles and principles governing creditors’ rights
generally.
          (c) Non-Contravention. The execution and delivery of this Agreement by
Purchaser will not violate any judgment, order, injunction, decree, regulation
or ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
     Section 8.3 Purchaser’s Obligation to Notify Seller. Prior to Closing,
should Purchaser discover, or have reason to believe, that any representation or
warranty made by Seller is incorrect or misleading in any respect, Purchaser
shall promptly notify Seller in writing of such discovery, or belief, and the
nature of such incorrect or misleading representation or warranty and shall
provide Seller a reasonable opportunity to cure or correct the circumstances
making such representation or warranty incorrect or misleading, such that the
original representation or warranty when originally made will be true and
correct.

28



--------------------------------------------------------------------------------



 



ARTICLE IX
CONDEMNATION AND CASUALTY
     Section 9.1 Significant Casualty. If, prior to the earlier of
(i) Purchaser’s termination of this Agreement pursuant to a right to do so, or
(ii) the Closing Date, all or a Significant Portion of the Real Property and
Improvements is destroyed or damaged by fire or other casualty, Seller will
promptly notify Purchaser of such casualty. Purchaser will have the option to
terminate this Agreement upon written notice to Seller given not later than
twenty (20) days after receipt of Seller’s written notice (and the Closing will
be postponed if necessary to afford Purchaser the full twenty (20) days to elect
such option). If this Agreement is terminated, the Earnest Money Deposit will be
returned to Purchaser and thereafter neither Seller nor Purchaser will have any
further rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. If Purchaser does not elect to terminate this
Agreement, Seller will not be obligated to repair such damage or destruction but
(a) Seller will assign and turn over to Purchaser all of the insurance proceeds
(or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty, and (b) the
parties will proceed to Closing pursuant to the terms hereof without abatement
of the Purchase Price, except that Purchaser will receive a credit for any
insurance deductible amount.
     Section 9.2 Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Property is damaged as aforesaid, Seller shall
promptly notify Purchaser of such casualty; however, Purchaser shall not have
the right to terminate this Agreement and Seller shall either (a) promptly
commence and complete with diligence the repair of such damage or destruction;
provided, however, if a postponement of the Closing Date is reasonably necessary
for Seller to complete the repair of such damage or destruction, Seller shall
promptly notify Purchaser in writing (the “Casualty Notice”) and the Closing
Date shall be postponed for a period not to exceed thirty (30) days as requested
by Seller in such Casualty Notice, or (b) not make such repairs but Purchaser
shall receive a credit for the cost of such repairs at Closing, as such cost is
estimated by a contractor (which contractor shall not be an Affiliate of Seller)
selected by Purchaser and Seller each acting in good faith.
     Section 9.3 Condemnation of Property. In the event of condemnation or sale
in lieu of condemnation of all or any portion of the Property prior to the
Closing, Seller shall promptly notify Purchaser of the same and Purchaser will
have the option, by providing Seller written notice within twenty (20) days
after receipt of Seller’s written notice of such condemnation or sale, of
terminating Purchaser’s obligations under this Agreement or electing to have
this Agreement remain in full force and effect (and the Closing will be
postponed if necessary to afford Purchaser the full twenty (20) days to elect
such option). In the event Purchaser does not terminate this Agreement pursuant
to the preceding sentence, Seller will pay and assign to Purchaser any and all
proceeds of such condemnation or sale to the extent the same are applicable to
the Property, and Purchaser will take title to the Property with the assignment
of such proceeds and subject to such condemnation and without reduction of the
Purchase Price. In the event Purchaser does not terminate this Agreement, Seller
shall not settle or compromise any condemnation or sale in lieu thereof without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed. Should Purchaser elect to terminate
Purchaser’s obligations under this Agreement under the provisions of this
Section 9.3, the Earnest Money Deposit will be returned to Purchaser and neither
Seller nor Purchaser will

29



--------------------------------------------------------------------------------



 



have any further obligation under this Agreement except for the Termination
Surviving Obligations.
     Section 9.4 Uniform Vendor and Purchaser Risk Act Not Applicable. It is the
express intent of the parties hereto that the provisions of Section 9.1, 9.2,
and 9.3 shall govern the rights of the parties in the event of damage to or
condemnation of the Property and that the Uniform Vendor and Purchaser Risk Act
shall not apply to this Agreement.
ARTICLE X
CLOSING
     Section 10.1 Closing. The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date through the escrow established with the
Title Company; provided, however, Purchaser shall have the right, in its sole
and absolute discretion, to extend the Closing Date for fifteen (15) Business
Days by (a) delivery of written notice of such extension to Seller no later than
5:00 p.m. Local Time on the Closing Extension Notice Date; and (b) Purchaser’s
deposit of an additional Five Hundred Thousand and No/100 Dollars ($500,000.00)
as earnest money (the “Closing Extension Deposit”) with the Title Company, on or
before the Closing Extension Notice Date. If Purchaser has elected to extend the
Closing Date and thereafter desires to close on an earlier date, Purchaser may
elect to do so by delivery of written notice to Seller at least five
(5) Business Days prior to the proposed Closing Date. If delivered, the Closing
Extension Deposit shall be treated as part of the Earnest Money Deposit for all
purposes. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended.
     Section 10.2 Purchaser’s Closing Obligations. At Closing Purchaser will
deliver to the Title Company the Purchase Price in accordance with the
requirements of Section 3.3. At least one (1) Business Day prior to the Closing
Date, Purchaser, at its sole cost and expense, will deliver the following items
in escrow with the Title Company pursuant to Section 4.3, for delivery to Seller
at Closing as provided herein:
          (a) A counterpart of the Blanket Conveyance, Bill of Sale, and
Assignment and Assumption substantially in the form attached hereto as Exhibit I
(the “Blanket Conveyance”) duly executed by Purchaser;
          (b) The Tenant Notice Letters, duly executed by Purchaser;
          (c) At least three (3) counterparts of the Closing Statement provided
for in Section 10.4(a) showing all adjustments in respect of the Purchase Price
to be made at the Closing executed by Purchaser;
          (d) Evidence reasonably satisfactory to Seller and the Title Company
evidencing Purchaser’s existence and authority to comply with the terms and
conditions contained in this Agreement, together with evidence that the person
executing the Closing documents on behalf of Purchaser has full right, power,
and authority to do so;

30



--------------------------------------------------------------------------------



 



          (e) The Centex Service Company Lease Amendment in the form attached
hereto as Exhibit J duly executed by Purchaser, as landlord;
          (f) The Centex Construction Group Lease Amendment in the form attached
hereto as Exhibit Z duly executed by Purchaser, as landlord; and
          (g) Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.
     Section 10.3 Seller’s Closing Obligations. Seller, at its sole cost and
expense, will deliver (i) the following items: (a), (b), (c), (d), (e), (f),
(h), (k), (l), (m), (n), (o), (p), (q) and (r) in escrow with the Title Company
pursuant to Section 4.3, and (ii) the following items: (g), (i) and (j) to
Purchaser at the Property:
          (a) A special warranty deed (the “Deed”) in the form attached hereto
as Exhibit V duly executed and acknowledged by Seller conveying to Purchaser
title to the Real Property and the Improvements subject only to the Permitted
Encumbrances, which Deed shall be delivered to Purchaser by the Title Company
causing same to be recorded in the Official Records;
          (b) The Blanket Conveyance duly executed by Seller;
          (c) The Tenant Notice Letters, duly executed by Seller;
          (d) Evidence reasonably satisfactory to Title Company and Purchaser
evidencing Seller’s existence and authority to comply with the terms and
conditions contained in this Agreement, together with evidence that the person
executing the Closing Documents on behalf of Seller has full right, power and
authority to do so;
          (e) A certificate in the form attached hereto as Exhibit L
(“Certificate as to Foreign Status”) certifying that Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;
          (f) The Tenant Deposits, at Seller’s option, either (i) in the form of
a cashier’s check issued by a bank reasonably acceptable to Purchaser, or
(ii) as part of an adjustment to the Purchase Price. In the event the Tenant
Deposits are in the form of a letter of credit, then Seller shall deliver at
Closing the original letter(s) of credit, together with documentation sufficient
to cause the letter(s) of credit to be assigned to Purchaser, together with the
payment of any costs in connection therewith;
          (g) The Personal Property;
          (h) The Rent Roll (which shall show the Delinquent Rentals), updated
to show any changes as of one (1) Business Day prior to the Closing Date (which
shall be deemed a part of the Documents for purposes of this Agreement), and a
certificate of Seller, in the form attached hereto as Exhibit O, certifying that
such Rent Roll (as updated) is true and correct as of the Closing Date;

31



--------------------------------------------------------------------------------



 



          (i) The originals (or, if not in the possession of Seller or its
Managing Agent, copies) of all Tenant Leases, the Licenses and Permits and the
Service Contracts;
          (j) All keys to the Improvements which are in the possession of
Seller;
          (k) At least three (3) counterparts of the Closing Statement provided
for in Section 10.04(a) showing all adjustments in respect of the Purchase Price
to be made at closing duly executed by Seller;
          (l) A certificate executed by Seller in the form attached hereto as
Exhibit K;
          (m) The Centex Service Company Lease Amendment in the form attached
hereto as Exhibit J duly executed by Centex Services Company, as tenant;
          (n) The Centex Construction Group Lease Amendment in the form attached
hereto as Exhibit Z duly executed by Centex Construction Group, as tenant;
          (o) If not previously delivered, the original executed Centex Service
Company Estoppel Certificate in the form attached hereto as Exhibit S duly
executed by Centex Service Company;
          (p) The Contract Guaranty duly executed by Centex Corporation;
          (q) The Centex Service Company Lease Guaranty and the Centex
Construction Group Lease Guaranty each duly executed by Centex Corporation; and
          (r) Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.
     Section 10.4 Prorations.
          (a) Seller and Purchaser agree to adjust, as of 11:59 p.m. Local Time
on the day immediately preceding the Closing Date (the “Closing Time”), the
following (collectively, the “Proration Items”): real estate and personal
property taxes and assessments, utility bills (except as hereinafter provided),
collected Rentals and operating expenses payable by the owner of the Property
(subject to the terms of (c) below). Seller will be charged and credited for the
amounts of all of the Proration Items relating to the period up to and including
the Closing Time, and Purchaser will be charged and credited for all of the
Proration Items relating to the period after the Closing Time. Such preliminary
estimated Closing prorations shall be set forth on a preliminary closing
statement to be prepared by Seller and submitted to Purchaser for Purchaser’s
approval (which approval shall not be unreasonably withheld, delayed or
conditioned) at least three (3) Business Days prior to the Closing Date (the
“Closing Statement”). The Closing Statement, once agreed upon, shall be signed
by Purchaser and Seller and delivered to the Title Company for purposes of
making the preliminary proration adjustment at Closing subject to the final cash
settlement provided for below. The preliminary proration shall be paid at
Closing by Purchaser to Seller (if the preliminary prorations result in a net
credit to Seller) or by Seller to Purchaser (if the preliminary prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing.

32



--------------------------------------------------------------------------------



 



If the actual amounts of the Proration Items are not known as of the Closing
Time, the prorations will be made at Closing on the basis of the best evidence
then available; and after actual figures are received, re-prorations will be
determined by Seller and Purchaser on the basis of the actual figures, and a
final cash settlement will be made between Seller and Purchaser. The final
reconciliation of Proration Items shall be made by Purchaser and Seller within
fifteen (15) days after the first anniversary of the Closing Date and any sums
due to Seller or Purchaser shall be paid within thirty (30) days after such
final reconciliation. No prorations will be made in relation to insurance
premiums, and Seller’s insurance policies will not be assigned to Purchaser.
Final readings and final billings for utilities will be made if possible as of
the Closing Time, in which event no proration will be made at the Closing with
respect to utility bills. Seller will be entitled to all deposits presently in
effect with the utility providers, and Purchaser will be obligated to make its
own arrangements for deposits with the utility providers.
          (b) Purchaser will receive a credit on the Closing Statement for the
prorated amount (as of the Closing Time) of all Rentals previously paid to or
collected by Seller and attributable to any period following the Closing Time.
After the Closing, Seller will cause to be paid or turned over to Purchaser all
Rentals, if any, received by Seller after Closing and attributable to any period
following the Closing Time. “Rentals” as used herein includes fixed monthly
rentals, additional rentals, percentage rentals, escalation rentals (which
include each Tenant’s pro rata share of operating costs and expenses as provided
for under the applicable Tenant Lease, to the extent the same exceeds any
expense stop specified in such Tenant Lease), retroactive rentals, all
administrative charges, utility charges, tenant or real property association
dues, storage rentals, special event proceeds, temporary rents, telephone
receipts, locker rentals, vending machine receipts and other sums and charges
payable by tenants under the Tenant Leases or from other occupants or users of
the Property. Rentals are “Delinquent” when they were due prior to the Closing
Time and payment thereof has not been made on or before the Closing Time.
Delinquent Rentals will not be prorated. Purchaser agrees to use good faith
collection procedures with respect to the collection of any Delinquent Rentals,
but Purchaser will have no liability for the failure to collect any such amounts
and will not be required to conduct lock-outs or file a lawsuit to enforce
collection of any such amounts owed to Seller by Tenants of the Property. All
sums collected by Purchaser from and after Closing from each Tenant (excluding
tenant specific billings for tenant work orders and other specific services as
described in and governed by Section 10.4(d) below) will be applied first to
current amounts owed by such Tenant to Purchaser, then to prior delinquencies
owed by such Tenant to Purchaser, and then to prior delinquencies owed by such
Tenant to Seller. Any such sums due to Seller will be remitted, within thirty
(30) days after Purchaser’s receipt of such funds, to Seller net of Purchaser’s
reasonable costs of collection. Notwithstanding the foregoing, however, after
the Closing Date Seller may collect Delinquent Rentals, amounts owed for
Operating Expenses and billings for tenant work orders directly from Tenants,
provided, however, (1) in no event will Seller have the right to threaten or
institute any legal proceeding to collect such Delinquent Rentals, or threaten
the termination of or terminate any Tenant Lease, (2) Purchaser shall have no
obligation to collect any Delinquent Rentals after Seller begins collection
efforts with respect to such Delinquent Rentals, and (3) Seller shall promptly
notify Purchaser of the commencement of any collection efforts taken by Seller
and the actions taken with respect thereto.
          (c) Seller will prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges to Tenants for operating expenses and tax
escalations (collectively,

33



--------------------------------------------------------------------------------



 



"Operating Expenses”). If more amounts have been incurred for Operating Expenses
than have been collected from Tenants for Operating Expenses, Purchaser will pay
such difference to Seller at such time as Purchaser has recovered such amounts
from the Tenants. If more amounts have been collected from Tenants for Operating
Expenses than have been incurred for Operating Expenses, Seller will pay to
Purchaser at Closing as a credit against the Purchase Price such excess
collected amount. Purchaser and Seller agree that such proration of Operating
Expenses at Closing will fully relieve Seller from any responsibility to Tenants
or Purchaser for such matters subject to Seller’s and Purchaser’s right and
obligation to finalize prorations as set forth in Section 10.4(a) above. In this
regard, Purchaser will be solely responsible, from and after Closing, for (i)
collecting from Tenants the amount of any outstanding Operating Expenses for
periods before and after Closing, and (ii) where appropriate, reimbursing
Tenants for amounts attributable to Operating Expenses, as may be necessary
based on annual reconciliations for Operating Expenses.
          (d) With respect to specific outstanding tenant billings for work
orders, special items performed or provided at the request of a given Tenant or
other specific services as set forth on Exhibit H attached hereto, which are
collected by Purchaser after the Closing Time but relate to the foregoing
specific services rendered by Seller prior to the Closing Time and which are
identified on the Tenant’s payment as relating to such specific services,
Purchaser shall cause such collected amounts, less Purchaser’s costs of
collection, to be paid to Seller.
          (e) Leasing Costs shall be apportioned between Seller and Purchaser as
provided in Section 3.2.
          (f) The provisions of this Section 10.4 will survive the Closing for
fourteen (14) months (except (e) which is governed by Section 3.2).
     Section 10.5 Delivery of Real Property. Upon completion of the Closing,
Seller will deliver to Purchaser possession of the Real Property and
Improvements, subject only to the Tenant Leases and the Permitted Encumbrances.
     Section 10.6 Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
          (a) Purchaser will pay (i) all premiums charged by the Title Company
for endorsements and for the deletion of the Survey Exception, if requested by
Purchaser, (ii) all premiums and other costs for any mortgagee policy of title
insurance, including but not limited to any endorsements for any mortgagee
policy of title insurance; (iii) Purchaser’s attorneys’ fees; (iv) one-half
(1/2) of any and all transfer and deed recordation taxes relating to the
conveyance of the Property from Seller to Purchaser; and (v) one-half (1/2) of
all of the Title Company’s escrow and closing fees, if any;
          (b) Seller will pay (i) the premium for the Title Policy, but
specifically excluding any premium charged by the Title Company for endorsements
and the deletion of the Survey Exception, as requested by Purchaser; (ii) the
cost of the Survey; (iii) one-half (1/2) of any and all transfer and deed
recordation taxes relating to the conveyance of the Property from Seller to
Purchaser; (iv) one-half (1/2) of all of the Title Company’s escrow and closing
fees, if

34



--------------------------------------------------------------------------------



 



any; (v) any fees required to record a satisfaction, discharge or release of any
lien or other encumbrances Seller is required to discharge hereunder; (vi) any
costs and expenses in connection with the transfer of any Tenant Deposits held
in the form of a letter of credit; and (vii) Seller’s attorneys’ fees; and
          (c) Any other costs and expenses of Closing not provided for in this
Section 10.6 shall be allocated between Purchaser and Seller in accordance with
the custom in the county in which the Real Property is located.
     Section 10.7 Post-Closing Delivery of Tenant Notice Letters. Immediately
following Closing, Purchaser will deliver to each Tenant (via messenger or
certified mail, return receipt requested) a written notice executed by Purchaser
and Seller in the form of Exhibit M (i) acknowledging the sale of the Property
to Purchaser, (ii) acknowledging that Purchaser has received and is responsible
for the Tenant Deposits (specifying the exact amount of the Tenant Deposits) and
(iii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefor (the “Tenant Notice Letters”). Purchaser shall provide to
Seller a copy of each Tenant Notice Letter promptly after delivery of same, and
proof of delivery of same promptly after such proof is available. This
Section 10.7 shall survive Closing.
ARTICLE XI
BROKERAGE
     Section 11.1 Brokers. Seller agrees to pay to CB Richard Ellis, Inc.
(“Broker”) a real estate commission with respect to the purchase and sale of the
Property pursuant to a separate agreement. Other than as stated in the first
sentence of this Section 11.1, Purchaser and Seller represent to the other that
no real estate brokers, agents or finders’ fees or commissions are due or will
be due or arise in conjunction with the execution of this Agreement or
consummation of this transaction by reason of the acts of such party, and each
of Purchaser and Seller will indemnify, defend and hold the other party harmless
from any brokerage or finder’s fee or commission claimed by any person on
account of this Agreement or the transactions contemplated hereby who is
claiming by, through or under the indemnifying party. The provisions of this
Article XI will survive any Closing or termination of this Agreement.
ARTICLE XII
POST-CLOSING ESCROW / PARENT GUARANTY
     Section 12.1 Guaranty. Seller shall cause Centex Corporation to provide at
Closing the Guaranty pursuant to which the Centex Corporation guarantees the
obligations of Seller under Sections 3.2, 7.1(q), 7.5, 8.1 (subject to
Section 16.1), 10.4 (subject to the limitations therein), 10.6, 11.1, 13.1
(subject to the limitations in Section 13.3), and 17.2.
ARTICLE XIII
REMEDIES
     Section 13.1 Default by Seller. If Seller breaches this Agreement,
Purchaser may, as Purchaser’s sole and exclusive remedy, elect either of the
following: (a) terminate this Agreement, in which event Purchaser will receive
from the Title Company the Earnest Money Deposit and be entitled to recover from
Seller the amount of Purchaser’s out of pocket third party

35



--------------------------------------------------------------------------------



 



costs incurred in connection with this Agreement up to a maximum of One Hundred
Thousand and No/100 Dollars ($100,000.00), whereupon Seller and Purchaser will
have no further rights or obligations under this Agreement, except with respect
to the Termination Surviving Obligations; or (b) seek to enforce specific
performance of the Agreement. Notwithstanding the foregoing, except as provided
in Section 13.3 below, nothing contained in this Article XIII will limit
Purchaser’s remedies at law, in equity or as herein provided in the event of a
breach by Seller of any of the Closing Surviving Obligations or the Termination
Surviving Obligations.
     Section 13.2 Default by Purchaser. If Seller has complied with all of its
covenants and conditions contained herein in all material respects and is ready,
willing and able to close in accordance with this Agreement and Purchaser fails
to consummate this Agreement and take title by reason of a default on
Purchaser’s part, Purchaser and Seller agree and stipulate that (i) the harm
caused by the default of Purchaser is incapable or difficult of estimation,
(ii) an amount equal to the Earnest Money Deposit is a reasonable forecast of
just compensation to Seller for a default of Purchaser and is not a penalty, and
(iii) such amount will be the full, agreed and liquidated damages for
Purchaser’s default and failure to complete the purchase of the Property, and
will be Seller’s sole and exclusive remedy (whether at law or in equity) for any
default of Purchaser resulting in the failure of consummation of the Closing,
whereupon this Agreement will terminate and Seller and Purchaser will have no
further rights or obligations hereunder, except with respect to the Termination
Surviving Obligations. Notwithstanding the foregoing, except as provided in
Section 13.3 below, nothing contained in this Article XIII will limit Seller’s
remedies at law, in equity or as herein provided in the event of a breach by
Purchaser of any of the Termination Surviving Obligations.
     Section 13.3 Consequential and Punitive Damages. Each of Seller and
Purchaser waive any right to sue the other for any consequential or punitive
damages for matters arising under this Agreement.
     Section 13.4 Survival. This Article XIII shall survive termination of this
Agreement.
ARTICLE XIV
NOTICES
     Section 14.1 Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, (b) professional expedited delivery service with proof of delivery,
(c) United States mail, postage prepaid, registered or certified mail, return
receipt requested, or (d) facsimile (providing that such facsimile is confirmed
by the sender by personal delivery or expedited delivery service in the manner
previously described within one Business Day after the fax is sent), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith and will be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service or mail, as of the date of first attempted delivery at the address or in
the manner provided herein, or, in the case of facsimile transmission, upon
receipt; provided, however, if the day that notice is deemed given is not a
Business Day, then such notice shall be deemed given on the next Business Day.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement will be as follows:

36



--------------------------------------------------------------------------------



 



     
If to Buyer:
  Hines REIT Properties, L.P.
 
  c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 4900
 
  Houston, Texas 77056-6118
 
  Attention: Charles N. Hazen
 
  Facsimile: (713) 966-7851
 
   
with a copy to:
  Hines Interests Limited Partnership
 
  13155 Noel Road
 
  Suite 1850
 
  Dallas, TX 75240-684
 
  Attention: Clayton C. Elliott
 
  Facsimile: (972) 934-1460
 
   
with a copy to:
  Baker Botts L.L.P.
 
  2001 Ross Avenue
 
  Dallas, Texas 75201-2980
 
  Attention: Kristie G. King
 
  Facsimile: (214) 661-4660
 
   
If to Seller:
  Centex Office Citymark I, L.P.
 
  2728 N. Harwood
 
  Dallas, Texas 75201
 
  Attn: Stephen M. Weinberg
 
  Fax: (214) 981-6909
 
   
with a copy to:
  Centex Development Company
 
  2728 N. Harwood
 
  Dallas, Texas 75201-1516
 
  Attn: Drew F Nachowiak,
 
  Senior Vice President and General Counsel
 
  Fax: (214) 981-6866
 
   
with a copy to:
  Gardere Wynne Sewell LLP
 
  3000 Thanksgiving Tower
 
  1601 Elm Street
 
  Dallas, Texas 75201
 
  Attn: James S. Pleasant
 
  Fax: (214) 999-3690
 
   
If to Escrow Agent:
  Commerce Title Company
 
  2728 N. Harwood, 4th Floor
 
  Dallas, Texas 75201
 
  Attn: Sue Jackson
 
  Fax: (214) 981-6440

37



--------------------------------------------------------------------------------



 



ARTICLE XV
ASSIGNMENT AND BINDING EFFECT
     Section 15.1 Assignment; Binding Effect. Purchaser shall have the right to
assign this Agreement to an Affiliate of Purchaser, provided Purchaser and such
assignee shall execute an Assignment of Agreement of Sale and Purchase in the
form of Exhibit N attached hereto and incorporated herein and Purchaser shall
remain liable for all obligations of Purchaser hereunder. Except as provided for
in the immediately preceding sentences, Purchaser shall not assign its rights or
obligations under this Agreement, in whole or in part, without the prior written
consent of Seller, which consent shall not be unreasonably withheld as long as
Purchaser remains liable for its obligations hereunder. This Agreement will be
binding upon and inure to the benefit of Seller and Purchaser and their
respective successors and permitted assigns, and no other party will be
conferred any rights by virtue of this Agreement or be entitled to enforce any
of the provisions hereof. Whenever a reference is made in this Agreement to
Seller or Purchaser, such reference will include the successors and permitted
assigns of such party under this Agreement.
ARTICLE XVI
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 16.1 Limited Survival of Representations, Warranties and Covenants.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, the representations and warranties of Seller set forth in Section 8.1
of this Agreement will survive the Closing and such survival shall extend only
for a period of thirteen (13) months after the Closing. Purchaser will not have
any right to bring any action against Seller as a result of any untruth or
inaccuracy, or breach, of such representations and warranties under Section 8.1
unless and until the aggregate amount of all liability and losses arising out of
all such untruths, inaccuracies, breaches or failures exceeds $25,000.00
(provided, however, if the same exceeds $25,000.00 Seller shall be responsible
for the initial $25,000.00 plus any amount in excess of such $25,000.00). In
addition, in no event will Seller’s liability for all such untruths,
inaccuracies, breaches or failures under Section 8.1 exceed in the aggregate
$1,500,000.00. Further, Seller shall have no liability with respect to any of
Seller’s representations, warranties and covenants herein if, prior to the
Closing, Purchaser has actual knowledge of any breach of a covenant of Seller
herein, or Purchaser obtains actual knowledge that contradicts any of Seller’s
representations and warranties herein, and Purchaser nevertheless consummates
the transaction contemplated by this Agreement.
          (b) The Closing Surviving Obligations (other than Seller’s
representations and warranties set forth in Section 8.1 of this Agreement) will
survive Closing unless a specified period is otherwise provided in this
Agreement. All other representations, warranties, covenants and agreements made
or undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Deed and other Closing Documents delivered at the Closing. The Termination
Surviving Obligations shall survive termination of this Agreement unless a
specified period is otherwise provided in this Agreement.

38



--------------------------------------------------------------------------------



 



          (c) The provisions of this Section 16.1 shall survive Closing
ARTICLE XVII
MISCELLANEOUS
     Section 17.1 Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.
     Section 17.2 Recovery of Certain Fees. In the event a party hereto files
any action or suit against another party hereto by reason of any breach of any
of the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all reasonable attorneys’ fees and costs resulting therefrom.
For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees
and costs” shall mean all court costs and the reasonable fees and expenses of
counsel to the parties hereto, which may include printing, photostating,
duplicating and other expenses, air freight charges, and fees billed for law
clerks, paralegals and other persons not admitted to the bar but performing
services under the supervision of an attorney, and the costs and fees incurred
in connection with the enforcement or collection of any judgment obtained in any
such proceeding. The provisions of this Section 17.2 shall survive the entry of
any judgment, and shall not merge, or be deemed to have merged, into any
judgment.
     Section 17.3 Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.
     Section 17.4 Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
     Section 17.5 Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed original counterparts will collectively constitute a single
agreement.
     Section 17.6 Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other

39



--------------------------------------------------------------------------------



 



conditions and provisions of this Agreement will nevertheless remain in full
force and effect, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any adverse manner to either party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify this Agreement so as to reflect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
     Section 17.7 Entire Agreement. This Agreement is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof, and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.
     Section 17.8 Governing Law; Venue. THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. DALLAS
COUNTY, TEXAS SHALL BE A PROPER VENUE FOR ANY LITIGATION BROUGHT BY EITHER PARTY
HERETO OR OTHERWISE ARISING IN CONNECTION WITH THIS AGREEMENT.
     Section 17.9 No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded.
     Section 17.10 Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement. At and after Closing, the parties shall deliver to each other any
additional materials and documents which are necessary or appropriate to further
assure, complete and document the consummation of the purchase and sale
contemplated in this Agreement on the terms described. From and after Closing,
each party shall afford to the other reasonable access to any information in its
possession concerning the operations of the Property (including the right to
copy the same at the expense of the party desiring the copy) for purposes of
ascertaining tax examinations or other similar purposes.
     Section 17.11 No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto has been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
     Section 17.12 No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of seller and purchaser with respect
to the Property to be conveyed as contemplated hereby.
     Section 17.13 Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their successors and permitted assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this

40



--------------------------------------------------------------------------------



 



Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Seller expressly reject any such intent, construction or
interpretation of this Agreement.
     Section 17.14 Exculpation. Except for the liability of the Centex
Corporation as specifically provided in the Contract Guaranty, Centex Service
Company Lease Guaranty and Centex Construction Group Lease Guaranty, in no event
whatsoever shall recourse be had or liability asserted against any of Seller’s
or Purchaser’s partners, members, shareholders, employees, agents, directors,
officers or other owners of Seller or Purchaser, or their respective constituent
partners. Except for the liability of the Centex Corporation as specifically
provided in the Contract Guaranty, Centex Service Company Lease Guaranty and
Centex Construction Group Lease Guaranty, Seller’s and Purchaser’s direct and
indirect shareholders, partners, members, beneficiaries and owners and their
respective trustees, officers, directors, employees, agents and security
holders, assume no personal liability for any obligations entered into on behalf
of Seller, Purchaser and Centex Corporation, respectively, under this Agreement
and the Closing Documents.
     Section 17.15 Abstract or Title Policy. Purchaser acknowledges that Broker
has advised Purchaser to have an abstract of title covering the Property
examined by an attorney of Purchaser’s selection, or Purchaser should be
furnished with or obtain a Title Policy. If a Title Commitment is furnished, the
Title Commitment should be promptly reviewed by an attorney of Purchaser’s
choice due to the time limitations on Purchaser’s right to object.
     Section 17.16 Exhibits. The exhibits listed below are incorporated herein
by reference.
Exhibit A: Personal Property

Exhibit B: Legal Description

Exhibit C: Service Contracts

Exhibit D-1: Major Tenants

Exhibit D-2: Form of Tenant Estoppel Certificate

Exhibit E: Documents

Exhibit F: Lawsuits

Exhibit G: List of Tenants

Exhibit H: List of Specific Tenant Billings

Exhibit I: Blanket Conveyance, Bill of Sale, Assignment and Assumption

Exhibit J: Form of Centex Service Company Lease Amendment

Exhibit K: Certification of Seller

Exhibit L: Non-Foreign Entity Certification

Exhibit M: Tenant Notification Letter

Exhibit N: Assignment of Agreement of Sale and Purchase

41



--------------------------------------------------------------------------------



 



Exhibit O: Certification of Rent Roll

Exhibit P: Rent Roll

Exhibit Q: Form of Audit Representation Letter

Exhibit R: Contract Guaranty

Exhibit S: Form of Centex Service Company Estoppel Certificate

Exhibit T: Financial Statements

Exhibit U: Exclusions from Licenses and Permits

Exhibit V: Form of Special Warranty Deed

Exhibit W: Chamberlin Roofing and Waterproofing Letter

Exhibit X: Form of Centex Service Company Lease Guaranty

Exhibit Y: Form of Centex Construction Group Lease Guaranty

Exhibit Z: Form of Centex Construction Group Lease Amendment
[SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.

                      PURCHASER:    
 
                    HINES REIT PROPERTIES, L.P.,         a Delaware limited
partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc., a Maryland
corporation, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                    SELLER:    
 
                    CENTEX OFFICE CITYMARK I, L.P.,         a Delaware limited
partnership    
 
                    By:   Centex Office Citymark I General Partner, LLC, a
Delaware limited liability company,             Its general partner    
 
               
 
      By:        
 
               
 
          Stephen M. Weinberg    
 
          Chairman    

43



--------------------------------------------------------------------------------



 



JOINDER BY TITLE COMPANY
     Commerce Title Company, referred to in this Agreement as the “Title
Company,” hereby acknowledges that it received this Agreement executed by Seller
and Purchaser on the ___day of ___, 2005, and accepts the obligations of the
Title Company as set forth herein. It further acknowledges that it received the
Initial Earnest Money Deposit on the ___day of ___, 2005. The Title Company
hereby agrees to hold and distribute the Earnest Money Deposit and all interest
earned thereon in accordance with the terms and provisions of this Agreement. It
further acknowledges that it hereby assumes all responsibilities for information
reporting required under Section 6045(e) of the Internal Revenue Code.

             
 
  COMMERCE   TITLE COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

44



--------------------------------------------------------------------------------



 



EXHIBIT A
PERSONAL PROPERTY
See attached.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
LEGAL DESCRIPTION
BEING all of Lot 1A in Block 1/998 of CONCORD SUBDIVISION NO. 2, an Addition in
the City of Dallas, Dallas County, Texas, according to the Plat thereof recorded
in Volume 93091, Page 4877, of the Map Records of Dallas County, Texas, and
being more particularly described as follows:
BEGINNING at a 1/2 inch iron rod with yellow cap stamped “NO. 2509” found at the
intersection of the Northwest ROW line of Ivan Street (a 56’ ROW) with the
Northeast ROW line of McKinnon Street (a variable ROW);
THENCE N 45 degrees 00 minutes 49 seconds W, along the Northeasterly ROW line of
McKinnon Street, a distance of 167.09 feet to a 1/2 inch iron rod found;
THENCE N 53 degrees 13 minutes 56 seconds W, along the Northeasterly ROW line of
McKinnon Street, a distance of 2.21 feet to a 1/2 inch iron rod found;
THENCE N 54 degrees 30 minutes 12 seconds W, along the Northeasterly ROW line of
McKinnon Street, a distance of 348.99 feet to a 1/2 inch iron rod found;
THENCE S 44 degrees 20 minutes 24 seconds W, 8.50 feet to a 1/2 inch iron rod
found in the Northeasterly ROW line of McKinnon Street;
THENCE N 65 degrees 33 minutes 39 seconds W, along the Northeasterly ROW line of
McKinnon Street, a distance of 144.31 feet to a 1/2 inch iron rod found;
THENCE N 62 degrees 33 minutes 29 seconds W, along the Northeasterly ROW line of
McKinnon Street, a distance of 88.53 feet to a 1/2 inch iron rod set;
THENCE N 80 degrees 50 minutes 00 seconds W, along the Northeasterly ROW line of
McKinnon Street, a distance of 25.91 feet to a 1/2 inch iron rod with yellow cap
stamped “NO. 2509” found at the intersection of said Northeasterly ROW line of
McKinnon Street with the Southeasterly ROW line of Union Pacific Railroad (a
100’ ROW), said iron rod being the beginning of a curve to the right, having a
central angle of 06 degrees 08 minutes 41 seconds, a radius of 981.21 feet, and
a chord bearing and distance of N 51 degrees 13 minutes 05 seconds E, 105.18
feet;
THENCE along said curve to the right and Southeasterly ROW line, an arc distance
of 105.23 feet to a 1/2 inch iron rod found;
THENCE N 54 degrees 17 minutes 26 seconds E, along the Southeasterly ROW line of
Union Pacific Railroad, a distance of 356.16 feet to a 1/2 inch iron rod with
yellow cap stamped “NO. 2509” found;
THENCE S 18 degrees 35 minutes 31 seconds E, along the Southwesterly line of Lot
2, Block 1/998 of Concord Subdivision No. 2, an Addition in the City of Dallas,
according to the Plat

B-1



--------------------------------------------------------------------------------



 



recorded in Volume 91017, Page 3782, Map Records, Dallas County, Texas, a
distance of 475.53 feet to a PK Nail found;
THENCE S 89 degrees 51 minutes 43 seconds E, along the South line of Lot 2,
Block 1/998 of Concord Subdivision No. 2, a distance of 194.53 feet to a 1/2
inch iron rod found in the Northwesterly ROW line of Ivan Street, said iron rod
being at the beginning of a curve to the left, having a central angle of 03
degrees 31 minutes 00 seconds, a radius of 278.00 feet and a chord bearing and
distance of S 08 degrees 19 minutes 38 seconds W, 17.06 feet;
THENCE along said curve to the right and Northwesterly ROW line, an arc distance
of 17.06 feet to a 1/2 inch iron rod found;
THENCE S 06 degrees 34 minutes 25 seconds W, along the Northwesterly ROW line of
Ivan Street, a distance of 101.55 feet to a 1/2 inch iron rod with yellow cap
stamped “NO. 2509” found at the beginning of a curve to the right, having a
central angle of 36 degrees 14 minutes 20 seconds, a radius of 222.0 feet and a
chord bearing and distance of S 24 degrees 41 minutes 35 seconds W, 138.08 feet;
THENCE along said curve to the right and Northwesterly ROW line, an arc distance
of 140.41 feet to the PLACE OF BEGINNING and containing 162,213 square feet or
3.7239 acres of land, more or less.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
SERVICE CONTRACTS
Property Management Agreement (1-1-03)
Contract with Harwood International
Janitorial Service Cox Janitorial 214.415.1908 MG Cox (6-1-04)
Month to Month. Contact Day Maid.
HVAC Preventative Maintenance – Brandt Services 972.241.9411 (3-1-04)
Month to Month. Contact is Matt McCauley.
Landscaping – Lawns of Dallas (1-1-04)
Contract with Citymark ending December 31, 2005. Account rep is Janet Delee.
214.926.4406
Irrigation – Lawns of Dallas (1-1-04)
Contract with Citymark ending December 31, 2005. Account rep is Janet Delee.
214.926.4406
Trash Removal – Community Waste Disposal (CWD) (2-1-03)
Month to Month. 972.392.9300
Parking Lot Sweeping – C & D Commercial Services
Month to Month. 972.475.2271
Cameras, Mag Locks – Convergint Technologies
No contract. On service request basis. 972.620.2606
Access Monitoring – Harwood International Command Center.
No Contract.
Fire Panel Monitoring – DSS Fire, Inc. (3-1-04)
Month to Month. 214.553.6120
Security Patrol 24/7 — P & P Private Security Services (8-15-03)
Month to Month. Contact Paul Whittington. 469.233.0138
Air Freshener, Restroom Cleaning – Fikes Services, Inc.
Month to Month. 817.640.3200
Water Treatment – Precision Water Technologies. (4-01-04)
Month to Month. 972.488.6755
Elevator – Schindler Elevator Corporation (3-1-04)
Month to Month. Contact Matt Evans. 972.621.2535
C-1

 



--------------------------------------------------------------------------------



 



Generator – Clifford Power Systems (2-1-03)
No Contract. On service request basis. 817.640.5544
Pest Control – Terminix 214.359.6000
Month to Month. Account rep is Jonathan Hooper. 214.537.1293
Electricity Provider – Reliant Energy
Month to Month.
Water – City of Dallas
Month to Month.
Window Cleaning – Citywide Building Services.
No Contract. On service request basis. 214.358.4547
Carpet and floor care – Corporate Care
No Contract. On service request basis. 214.939.2350
Best Fire Protection Services – Annual inspection of fire extinguishers
No Contract. On service request basis.
Tiger Commercial Services – Re-stripe parking lot.
No Contract. On service request basis. Contact is Loy S. Jenkins. 972.288.6054
Recycling provided by Rock – Tenn
Contract with Centex.
C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
MAJOR TENANTS
1. Centex Service Company, a Nevada corporation
2. Centex Construction Group Services, L.L.C., a Delaware limited liability
company
3. Station Venture Operations L.P., a Delaware limited partnership, a joint
venture between National Broadcasting Company, Inc., a Delaware corporation, and
Lin Television of Texas, L.P., a Delaware limited partnership
D-1-1

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF TENANT ESTOPPEL CERTIFICATE
     From:
 
                                                                                              
 
                                                                                              
                                                                                               
               (“Tenant”)
     To:                        
                                                             
                                                                                               
                                                                                               
               (“Purchaser”)
                                                                                               
                                                                                               
                                                                                               
               (“Landlord”)
     Lease: Lease dated                                         ,
                     between                
                                             , a               
                            , and                                           ,
a                                          covering the Premises (as defined
below), as modified, altered or amended (as further described in Paragraph 1
below) (the “Lease”).
     Premises: Suite                     , consisting of a total of
                     rentable square feet (as set forth in the Lease) (the
“Premises”), located in the building [commonly known as Citymark Office Building
having an address of 3100 McKinnon Street, Dallas, Texas (the “Building”).
     Tenant hereby certifies to Landlord and Purchaser as follows:
     1. Tenant is the current Tenant under the Lease, a true, correct and
complete copy of which (including all modifications, alterations and amendments
thereto) is attached as Annex I hereto. Except for the documents attached as
Annex I hereto, the Lease has not been modified, altered or amended in any
respect. The Lease is in full force and effect and is the only lease, agreement
or understanding between Landlord and Tenant affecting the Premises and any
rights to parking. In connection with the Premises, Tenant also leases
                     square feet of storage space in the Building pursuant to
[the Lease] [a separate storage space license or lease agreement, a true,
correct and complete copy of which is attached as Annex I hereto].

D - 2 - 1



--------------------------------------------------------------------------------



 



     2. The term of the Lease expires on
                                        . Except as set forth in the Lease (as
attached as Annex I hereto), Tenant does not have any options or rights to
renew, expand, cancel or terminate the Lease nor to lease any additional space
in the Building.
     3. Tenant’s current use of the Premises (which use is expressly permitted
by the terms of the Lease) is [general office] [retail – if retail, specify
exact nature of retail use]. Tenant has accepted and is presently occupying the
Premises (and any applicable storage space).
     4. Tenant has no option or right of first refusal or offer to purchase the
Premises, any other portion of the Building or any interest therein.
     5. Tenant’s interest in the Premises and under the Lease has not been
assigned or encumbered, and no portion of the Premises have been sublet, except
in each case as specified on Annex II attached hereto.
     6. The base rent under the Lease for the current lease year is $        per
month [and the rent for the storage space is $       per month]. Tenant is
responsible to pay, as additional rent its pro rata share (___%) of operating
expenses for the Building in excess of (a) base operating expenses of $______or
(b) base year expenses, which are the operating expenses for the calendar year
___. Tenant has fully paid all base rent, [storage space rent], additional rent
and other sums due and payable under the Lease on or before the date of this
Certificate and Tenant has not paid any rent more than one month in advance.
Tenant is not in default under any of the terms, conditions or covenants of the
Lease [or any related storage space license or lease] to be performed or
complied with by Tenant, and, to the best of Tenant’s knowledge, no event has
occurred and no circumstance exists which, with the passage of time or the
giving of notice by Landlord, or both, would constitute such a default.
     7. As of the date of this Certificate, Landlord is not in default under any
of the terms, conditions or covenants of the Lease [or any related storage space
license or lease] to be performed or complied with by Landlord, and no event has
occurred and no circumstance exists which, with the passage of time or the
giving of notice by Tenant, or both, would constitute such a default.
     8. As of the date of this Certificate, to the best of Tenant’s knowledge,
Tenant has no defenses, offsets or credits against the payment or rent and other
sums due or to become due under the Lease [or any related storage space license
or lease] or against the performance of any other of Tenant’s obligations under
the Lease [or any related storage space license or lease], except
                                                            . [specify any
defenses, offsets or credits]
     9. Tenant has paid or delivered to Landlord a cash security deposit in the
amount of $                                         [and/or a letter of credit
(identify letter of credit by instrument number, date, issuing bank and named
beneficiary], and of such deposit $                                        
remains on deposit with Landlord [and the current amount available to be drawn
under such letter of credit is $                                        .]
     10. Tenant agrees that, from and after the date hereof, Tenant will not pay
any rent under the Lease more than thirty (30) days in advance of its due date.

D - 2 - 2



--------------------------------------------------------------------------------



 



     11. Tenant is not entitled to any rent concession, rent abatement or “free”
rent except                                                             .
[specify any rent concession, rent abatement or “free” rent]
     12. All improvements, alterations, or additions to the Premises required to
be made by Landlord have been completed to the satisfaction of Tenant. All
contributions required to be made by Landlord for improvements to the Premises,
including abatements, allowances or credits or offsets, if any, against rent or
other charges due under the Lease, have been paid in full to Tenant, except
                                        . [specify any contributions,
abatements, allowances, credits or offsets]
     13. There are no actions, whether voluntary or otherwise, pending or
threatened against Tenant (or any guarantor of Tenant’s obligations pursuant to
the Lease) under the Bankruptcy or insolvency laws of the United States or any
state thereof, and there are no attachments, executions, assignments for the
benefit of creditors, or voluntary or involuntary proceedings under the U.S.
Bankruptcy Code or any other debtor relief laws pending or threatened against
Tenant.
     14. Tenant has not used, stored, disposed of or transported at, in, to or
from the Premises or any other portion of the Building any substance classified,
listed or regulated as hazardous or toxic under any applicable federal, state or
local laws, orders, rules or regulations (other than minor quantities of such
substances which are used in the course of ordinary [office/retail] operations
and in compliance with all applicable laws).
     15. The correct name and mailing address of Tenant for notice purposes
under the Lease is as follows:

                     
 
          Copy to:                      
 
                                 
 
                                 
 
                                      Attn:       Attn:
 
                   

     16. Tenant understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property, and Tenant agrees that Purchaser and
its lenders, successors and/or assigns (including, without limitation, any
parties providing financing of any type in connection with Purchaser’s
acquisition of the Property, and their respective successors and/or assigns)
will, and will be entitled to, rely on the truth of this Certificate.
     17. The party executing this Certificate on behalf of Tenant has been
authorized to do so on behalf of Tenant.

D -2 - 3



--------------------------------------------------------------------------------



 



D-2-3
     EXECUTED on this                      day
of                                        , 2005.
                    “TENANT”
                    By:
                                                            
D-2-4

 



--------------------------------------------------------------------------------



 



EXHIBIT E
DOCUMENTS
See Attached.
E-1

 



--------------------------------------------------------------------------------



 



EXHIBIT F
LAWSUITS
None.
F-1

 



--------------------------------------------------------------------------------



 



EXHIBIT G
LIST OF TENANTS
D. L. Anderson International, Inc.
Centex Service Company
Mesa Design Associates, Inc.
Citymark Cafe
Station Venture Operations, L.P.
NBC News Bureaus, Inc.
Law Offices of Clay E. Crawford, P.C.
Centex Construction Group Services, L.L.C.
Circa Capital Corporation
Oculus, Inc.
G-1

 



--------------------------------------------------------------------------------



 



EXHIBIT H
SPECIFIC TENANT BILLINGS
Outstanding tenant billings to Citymark Cafe not to exceed $2,000.00. The exact
amount of the specific tenant billings to Citymark Cafe shall be provided by
Seller to Purchaser in writing on or before August 23, 2005. If no specific
amount is provided by Seller to Purchaser in writing on or before August 23,
2005, there shall be deemed to be no specific tenant billings.
H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I
BLANKET CONVEYANCE, BILL OF SALE,
ASSIGNMENT AND ASSUMPTION
          CENTEX OFFICE CITYMARK I, L.P., a Delaware limited partnership
(“Seller”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration to Seller paid by ______, a
___ (“Purchaser”), the receipt and sufficiency of which are hereby acknowledged,
hereby bargains, sells, transfers, conveys and assigns to Purchaser the
following described property:
          (a) Seller’s right, title and interest in and to the equipment,
appliances, tools, supplies, machinery, artwork, furnishings and other items of
personal property described on Exhibit A-1 attached hereto and made a part
hereof for all purposes (the “Personal Property”), said Personal Property being
located on the real property described on Exhibit A attached hereto and made a
part hereof for all purposes (the “Real Property”) or used in connection with
the ownership or operation of the improvements located on the Real Property
(collectively, the “Improvements”);
          (b) Seller’s interest in the service agreements, maintenance
contracts, equipment leasing agreements, warranties, guarantees and contracts
listed on Exhibit B attached hereto (“Service Contracts”);
          (c) All of Seller’s right, title and interest, as lessor, under all
leases, rental agreements or occupancy agreements, and all amendments,
modifications and supplements thereto (“Tenant Leases”) with the lawful tenants
of the Improvements (the “Tenants”) set forth on Exhibit C attached hereto,
together with all refundable security deposits (“Tenant Deposits”) of Tenants
held by Seller as listed on Exhibit C attached hereto;
          (d) All of Seller’s right, title and interest in and to all assignable
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements now or hereafter issued, approved or granted
in connection with the Real Property and the Improvements, together with all
renewals and modifications thereof (the “Licenses and Permits”);
          (e) All of Seller’s right, title and interest in and to any and all
causes of action now existing or that may hereafter exist with respect to the
Real Property, including, without limitation, any and all causes of action
arising as a result of any discharge of Hazardous Substances on, under or about
the Real Property (the “Rights of Action”);
          (f) all of Seller’s right, title, and interest, to the extent legally
assignable or transferable, in and to all telephone numbers and telephone
exchanges for the Property (but specifically excluding any telephone numbers and
telephone exchanges for Tenants of the Improvements); and all names, trade
names, fictitious names, designations, logos, copyrights, service marks, and
appurtenant registrations, if any, used by Seller in connection with Seller’s
ownership or operation and identification of the Property as “Citymark”,
“Citymark Building”, or

I-1



--------------------------------------------------------------------------------



 



“Citymark Office Building” (the “Intangible Property Rights”), which Intangible
Property Rights specifically exclude those names, trade names, fictitious names,
designations, logos, copyrights, service marks and appurtenant registrations of
any Tenant of the Improvements. Notwithstanding anything herein to the contrary,
in no event is Seller conveying, assigning, transferring or granting to
Purchaser the right to use, and Intangible Property Rights shall not include,
any name, trade name, fictitious name, designation, logo, copyright, service
mark or appurtenant registration, containing the word “Centex”, “CTX” or any
other word or words used in combination with “Centex” or “CTX”;
          (g) all of Seller’s right, title and interest in and to all leasing
floor plans, building stacking plans, encumbrance schedules, marketing
brochures, building photos, BOMA calculations, and websites and website domains
that relate directly to the ownership, operation, management or leasing of the
Real Property and the Improvements; and, upon request of Purchaser, copies of
computer software and programs, relating directly to the ownership, operation,
management or leasing of the Real Property and the Improvements, if such
computer software and/or programs can be copied and delivered to Purchaser
without violation of any license or permit applicable thereto;
          (h) All of Seller’s right, title and interest in and to (i) all books
and records, including but not limited to property operating statements relating
to the Improvements; (ii) all surveys, structural reviews, architectural
drawings and engineering, environmental, soils, seismic, geologic and
architectural reports, studies and certificates pertaining to the Real Property
or the Improvements; (iii) all preliminary, final and proposed plans,
specifications and drawings of the Improvements or the Real Property or any
portion thereof; and (iv) all warranties and guaranties currently in force and
effect made by any contractors, subcontractors, vendors or suppliers regarding
their performance or the quality of materials supplied by them in connection
with the construction and operation of the Real Property, the Improvements, the
Personal Property or the Tenant Leases; excluding, however, (1) any document or
correspondence which would be subject to the attorney- client privilege; (2) any
documents pertaining to the marketing of the Real Property for sale to
prospective purchasers; (3) any internal memoranda, reports or assessments of
Seller or Seller’s Affiliates relating to Seller’s valuation of the Real
Property; and (4) appraisals of the Real Property whether prepared internally by
Seller or Seller’s affiliates or externally; and
          (i) All of Seller’s right, title and interest in and to any other
properties, tangible or intangible, that are used or relate to the ownership,
operation, management or leasing of the Real Property and Improvements.
All of the items described in clauses (a) through (i) above are hereinafter
collectively referred to as the “Property.”
          Seller has executed this Blanket Conveyance, Bill of Sale, Assignment
and Assumption (this “Blanket Conveyance”) and BARGAINED, SOLD, TRANSFERRED,
CONVEYED and ASSIGNED the Property and Purchaser has accepted this Blanket
Conveyance and the purchase of the Property “AS-IS”, “WHERE-IS” AND “WITH ALL
FAULTS”, WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED [AS IS MORE
SPECIFICALLY SET FORTH IN THE AGREEMENT OF SALE
r

I-2



--------------------------------------------------------------------------------



 



AND PURCHASE (AS HEREINAFTER DEFINED)], EXCEPT AS IS EXPRESSLY SET FORTH IN THE
AGREEMENT OF SALE AND PURCHASE BY AND BETWEEN SELLER AND PURCHASER DATED ___,
2005 (THE “AGREEMENT OF SALE AND PURCHASE”) AND THE WARRANTIES SET FORTH HEREIN.
          Seller hereby agrees to indemnify Purchaser and its successors,
assigns, affiliates, directors, officers, employees and partners, and hold each
of them harmless from any and all claims, liabilities, damages, penalties and
any and all loss, cost or expense incurred by Purchaser incident to, resulting
from, or in any way arising out of the Property to the extent attributable to
any act, omission or condition occurring or existing (other than the acts or
omissions of Purchaser and its agents and representatives) prior to the date
hereof.
          Purchaser hereby agrees to indemnify Seller and its respective
successors, assigns, affiliates, directors, officers, employees and partners,
and hold each of them harmless from any and all claims, liabilities, damages,
penalties and any and all loss, cost, or expense incurred by Seller incident to,
resulting from, or in any way arising out of the Property to the extent
attributable to any act, omission or condition occurring (other than the acts or
omissions of Seller and its agents and representatives) on or after the date
hereof.
          Each of the parties hereto agree, upon notice from the other, to
contest any demand, claim, suit, or action against which such party has
hereinabove agreed to indemnify and hold the other and all other such parties
harmless, and to defend any action that may be brought in connection with any
such demand, claim, suit, or action, or with respect to which such party has
hereinabove agreed to hold the other and all such other parties harmless, and to
bear all costs and expenses of such contest and defense.
          To facilitate execution of this Blanket Conveyance, this Blanket
Conveyance may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Blanket Conveyance, will constitute a complete and fully executed original.
All such fully executed original counterparts will collectively constitute a
single agreement.
          EXECUTED as of the                     day of                     ,
2005.

                      SELLER:    
 
                    CENTEX OFFICE CITYMARK I, L.P.,         a Delaware limited
partnership    
 
                    By:   Centex Office Citymark I General Partner, LLC, a      
      Delaware limited liability company,             Its general partner    
 
               
 
      By:        
 
               
 
          Stephen M. Weinberg    
 
          Chairman    

I-3



--------------------------------------------------------------------------------



 



                  PURCHASER:    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

I-4



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF CENTEX SERVICE COMPANY LEASE AMENDMENT
FIRST AMENDMENT TO OFFICE LEASE
          THIS FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and
entered into as of August 24, 2005 (the “Effective Date”), by and between
(“Landlord”), and CENTEX SERVICE COMPANY, a Nevada corporation (“Tenant”).
WITNESSETH:
          WHEREAS, Centex Office Citymark I, L.P., a Delaware limited
partnership (as “Original Landlord”) and Tenant entered into that certain Office
Lease dated November 17, 1999 (the “Lease”), with respect to approximately
157,450 Rentable Square Feet (the “ Premises”) in the office building commonly
known as Citymark Office Building (the “Building”) located in Dallas, Texas;
          WHEREAS, as of the Effective Date hereof, Landlord purchased the
Building from Original Landlord and succeeded to all of Original Landlord’s
right, title and interest in and to the Lease;
          WHEREAS, Original Landlord and Tenant are Affiliates;
          WHEREAS, as a condition to the purchase of the Building by Landlord,
Landlord required that Tenant amend the Lease to, among other things, extend the
term of the Lease with respect to the CTX Mortgage Space (as hereinafter
defined); and
          WHEREAS, Tenant agrees to amend the Lease to, among other things,
extend the term of the Lease with respect to the CTX Mortgage Space.
          NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Landlord
and Tenant hereby agree as follows:
          1. Defined Terms.
          The capitalized terms used herein and not otherwise defined herein
shall have the same meaning as ascribed thereto in the Lease.
          2. Paragraph 1, Minimum Rent. Notwithstanding anything in the Lease to
the contrary, the Minimum Rent payable for the CTX Mortgage Space (as
hereinafter defined)

J-1



--------------------------------------------------------------------------------



 



during the lease year commencing December 1, 2008 shall not increase by two
percent (2%), but shall continue to be the Minimum Rent payable immediately
prior to such lease year.
          3. Extension of the Lease Term.
          The initial Lease Term expires on November 30, 2009 (the “Original
Expiration Date”). Subject to the terms and provisions contained herein,
Landlord and Tenant hereby agree to extend Lease Term with respect to the
portion of the premises located on Floors 2 through 5, inclusive, of the
Building containing approximately 85,916 Rentable Square Feet and being more
particularly depicted on Exhibit A attached hereto and incorporated herein for
all purposes (the “CTX Mortgage Space”), said extended term to expire on
November 30, 2010 (the “CTX Mortgage Space Expiration Date”). The Lease Term as
to the remaining Premises shall not be extended and the Lease shall expire as to
such remaining Premises on the Original Expiration Date. Commencing as of
December 1, 2009, the Premises shall consist of the CTX Mortgage Space only.
Minimum Rent for the CTX Mortgage Space for the period commencing December 1,
2009 and expiring on the CTX Mortgage Space Expiration Date (the “CTX Mortgage
Space Extended Term”) shall be the Minimum Rent payable by Tenant immediately
prior to the commencement of the CTX Mortgage Space Extended Term. Further,
commencing on December 1, 2009, Tenant’s Share shall be appropriately reduced to
equal the Rentable Square Feet of the CTX Mortgage Space divided by the Total
Area. Except as provided in this Paragraph 3, the extension of the Lease with
respect to the CTX Mortgage Space shall be upon the same terms and conditions
set forth in the Lease, including, without limitation, Tenant’s obligation to
pay Excess Operating Costs in accordance with the Lease.
          4. Paragraph 1, Notices. Paragraph 1 of the Lease is hereby amended to
provide that the address for notices under the Lease for Tenant is as follows:

                  Tenant:   Centex Service Company         2728 North Harwood  
      Dallas, Texas 75201-1516
 
      Attn:  Michael S. Albright  
 
      Fax:   (214) 981-6859    
 
                with a copy to:   Centex Corporation         2728 North Harwood
        Dallas, Texas 75201-1516
 
      Attn:  Brian Woram    
 
      Fax:   (214) 981-6855    

                 
 
  Landlord:                                   c/o Hines Interests Limited
Partnership             2800 Post Oak Boulevard, Suite 4900             Houston,
Texas 77056-6118             Attention:Charles N. Hazen    
 
      Fax:   (713) 966-7851      

J-2



--------------------------------------------------------------------------------



 



                        with a copy to:   Hines Interests Limited Partnership  
          13155 Noel Road             Suite 1850             Dallas, TX
75240-684    
 
      Attention:   Clayton C. Elliott    
 
      Fax:   (972) 934-1460    

          5. Paragraphs 1 and 15, Permitted Use. Paragraphs 1 and 15 of the
Lease are hereby amended to provide that Tenant shall have the right to maintain
vending machines, tables and chairs and microwave ovens in the Break Room Area
(as hereinafter defined) for use by the employees of Tenant. The term “Break
Room Area” shall mean that certain portion of Premises containing approximately
4,174 Rentable Square Feet on the First Floor of the Building, as said space is
more accurately depicted on Exhibit B attached hereto and incorporated herein.
Tenant shall keep the Break Room Area in a neat and clean condition free from
debris and trash (other than in appropriate trash receptacles) at all times. If
Landlord determines, in its reasonable discretion, that additional or special
services are necessary for the Break Room Area, Landlord shall perform (or have
the same performed) and Tenant shall pay to Landlord the cost thereof, together
with an administrative fee equal to ten percent (10%) of the cost thereof.
          6. Paragraph 10(f), Operating Costs. Paragraph 10(f) of the Lease is
hereby deleted in its entirety and the following substituted in lieu thereof:
          “Notwithstanding anything to the contrary contained herein, Tenant’s
Share of the actual Controllable Operating Expenses in any given calendar year
shall not increase on an annual basis by more than five percent (5%) per annum
(the “Annual 5% Cap”). For the purposes of this provision, Controllable
Operating Expenses for any given calendar year means all Operating Costs, other
than taxes and assessments, fire and extended coverage, public liability and
other insurance costs and expenses, utilities and Permitted Capital Improvement
Costs (as hereinafter defined), incurred in such year. For purposes of this
provision, “Permitted Capital Improvement Costs” for any given calendar year
shall mean the amortized cost (as Landlord shall reasonably determine) of any
capital improvements or repairs that are made to the Building by Landlord,
either during such year or in previous years (but attributable to such calendar
year) for the purpose of reducing Operating Costs (either Controllable Operating
Expenses or non-Controllable Operating Expenses) to the extent of the Operating
Costs (either Controllable Operating Expenses or non-Controllable Operating
Expenses) actually saved in such calendar year as the result of such capital
improvement. For purposes of calculating the Annual 5% Cap, the portion of the
Permitted Capital Improvement Costs for such year, if any, attributable to a
savings of Controllable Operating Expenses shall be taken into account, as well
as any resulting savings during such year.”
          7. Paragraphs 10(i) and 10(j), Taxes. Paragraphs 10(i) and 10(j) of
the Lease are hereby deleted in their entirety.
          8. Paragraph 12(a), Assignment and Subletting. The following sentence
is hereby added to the end of Paragraph 12(a) of the Lease:

J-3



--------------------------------------------------------------------------------



 



          “Notwithstanding anything herein to the contrary, Landlord shall have
the right to withhold its consent, and it shall be deemed reasonable if Landlord
withholds its consent, to any proposed sublease of all or any portion of the
Premises or to any assignment or transfer of this Lease, or any interest herein,
by any means to any entity or person if Guarantor fails to consent to any
proposed sublease or assignment or fails to agree in writing to remain liable
for all of the obligations of tenant under the Lease.”
          9. Paragraph 18(b), Liability of Landlord. The last sentence of
Paragraph 18(b) of the Lease is hereby deleted in its entirety and the following
is substituted in lieu thereof:
          “Neither Landlord nor any partner, shareholder, member, employee,
agent, director, or officer of Landlord has any personal liability for any
amounts payable or obligations performable by Landlord under this Lease.”
          10. Paragraph 20(a), Tenant’s Insurance. The following sentence is
hereby added after the first sentence in Paragraph 20(a) of the Lease:
          “Tenant shall maintain at its expense fire and extended coverage
insurance on the full insurable value of all of the leasehold improvements and
Tenant’s personal property, including removable trade fixtures, located in the
Premises and on the full insurable value of all additions and improvements
(including fixtures) made by Tenant and not required to be insured by Landlord
below.”
          11. Paragraph 29, Events of Default. The following provision is hereby
added as subsection (g) of Paragraph 29 of the Lease:
          “(g) Guarantor breaches, or neglects or fails to perform or observe,
any covenant, term, provision, or condition contained in the Guaranty of this
Lease.”
          12. Paragraph 58, Title to the Land. Paragraph 58 of the Lease is
hereby deleted in its entirety.
          13. Paragraph 62, Berry Brown Space. Tenant acknowledges that Tenant
has taken the Must Take Space (as defined in the Lease) and the same has become
part of the Premises for all purposes under the Lease. Tenant acknowledges that
all terms and provisions of the Lease are applicable to the Must Take Space as
though the Must Take Space was part of the original Premises under the Lease. As
of the date hereof, the Premises consists of 157,450 Rentable Square Feet.
          14. Exhibit E, Contractor’s Insurance Requirements. The second full
sentence of Exhibit E, which reads as follows:
          “Certificates of Insurance must provide for 30 days prior written
notice of cancellation or material change to Landlord, c/o Centex Office
Citymark I General Partner, LLC, 2728 N. Harwood Street, Dallas, Texas
75201-1516, Attention: Richard C. Decker.”
is hereby deleted in its entirety and the following is substituted in lieu
thereof:

J-4



--------------------------------------------------------------------------------



 



          “Certificates of Insurance must provide for 30 days prior written
notice of cancellation or material change to Landlord at the notice address for
Landlord or to any other address as Landlord may from time to time designate by
notice to Tenant.”
          15. Exhibit F, Tenant Estoppel. Exhibit F of the Lease is hereby
deleted in its entirety and Exhibit C attached hereto and incorporated herein is
substituted in lieu thereof.
          16. Guaranty.
          (a) For all purposes of the Lease, the term “Guarantor” shall mean
Centex Corporation, a Nevada corporation.
          (b) Tenant shall deliver simultaneously with the execution and
delivery of this Amendment, a Guaranty in the form attached hereto as Exhibit D
duly executed by Guarantor.
          17. Brokers.
          Landlord and Tenant hereby represent and warrant to each other that no
commission is due and payable to any broker or other leasing agent in connection
with this Amendment as a result of its own dealings with any such broker or
leasing agent, and Landlord and Tenant hereby agree to indemnify and hold each
other harmless from and against all loss, damage, cost and expense (including
reasonable attorneys’ fees) suffered by the other party as a result of a breach
of the foregoing representation and warranty.
          18. Full Force and Effect.
          In the event any of the terms of the Lease conflict with the terms of
this Amendment, the terms of this Amendment shall control. Except as amended
hereby, all terms and conditions of the Lease shall remain in full force and
effect, and Landlord and Tenant hereby ratify and confirm the Lease as amended
hereby. The Lease, as amended herein, constitutes the entire agreement between
the parties hereto and no further modification of the Lease shall be binding
unless evidenced by an agreement in writing signed by Landlord and Tenant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

J-5



--------------------------------------------------------------------------------



 



          EXECUTED on the day and year set forth above.

                  LANDLORD:    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title        
 
           
 
                TENANT:    
 
                CENTEX SERVICE COMPANY,         a Nevada corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

J-6



--------------------------------------------------------------------------------



 



EXHIBIT A TO FIRST AMENDMENT
CTX MORTGAGE SPACE

J-7



--------------------------------------------------------------------------------



 



EXHIBIT B TO FIRST AMENDMENT
BREAK ROOM AREA

J-8



--------------------------------------------------------------------------------



 



EXHIBIT C TO FIRST AMENDMENT
FORM OF TENANT ESTOPPEL
EXHIBIT F – TENANT ESTOPPEL

         
TO:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
and:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

     Re:
     The undersigned, the tenant (“Tenant”) under a certain lease agreement, a
true copy of which, with all amendments thereto, is attached hereto as Exhibit A
(“Lease”), does hereby certify as follows

  (a)   The Tenant is a ___ [entity]. The landlord (“Landlord”) is ___.     (b)
  The Lease is presently in effect and unmodified. Tenant has been advised that
said Lease will be assigned to ___ (“___”) [as security for a mortgage loan that
may be made by ___ to Landlord in the original principal amount of ___].     (c)
  The Lease term commenced on ___ and terminates on ___.     (d)   Tenant has
accepted possession of the leased premises under the Lease and any improvements
or payments required by the terms of the Lease to be made by the Landlord have
been completed or paid. All allowances and contributions (if any) payable by
Landlord for Tenant’s improvements (or for any other purpose) have been paid.  
  (e)   The Tenant is paying $___ [rental amount] per [month/quarter/year] as
rent to Landlord under the Lease. The estimated additional rent payable pursuant
to the Lease on account of real estate taxes, insurance, common area maintenance

J-9



--------------------------------------------------------------------------------



 



      expenses and operating expenses in the amount of $____   per
[month/quarter/year], and the [base year/base amount] for such costs and
expenses is ___. Base rent has been paid through and including ___, 20___.    
(f)   No rent under the Lease has been paid more than thirty (30) days in
advance of its due date. As of the date hereof, Tenant has no outstanding
offsets or credits against, or deductions from, or “free rent” period
entitlements with respect to its future rent obligations, except as
follows:____________     (g)   Tenant is not in default under the Lease, and, to
Tenant’s knowledge, Landlord is not in default under the Lease and no condition
exists that with the passage of time or giving of notice or both would
constitute such a default. Tenant has no claim, charge, defense or offset under
the Lease. Tenant has not assigned, transferred or hypothecated its interest
under the Lease.     (h)   Tenant has not made any payment to Landlord as a
security deposit or rental deposit except any payment expressly provided for in
the Lease as follows: ________ [describe amount and nature of payment.]     (i)
  Tenant has no expansion, renewal, termination, first refusal or purchase
rights except as follows:____________.     (j)   As of the date hereof, Tenant
has no outstanding offsets or credits against, or deductions from, or “free
rent” period entitlements with respect to, its future rent obligations, except
as follows: .____________     (k)   There are no actions, whether voluntary or
otherwise, pending against Tenant under the bankruptcy, debtor reorganization,
moratorium or similar laws of the United States, any state thereof or any other
jurisdiction.     (l)   Tenant hereby agrees that the subordination and
attornment provisions of the Lease shall apply for the benefit of ___, its
successors and assigns with respect to the above-described mortgage loan, and
all extensions, renewals, increases and modifications thereof.

J-10



--------------------------------------------------------------------------------



 



     The foregoing provisions may be relied on by and shall inure to the benefit
of the addressees set forth above and their respective successors, assigns, and
mortgagees (and such mortgagees respective successors and assigns) and shall be
binding upon the undersigned and its successors and assigns.
     DATED:                                         , 20                    .

                       
 
           
 
  By:      
 
           
 
                     
 
  (Name) (Title)    

J-11



--------------------------------------------------------------------------------



 



EXHIBIT D TO FIRST AMENDMENT
FORM OF LEASE GUARANTY
LEASE GUARANTY AGREEMENT
          Section 1. Guaranty. For value received, and in order to induce ___, a
___ (“Landlord”), to purchase that certain office building located at 3100
McKinnon Street, Dallas, Texas, commonly known as Citymark Office Building (the
“Building”), Centex Corporation, a Nevada corporation, with a principal place of
business in Dallas, Texas (“Guarantor”), hereby absolutely and unconditionally
guarantees to Landlord and its successors or assigns (a) the full and punctual
payment when due (whether by acceleration or otherwise) of all sums (including,
without limitation, payment of rent, late charges, additional rent [however
termed or defined], court costs, reasonable attorneys’ fees and any and all
other sums) due and owing or to become due and owing by Centex Service Company,
a Nevada corporation (“Tenant”) under that certain Lease Agreement dated
November 17, 1999, entered into by and between Centex Office Citymark I, L.P., a
Delaware limited partnership (“Seller”), and Tenant covering approximately
157,450 Rentable Square Feet (as defined therein) in the Building, together with
that certain First Amendment to Office Lease dated of even date herewith, by and
between Landlord and Tenant (which, among other things, extends the Lease term
with respect to 85,916 Rentable Square Feet), and any and all other extensions
or renewals thereof and amendments and modifications thereto (the “Lease”) and
(b) the full, prompt and faithful performance of each and every obligation of
Tenant under the Lease. As used in this Lease Guaranty Agreement (this
“Guaranty”), “Guaranteed Obligations” means all obligations and indebtedness of
Tenant guaranteed by Guarantor in this Section 1.
          Section 2. Term. The obligations of Guarantor as to the Guaranteed
Obligations shall continue in full force and effect against Guarantor until the
Guaranteed Obligations are paid and performed in full. This Guaranty covers any
and all of the Guaranteed Obligations, whether presently outstanding or arising
subsequent to the date hereof. This Guaranty is binding upon and enforceable
against Guarantor, its successors and assigns.
          Section 3. Representations and Warranties of Guarantor. Guarantor
hereby represents and warrants to Landlord that:
          (i) Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty;
          (ii) Guarantor is familiar with, and has independently reviewed the
books and records regarding, the financial condition of Tenant; however, such
Guarantor is not relying on such financial condition as an inducement to enter
into this Guaranty;
          (iii) except as provided in that certain Agreement of Sale and
Purchase dated of even date herewith by and between Seller, as seller, and
Landlord, as purchaser, neither Landlord nor any other party has made any
representation, warranty or statement to Guarantor in order to induce such
Guarantor to execute this Guaranty;

J-12



--------------------------------------------------------------------------------



 



          (iv) as of the date hereof, and after giving effect to this Guaranty
and the contingent obligations evidenced hereby, Guarantor is, and will be,
solvent, and has and will have property and assets which, fairly valued, exceed
its obligations, liabilities and debts, and has and will have property and
assets in the State of Texas sufficient to satisfy and repay its obligations,
liabilities and debts;
          (v) this Guaranty has been duly executed and delivered by Guarantor;
          (vi) neither this Guaranty nor the agreements contained herein
contravene or constitute a default or create or impose any lien, charge or
encumbrance under any agreement, instrument, indenture or similar instrument to
which the Guarantor is a party or by which its assets are bound or any other
requirement of law; and
          (vii) there are no actions, suits, or proceedings pending or
threatened against Guarantor in any court or before any federal, state,
municipal or other governmental department or commission, board, bureau, agency
or instrumentality which if adversely determined will affect any of the
transactions contemplated by this Guaranty.
          Section 4. Waiver of Rights. Guarantor hereby waives (a) notice of
acceptance hereof (which acceptance is conclusively presumed by delivery to
Landlord); (b) grace, demand, presentment and protest with respect to the
Guaranteed Obligations or to any instrument, agreement or document evidencing or
creating same; (c) notice of grace, demand, presentment and protest; (d) notice
of intention to accelerate and of acceleration of the Guaranteed Obligations;
(e) notice of and/or any right to consent or object to the assignment of any
interest in the Lease or the Guaranteed Obligations; (f) notice of the filing of
suit and diligence by Landlord in collection or enforcement of the Guaranteed
Obligations; and (g) any other notice regarding the Guaranteed Obligations
except as specifically provided herein. Guarantor specifically waives any and
all rights and remedies to which Guarantor may be or become entitled under
Chapter 34 of the Texas Business and Commerce Code, under Sections 17.001 and
34.005 of the Texas Civil Practice and Remedies Code and under Rule 31 of the
Texas Rules of Civil Procedure, and any and all other defenses available to
sureties or guarantors at law or in equity.
          Section 5. Notice of Defaults. Landlord agrees that it will not
exercise any remedies under the Lease or this Guaranty following a Tenant
default without having first given to Guarantor: (a) written notice of the
alleged Tenant default as required under the Lease, and (b) the opportunity to
cure such default for the same time period (if any) provided to Tenant under the
Lease. If Guarantor elects to cure any such default by Tenant, Landlord agrees
to accept cure by Guarantor as a cure of such default by Tenant under the Lease.
The failure by Landlord to simultaneously deliver a notice of default to
Guarantor as provided herein shall not be deemed a default by Landlord hereunder
or a waiver of Landlord’s rights with respect to such default, but shall delay
the exercise of any remedy against Tenant or Guarantor until such time as
Landlord has given notice to Guarantor and the same time period provided to
Tenant under the Lease (if any) to cure such default.

J-13



--------------------------------------------------------------------------------



 



          Section 6. Release of Parties Liable, Renewals, etc. Guarantor agrees
that Landlord may at any time, and from time to time, at Landlord’s discretion,
with or without consent from any other party but with notice to Guarantor (but
Guarantor’s consent shall not be required), extend, renew, rearrange, modify or
amend any of the terms and provisions of the Lease. Any extension, renewal,
rearrangement, modification or amendment may be taken without impairing or
diminishing the obligations of Guarantor hereunder, provided, however, in the
event any extension, renewal, rearrangement, modification or amendment increases
the obligations of Guarantor hereunder, Guarantor’s prior written consent to
such extension, renewal, rearrangement, modification or amendment shall be
required solely as a condition to Guarantor’s liability for the increase in the
Guaranteed Obligations. In the event Guarantor’s consent is not obtained,
Guarantor shall not be liable for any increase in the Guaranteed Obligations
resulting from such extension, renewal, rearrangement, modification or
amendment, but the same shall still be effective as to Tenant and Guarantor
shall remain liable for the Guaranteed Obligations existing prior to such
extension, renewal, rearrangement, modification or amendment. Guarantor further
agrees that Landlord may from ay any time, and from time to time, at Landlord’s
discretion, with our without consent from any other party, release any party
liable on the Guaranteed Obligations, including, without limitation, Tenant or
any other guarantor. Additionally, the liability of Guarantor shall not be
impaired, reduced or in any way affected by: (v) Landlord’s failure, refusal, or
neglect to collect or enforce the Guaranteed Obligations, by way of, without
limitation, any indulgence, forbearance, compromise, settlement or waiver of
performance which may be extended to Tenant by Landlord or agreed upon by
Landlord and Tenant; (w) any termination of the Lease; (x) any sublease of the
space covered by the Lease or any assignment of the Lease by any means or to any
entity or person whatsoever so long as Landlord does not voluntarily release
Tenant from liability under the Lease without Guarantor’s consent; (y) loss or
subordination of any other guaranty, if any, or by the existence of any
indebtedness of Tenant to Landlord other than the Guaranteed Obligations; or (z)
the taking of any security or any other guaranty for the Guaranteed Obligations
in addition to the guaranty presently existing.
          Section 7. Primary Liability of Guarantor. This Guaranty constitutes a
primary obligation of Guarantor. This is an absolute, unconditional, irrevocable
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned upon any attempt to collect from Tenant or upon any other
event or contingency. Guarantor agrees that Landlord is not required, as a
condition to establishing Guarantor’s liability hereunder, to proceed against
any person (including, without limitation, Tenant or any other guarantor), and
further agrees not to assert any defense (other than payment) available to
Tenant against Landlord with regard to the Guaranteed Obligations, any defense
based upon an election of remedies of any type, any defense based on any duty of
Landlord to disclose information of any type to Guarantor regarding Tenant or
the Guaranteed Obligations, and/or any claim that Guarantor may have against
Landlord by virtue of Landlord’s failure to exercise any rights against Tenant,
however arising. Guarantor hereby expressly waives any right or claim to force
Landlord to proceed first against Tenant or any other guarantor as to any of the
Guaranteed Obligations or other obligations of Tenant, and agrees that no delay
or refusal of Landlord to exercise any right or privilege which Landlord has or
may have against Tenant, whether arising from any documents executed by Tenant,
any common law, applicable statute or otherwise, shall operate to impair the
liability of Guarantor hereunder. The obligations of Guarantor hereunder shall
not be reduced,

J-14



--------------------------------------------------------------------------------



 




impaired or in any way affected by: (a) receivership, insolvency, bankruptcy or
other proceedings affecting Tenant or any of Tenant’s assets; (b) receivership,
insolvency, bankruptcy or other proceedings affecting Guarantor or any of
Guarantor’s assets; (c) death, insanity or other disability of Guarantor;
(d) any allegation of fraud, usury, failure of consideration, forgery or other
defense, whether or not known to Landlord (even though rendering all or any part
of the Guaranteed Obligations void or unenforceable or uncollectible as against
Tenant or any other guarantor); or (e) the release or discharge of Tenant from
the Lease or any of the Guaranteed Obligations or any other indebtedness of
Tenant to Landlord or from the performance of any obligation contained in the
Lease or other instrument issued in connection with, evidencing or securing any
indebtedness guaranteed by this instrument, whether occurring by reason of law
or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant or otherwise.
          Landlord may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to the undersigned, without
impairing or releasing the obligations of the undersigned, upon or without any
terms or conditions and in whole or in part: (w) change the manner, place or
terms of payment or change or extend the time of payment of, renew or alter any
liability of Tenant hereby guaranteed, or any liabilities incurred directly or
indirectly hereunder, and the Guaranty herein made shall apply to the
liabilities of Tenant as any of such liabilities may be changed, extended,
renewed or altered in any manner; (x) exercise or refrain from exercising any
rights against Tenant or others, or otherwise act or refrain from acting; (y)
settle or compromise any liabilities hereby guaranteed or hereby incurred, and
subordinate the payment of all or any part of such liabilities to the payment of
any liabilities which may be due to Landlord or others; and (z) apply any sums
paid to any liability or liabilities of Tenant to Landlord regardless of what
liability or liabilities of Tenant to Landlord remain unpaid.
          Section 8. Subordination and Waiver of Subrogation. Once a claim is
made by Landlord to Guarantor under the Guaranteed Obligations, Guarantor hereby
fully subordinates the payment of all indebtedness owing to such Guarantor by
Tenant (including principal and interest) to the prior payment of all
indebtedness of Tenant to Landlord (including, without limitation, interest
accruing on any such indebtedness after any insolvency or reorganization
proceeding as to Tenant) and agrees (x) not to accept any payment on such
indebtedness until payment and performance in full of the Guaranteed
Obligations, and (y) not to attempt to set off or reduce any obligations
hereunder because of such indebtedness. After a claim has been made by Landlord
to Guarantor under the Guaranteed Obligations, Guarantor shall have no right of
subrogation or any other right to enforce any remedy which Landlord now has or
may hereafter have against Tenant until all of the Guaranteed Obligations shall
have been paid or performed in full.
          Section 9. Place of Performance; Attorneys’ Fees. All payments to be
made and obligations to be performed hereunder shall be payable or performable
in the location for payment or performance (as applicable) set forth in the
Lease. If it becomes necessary for Landlord to enforce this Guaranty by legal
action, Guarantor hereby waives the right to be sued in the county or state of
such Guarantor’s residence and agrees to submit to the jurisdiction and

J-15



--------------------------------------------------------------------------------



 




venue of the appropriate federal, state or other governmental court in Dallas
County, Texas. In the event of any action or proceeding at law or in equity
between Landlord and Guarantor, the prevailing party, in addition to such other
relief as may be awarded, shall be entitled to recover from the unsuccessful
party all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred in such action or proceeding
and in any appeal in connection therewith by such prevailing party.
          Section 10. Additional Liability of Guarantor. If Guarantor is or
becomes liable for any indebtedness of Tenant to Landlord other than the
Guaranteed Obligations by any means other than under this Guaranty, such
liability shall not be impaired, reduced or affected in any manner hereby but
shall have all and the same force and effect it would have had if this Guaranty
had not existed, and Guarantor’s liability hereunder shall not be impaired,
reduced or affected in any manner thereby.
          Section 11. Cumulative Rights. All rights of Landlord hereunder or
otherwise arising under any documents executed in connection with the Guaranteed
Obligations are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Landlord and without affecting or impairing the liability of
Guarantor.
          Section 12. Applicable Law. This Guaranty shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Texas, and is intended to be performed in accordance with and as
permitted by such laws.
          Section 13. Usury. Notwithstanding any other provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount that
Guarantor may be required or permitted to pay to Landlord pursuant to applicable
law and as to which Guarantor could successfully assert the claim or defense of
usury.
          Section 14. Landlord’s Assigns. This Guaranty is intended for and
shall inure to the benefit of Landlord and each and every person who shall from
time to time be or become the owner or holders of all or any part of the Lease
and/or the Guaranteed Obligations, and each and every reference herein to
“Landlord” shall include and refer to each and every successor or assignee of
Landlord at any time holding or owning any part of or interest in any part of
the Lease and/or the Guaranteed Obligations. This Guaranty shall be assignable
or transferable with the same force and effect, and to the same extent, that the
Lease and/or the Guaranteed Obligations are assignable or transferable, it being
understood and stipulated that upon assignment or transfer by Landlord of the
Lease and/or any of the Guaranteed Obligations, the legal holder or owner
thereof (or a part thereof or interest therein thus transferred or assigned)
shall (except as otherwise stipulated by Landlord in its assignment) have and
may exercise all of the rights granted to Landlord under this Guaranty to the
extent of that part of or interest in the Guaranteed Obligations thus assigned
or transferred.

J-16



--------------------------------------------------------------------------------



 



          Section 15. Notices. Any notice or demand to Guarantor in connection
herewith may be given and shall conclusively be deemed to have been given and
received upon deposit thereof in writing in the United States mail, certified
mail, return receipt requested, duly stamped and addressed to such Guarantor at
the following address:

     
 
  Centex Corporation
 
  2728 North Harwood
 
  Dallas, Texas 75201-1516
 
  Attn:    Brian Woram

Guarantor shall have the right to designate from time to time another address
for purposes of this instrument by fifteen (15) days prior written notice to
Landlord sent by United States mail, certified mail, return receipt requested.
Actual notice or demand, however given or received, shall always be effective.
The provisions of this Section 15 shall not be construed to affect or impair any
waiver of notice or demand herein provided or to require giving of notice or
demand to or upon Guarantor in any situation or for any reason.
          Section 16. Payments. Landlord may apply any payments received from
any source against that portion of the Guaranteed Obligations in such priority
and fashion as Landlord may deem appropriate.
          Section 17. No Right of Possession Upon Payment. The payment by
Guarantor of any amount pursuant to this Guaranty shall not, without Landlord’s
consent, entitle Guarantor (whether by way of subrogation or otherwise) to a
right of possession of, or to any other right, title or interest in, the
premises covered by the Lease.
          Section 18. Entire Agreement. This Guaranty constitutes the entire
agreement of the parties with respect to the subject matter hereof, and all
prior correspondence, memoranda, agreements or understandings (written or oral)
with respect hereto are merged into and superseded by this Guaranty. This
Guaranty may not be changed, modified, discharged or terminated in any manner
other than by an agreement in writing signed by Guarantor and Landlord.
          Section 19. Severability. In case any one or more of the provisions
contained in this Guaranty shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the other provisions
contained herein shall not in any way be affected or impaired thereby.
          Section 20. Further Instruments. Guarantor hereby agrees to execute
all such further instruments as are reasonably requested by Landlord to further
evidence or protect the rights of Landlord under this Guaranty.

J-17



--------------------------------------------------------------------------------



 



             EXECUTED the                      day of
                                         , 2005.

                  GUARANTOR:    
 
                Centex Corporation, a Nevada corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

     
THE STATE OF ___
  §
 
  §
COUNTY OF ___
  §

          BEFORE ME, the undersigned authority, on this day personally appeared
___, ___ of Centex Corporation, a ___, known to me to be the person whose name
is subscribed to the foregoing instrument, and acknowledged to me that he
executed the same for the purposes and consideration therein expressed and in
the capacity therein stated.
          GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ____ day of
____________________, 2005

     
 
   
 
  Notary Public in and
 
  for the State of ___

J-18



--------------------------------------------------------------------------------



 



EXHIBIT K
CERTIFICATION OF SELLER
          All capitalized terms used herein shall have the same meanings as set
forth in that certain Agreement of Sale and Purchase (“Sale Agreement”), dated
as of ___, 2005 by and between CENTEX OFFICE CITYMARK I, L.P., a Delaware
limited partnership (the “Seller”), and , a (the “Purchaser”), covering the
property commonly referred to as Citymark Office Building, Dallas, Texas.
          Seller hereby certifies and represents and warrants the following to
Purchaser:
          1. Seller has fully performed all of its obligation under the Sale
Agreement;
          2. To Seller’s Knowledge, all conditions precedent to the Closing have
occurred;
          3. All representations and warranties of Seller made in the Sale
Agreement continue to be true and correct in all material respects as if the
same were made on the date of this Certification except as follows:
[Insert any exceptions to representations and warranties of Seller.]
          DATED:                     , 2005.

                      SELLER:    
 
                    CENTEX OFFICE CITYMARK I, L.P.,         a Delaware limited
partnership    
 
                    By:   Centex Office Citymark I General Partner,
LLC, a Delaware limited liability company,
Its general partner    
 
               
 
      By:        
 
               
 
          Stephen M. Weinberg    
 
          Chairman    

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L
NON-FOREIGN ENTITY AFFIDAVIT
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by CENTEX OFFICE CITYMARK I,
L.P., a Delaware limited partnership (the “Transferor”), the undersigned hereby
certifies the following on behalf of the Transferor:
     1. Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);
     2. Transferor is a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);
     3. Transferor’s U.S. employer identification number is ___; and
     4. Transferor’s office address is
                                                  
                                                  
     Transferor understands that this certification may be disclosed to the
Internal Revenue Service and that any false statement made within this
certification could be punished by fine, imprisonment, or both.
     Under penalties of perjury the undersigned declares that he has examined
this certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.
     Executed as of                     , 2005.

                      TRANSFEROR:           CENTEX OFFICE CITYMARK I, L.P.,
a Delaware limited partnership    
 
                    By:   Centex Office Citymark I General Partner,
LLC, a Delaware limited liability company,
Its general partner      
 
      By:        
 
          Stephen M. Weinberg
Chairman    

L-1



--------------------------------------------------------------------------------



 



             
THE STATE OF
      §    
 
           
 
      §    
COUNTY OF
      §    
 
           

     This instrument was acknowledged before me on the ___day of ___, 2005, by
Stephen M. Weinberg, Chairman of Centex Office Citymark I General Partner, LLC,
a Delaware limited liability company and general partner of Centex Office
Citymark I, L.P., a Delaware limited partnership, on behalf of said limited
liability company and limited partnership.

                    Notary Public in and for the State of Texas
 
                  Printed or Typed Name of Notary
 
            My Commission Expires:
 
       

L-2



--------------------------------------------------------------------------------



 



EXHIBIT M
TENANT NOTIFICATION LETTER
_______________, 2005
                                         
                                         
                                         

     Re:   Sale of the Property located at 3100 McKinnon Street, Dallas, Texas
and commonly known as Citymark Office Building (the “Property”)

Dear Tenant:
Please be advised that:
                     (“Purchaser”), has purchased the Property from Centex
Office Citymark I, L.P. (“Seller”).
(a) In connection with such purchase, Seller has transferred your security
deposit in [the amount of $___] [consisting of a letter of credit dated issued
by ] (the “Security Deposit”) to Purchaser. Purchaser specifically acknowledges
the receipt of and sole responsibility for the return to you of the Security
Deposit.
(b) All rental and other payments that become due subsequent to the date hereof
should be payable to Purchaser and should be delivered to the following address,
unless you are otherwise notified by Purchaser in writing:
[Insert address and, if applicable, account number.]

                      SELLER:    
 
                    CENTEX OFFICE CITYMARK I, L.P.,
a Delaware limited partnership    
 
                    By:   Centex Office Citymark I General Partner,
LLC, a Delaware limited liability company,
Its general partner    
 
               
 
      By:        
 
               
 
          Stephen M. Weinberg    
 
          Chairman    

M-1



--------------------------------------------------------------------------------



 



                  PURCHASER:    
 
                     
 
           
 
  By:                      
 
  Name:                      
 
  Title:                      

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
ASSIGNMENT OF
AGREEMENT OF SALE AND PURCHASE
          THIS ASSIGNMENT OF AGREEMENT OF SALE AND PURCHASE (“Assignment”), is
made as of this ___day of ___, 2005, by and between CENTEX OFFICE CITYMARK I,
L.P., a Delaware limited partnership (“Seller”), HINES REIT PROPERTIES, L.P., a
Delaware limited partnership (“Purchaser”), and ___, a ___(“Assignee”) (Seller,
Purchaser and Assignee are sometimes referred herein, collectively, as the
“Parties”). All initially capitalized terms used herein which are not otherwise
defined herein shall have the meanings ascribed to them in the Sale Agreement
(as such term is defined below).
RECITALS
          A. Seller and Purchaser have entered into that certain Agreement of
Sale and Purchase (“Sale Agreement”), dated as of ___, 2005, for the sale of the
property described in the Sale Agreement (“Property”) and commonly known as
“Citymark Office Building,” located in the City of Dallas, County of Dallas,
State of Texas and more particularly described on Exhibit A attached hereto and
incorporated herein.
          B. The Parties desire to enter into this Assignment to, among other
things, assign the Purchaser’s rights and interests in the Purchase Agreement to
Assignee and to evidence Assignee’s assumption of Purchaser’s obligations and
liabilities under the Purchase Agreement.
ASSIGNMENT:
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
          (a) Assignment of Sale Agreement. Purchaser hereby assigns and
transfers to Assignee all of Purchaser’s right, title, claim and interest in and
to the Sale Agreement, the Property, and all sums paid or deposited into escrow
or to Seller by Purchaser in connection with the Sale Agreement.
          (b) Assumption. Assignee hereby acknowledges and agrees to all of the
terms of the Sale Agreement and accepts the foregoing assignment and assumes and
agrees to perform all obligations of Purchaser under the Sale Agreement, in
accordance with the terms thereof.
          (c) No Release. The assignment and assumption set forth in paragraphs
1 and 2 hereof shall not release Purchaser from the obligation of Purchaser or
Assignee to perform in accordance with the terms of the Sale Agreement.
Purchaser acknowledges that, notwithstanding such assignment and assumption,
Purchaser shall remain primarily obligated under the Sale

N-1



--------------------------------------------------------------------------------



 



Agreement and Purchaser and Assignee shall be co-obligors under the Sale
Agreement with joint and several liability for the performance of all
obligations of Purchaser set forth thereunder, including, without limitation,
the indemnification obligations of Purchaser set forth in the Sale Agreement.
          (d) Amendment to Sale Agreement. The Sale Agreement is hereby amended
in the following manner:
     (a) The term “Purchaser” as used in the Sale Agreement is amended to mean
Purchaser and/or Assignee.
     (b) All exhibits to the Sale Agreement, as so amended, shall be signed and
delivered by Seller and Assignee in accordance with the terms of the Sale
Agreement.
          (e) Representations and Warranties of Assignee. Assignee hereby
represents and warrants to Seller that each and every representation and
warranty made by Purchaser in the Sale Agreement is true and correct with
respect to Assignee as of the date of the Sale Agreement and the Closing Date
and such representations and warranties apply fully to this Assignment and shall
survive the Deed.
          (f) Ratification of Agreements. Except as expressly amended and
modified under this Amendment, the Parties hereby ratify and affirm the terms
and provisions of the Sale Agreement in their entirety.
          (g) Governing Law. This Assignment shall be governed by and construed
in accordance with the laws of the State of Texas.
     IN WITNESS WHEREOF, the parties have executed this Assignment as of the day
and year first above written.

                      PURCHASER:    
 
                    HINES REIT PROPERTIES, L.P.,         a Delaware limited
partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc., a Maryland
corporation, its general partner    
 
               
 
      By:                          
 
      Name:                          
 
      Title:                          

N-2



--------------------------------------------------------------------------------



 



                      ASSIGNEE:    
 
               
 
  By:            
 
               
 
  Name:            
 
               
 
  Title:            
 
               
 
                    SELLER:    
 
                    CENTEX OFFICE CITYMARK I, L.P.,
a Delaware limited partnership    
 
                    By:   Centex Office Citymark I General Partner,
LLC, a Delaware limited liability company,             Its general partner    
 
               
 
      By:        
 
               
 
          Stephen M. Weinberg    
 
          Chairman    

N-3



--------------------------------------------------------------------------------



 



EXHIBIT O
CERTIFICATION OF RENT ROLL

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF DALLAS
  §    

          All capitalized terms used herein shall have the same meaning as set
forth in that certain Agreement of Sale and Purchase (“Sale Agreement”), dated
as of ___, 2005 by and between CENTEX OFFICE CITYMARK I, L.P., a Delaware
limited partnership (the “Seller”), and , a (the "Purchaser”), covering the
property commonly referred to as Citymark Office Building, Dallas, Texas.
          The undersigned, with the understanding that Purchaser will be relying
upon the truth and accuracy of the statements set forth herein in purchasing the
Property, does hereby certify to Purchaser that, the rent roll attached hereto
as Exhibit “A” is true and correct in all material respects as of the date
hereof.
          Dated: ___, 2005.

                      SELLER:    
 
                    CENTEX OFFICE CITYMARK I, L.P.,
a Delaware limited partnership    
 
                    By:   Centex Office Citymark I General Partner, LLC, a
Delaware limited liability company,             Its general partner    
 
               
 
      By:        
 
               
 
          Stephen M. Weinberg
Chairman    

O-1



--------------------------------------------------------------------------------



 



EXHIBIT P
RENT ROLL
See attached.

P-1



--------------------------------------------------------------------------------



 



EXHIBIT Q
FORM OF AUDIT REPRESENTATION LETTER
                      , 2005
Deloitte & Touche, LLP
333 Clay Street, Suite 2300
Houston, Texas 77002
We are providing this letter in connection with your audits of the statements of
revenues and certain operating expenses of the property located at 3100 McKinnon
Street, Dallas, Texas 75201 (“the Property”) for the fiscal year ended March 31,
2005 for the purpose of expressing an opinion as to whether the statements of
revenues and certain operating expenses present fairly, in all material
respects, revenues and certain operating expenses of the Property in conformity
with accounting principles generally accepted in the United States of America.
The Property is owned by Centex Office Citymark I, L.P., an indirect, wholly
owned subsidiary of Centex Corporation.
We confirm that we are responsible for the design and implementation of programs
and controls to prevent and detect fraud.
Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.
We confirm, to the best of our knowledge and belief, the following
representations made to you during your audits.

1.   The general ledger details provided to you were generated from our general
ledger and are complete and accurate for the fiscal year ended March 31, 2005
and for the three (3) months ending June 30, 2005.

2.   We have no knowledge of any fraud or suspected fraud affecting the Property
involving (1) management, (2) employees who have significant roles in the
Property’s internal control (3) others where the fraud could have a material
effect on the statements of revenues and certain operating expenses.

3.   We have no knowledge of any allegations of fraud or suspected fraud
affecting the Property received in communications from employees, former
employees or others.

Q-1



--------------------------------------------------------------------------------



 



4.   There have been no communications from regulatory agencies concerning
noncompliance with or deficiencies in financial reporting practices.

Except where otherwise stated below, matters less than $                    
collectively are not considered to be exceptions that require disclosure for the
purpose of the following representations. This amount is not necessarily
indicative of amounts that would require adjustment to, or disclosure in, the
statements of revenues and certain expenses.

5.   To the extent applicable related-party transactions, including sales and
leasing arrangements, have been properly recorded or disclosed in the statements
of revenues and certain operating expenses.

6.   There are no transactions that have not been properly recorded in the
accounting records underlying the statements of revenues and certain operating
expenses.

7.   We have complied with all aspects of contractual agreements that would have
an effect on the statements of revenues and certain operating expenses in the
event of noncompliance.

8.   Except for the matters disclosed, no events have occurred subsequent to
March 31, 2005 that require consideration as adjustments to, or disclosures in,
the statements of revenues and certain operating expenses.

Q-2



--------------------------------------------------------------------------------



 



EXHIBIT R
CONTRACT GUARANTY
FORM OF PARENT GUARANTY
     In connection with that certain Agreement of Sale and Purchase (the
“Agreement”) dated as of July ___, 2005 between CENTEX OFFICE CITYMARK I, L.P.,
a Delaware limited partnership (“Seller”), and
                                        , a                      (“Purchaser”),
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and confessed, CENTEX CORPORATION, a Nevada corporation
(“Guarantor”), hereby unconditionally, absolutely and irrevocably guarantees (as
a primary obligor and not merely as a surety) to Purchaser, on this the ___ day
of                      2005, the due and punctual payment and performance by
Seller of its obligations, covenants and agreements (including indemnification
agreements) under Sections 3.2, 7.1(q), 7.5, 8.1, 10.4, 10.6, 11.1, 13.1 and
17.2 of the Agreement (collectively, the “Guaranteed Sections”), subject to any
applicable limitations set forth in Sections 13.3 and 16.1 of the Agreement, and
makes the following agreements with and in favor of Purchaser:
     (1) Guarantor hereby covenants and agrees with Purchaser that,
notwithstanding any modification or alteration of said Guaranteed Sections or of
the Agreement entered into by and between Purchaser and Seller, Guarantor shall
make the due and punctual payment of all money payable by Seller under the
Guaranteed Sections, subject to any applicable limitations set forth in
Sections 13.3 and 16.1 of the Agreement. Any sums owing by Guarantor to
Purchaser under the Guaranteed Sections will be due and payable within fifteen
(15) days after Guarantor’s receipt of written notice from Purchaser specifying
a default by Seller under the Guaranteed Sections.
     (2) In the event of a default under any of the Guaranteed Sections,
Guarantor waives any right to require Purchaser to (i) proceed against Seller
with respect to the Guaranteed Sections; (ii) proceed against or exhaust any
security of Seller held by Purchaser; or (iii) pursue any other remedy
whatsoever in Purchaser’s power.
     (3) Guarantor hereby represents and warrants as follows:
     (a) as of the date hereof, it directly or indirectly has invested in or
controls Seller;
     (b) based upon such relationship, Guarantor has determined that it has
received, or will receive, a direct or indirect benefit from making this
Guaranty; and
     (c) this Guaranty has been duly executed by Guarantor and constitutes
Guarantor’s legal, valid and binding obligation, enforceable against Guarantor
in accordance with its terms.
     (4) Except as expressly provided herein, Guarantor hereby expressly waives
any right of setoff or compensation against amounts due under this Guaranty and
waives all notice of nonperformance, nonpayment or nonobservance on the part of
Seller of the terms, covenants, conditions and provisions of the Guaranteed
Sections.

R-1



--------------------------------------------------------------------------------



 



     (5) Guarantor hereby consents and agrees that Purchaser may at any time,
and from time to time, with prior notice to, but without requiring consent from,
Guarantor, modify the terms of the Agreement or the Guaranteed Sections. No
action which Purchaser shall take or fail to take (with or without Guarantor’s
consent) in connection with the Agreement, nor any course of dealing with Seller
or any other person, shall release Guarantor’s obligations hereunder, affect
this Guaranty in any way or afford Guarantor any recourse against Purchaser.
     (6) Without limiting the generality of the foregoing, the liability of
Guarantor under this Guaranty shall not be deemed to have been waived, released,
discharged, impaired or affected by reason of any waiver or failure to enforce
any of the obligations of Seller against Seller under the Guaranteed Sections or
any discharge of Seller in any receivership, bankruptcy, winding-up or other
creditors’ proceedings or the rejection, disaffirmance or disclaimer of the
Guaranteed Sections by any party in any action or proceeding, and shall continue
with respect to the periods prior thereto and thereafter; subject, however, to
the limitations set forth in Section 16.1 of the Agreement. Guarantor further
agrees that its guarantee shall continue to be effective or be reinstated, as
the case may be, if at any time any payment on any of the Guaranteed Sections is
rescinded or must otherwise be restored by Purchaser on the bankruptcy or
reorganization of Seller.
     (7) This Guaranty shall be one of payment and not of collection. All of the
terms, agreements and conditions of this Guaranty shall extend to and be binding
upon Guarantor and its successors (however, Guarantor may not assign its
obligations under this Guaranty in whole or in part), and shall inure to the
benefit of and may be enforced by Purchaser and its successors and assigns.
     (8) Once a claim is made by Purchaser to Guarantor under the Guaranteed
Sections, any indebtedness of Seller now or hereafter held by Guarantor,
including but not limited to any right to reimbursement of amounts paid by
Guarantor hereunder, is hereby subordinated to the indebtedness of Seller and
Guarantor to Purchaser.
     (9) If any provision or its application to any person or circumstance shall
be invalid or unenforceable, the remaining provisions, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected. This Guaranty contains the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to such subject matter and cannot be
amended or supplemented, except by a written agreement signed by the parties
hereto. This Guaranty may be executed in counterparts which together shall
constitute the same instrument. This Guaranty shall be construed in accordance
with the internal laws, and not the law of conflicts, of the State of Texas
applicable to agreements made and to be performed in such state.
     (10) All notices or other communications required or permitted hereunder
will be in writing, and will be given by (a) personal delivery, or
(b) professional expedited delivery service with proof of delivery, or (c) if
being sent to an addressee in the United States, United States mail, postage
prepaid, registered or certified mail, return receipt requested, or
(d) facsimile (provided that such facsimile is confirmed by the sender by
personal delivery or expedited delivery service in the manner previously
described), sent to the intended addressee at the address set forth below, or to
such other address or to the attention of such other person as the

R-2



--------------------------------------------------------------------------------



 



addressee will have designated by written notice sent in accordance herewith and
will be deemed to have been given either at the time of personal delivery, or,
in the case of expedited delivery service or mail, as of the date of first
attempted delivery on a Business Day (as defined in the Agreement) at the
applicable address, or, in the case of facsimile transmission, upon receipt if
on a Business Day and, if not on a Business Day, on the next Business Day. The
address of Purchaser is as set forth for Purchaser in the Agreement, and the
address for Guarantor is in care of Seller, as set forth in the Agreement.
     (11) In the event of any action or proceeding at law or in equity between
Purchaser and Guarantor, the prevailing party, in addition to such other relief
as may be awarded, shall be entitled to recover from the unsuccessful party all
reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses, incurred in such action or proceeding and in any
appeal in connection therewith by such prevailing party.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed
and delivered as of the ___ day of                     , 2005.
GUARANTOR:
CENTEX CORPORATION,
a Nevada corporation

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

R-3



--------------------------------------------------------------------------------



 



EXHIBIT S
FORM OF CENTEX SERVICE COMPANY ESTOPPEL CERTIFICATE

             
 
  From:   Centex Service Company    
 
      2728 North Harwood Street    
 
      Dallas, Texas 75201-1516    
 
      Attn: Michael S. Albright    
 
      (“Tenant”)    
 
           
 
  To:   Hines REIT Properties, L.P.    
 
      c/o Hines Interests Limited Partnership    
 
      2800 Post Oak Boulevard, Suite 4900    
 
      Houston, Texas 77056-6118    
 
      Attention: Charles N. Hazen    
 
      (“Purchaser”)    
 
           
 
      Centex Office Citymark I, L.P.    
 
      c/o Centex Office Citymark I    
 
      General Partner, LLC    
 
      2728 North Harwood Street    
 
      Dallas, Texas 75201-1516    
 
      Attn: Richard C. Decker    
 
      (“Landlord”)    

                        Lease: Lease dated November 17, 1999, between Centex
Office Citymark I, L.P., a Delaware limited partnership d/b/a Centex Development
Office Citymark I, L.P., and Centex Service Company, a Nevada corporation,
covering the Premises (as defined below), as modified, altered or amended (as
further described in Paragraph 1 below) (the “Lease”).
                        Premises: Suites 100A, 200, 250, 300, 370, 375, 400,
500, 600, 700, 170, 180, 185, 1000, 1050, 1100, consisting of a total of 157,450
Rentable Square Feet (as defined in the Lease) (the “Premises”), located in the
building commonly known as Citymark Office Building, having an address of 3100
McKinnon Street, Dallas, Texas (the “Building”).
     Tenant hereby certifies to Landlord and Purchaser as follows:
     1. Tenant is the current Tenant under the Lease, a true, correct and
complete copy of which (including all modifications, alterations and amendments
thereto) is attached as Annex I hereto. Except for the documents attached as
Annex I hereto, the Lease has not been modified, altered or amended in any
respect. The Lease is in full force and effect and is the only lease, agreement
or understanding between Landlord and Tenant affecting the Premises and any
rights to parking.

S-1



--------------------------------------------------------------------------------



 



     2. The term of the Lease expires on November 30, 2009. Except as set forth
in the Lease (as attached as Annex I hereto), Tenant does not have any options
or rights to renew, expand, cancel or terminate the Lease, nor to lease any
additional space in the Building.
     3. Tenant’s current use of the Premises (which use is expressly permitted
by the terms of the Lease) is for general business offices. Tenant has accepted
and is presently occupying the Premises.
     4. Tenant has no option or right of first refusal or offer to purchase the
Premises, any other portion of the Building or any interest therein.
     5. Tenant’s interest in the Premises and under the Lease has not been
assigned or encumbered, and no portion of the Premises have been sublet, except
in each case as specified on Annex II attached hereto.
     6. The Minimum Rent (as defined in the Lease) for the current lease year is
$296,924.45 per month. Tenant is responsible to pay, as additional rent, its pro
rata share (72.096%) of Operating Costs (as defined in the Lease) for the
Building in excess of base Operating Costs of $7.25 per Rentable Square Foot.
Tenant has fully paid all Minimum Rent, additional rent and other sums due and
payable under the Lease on or before the date of this Certificate, and Tenant
has not paid any rent more than one month in advance. Tenant is not in default
under any of the terms, conditions or covenants of the Lease to be performed or
complied with by Tenant and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Landlord, or both,
would constitute such a default.
     7. As of the date of this Certificate, Landlord is not in default under any
of the terms, conditions or covenants of the Lease to be performed or complied
with by Landlord, and no event has occurred and no circumstance exists which,
with the passage of time or the giving of notice by Tenant, or both, would
constitute such a default.
     8. As of the date of this Certificate, Tenant has no defenses, offsets or
credits against the payment or rent and other sums due or to become due under
the Lease or against the performance of any other of Tenant’s obligations under
the Lease.
     9. As of the date of this Certificate, Landlord has not changed the name of
the Building, or if it has, Landlord has obtained Tenant’s approval therefor in
accordance with Section 22(a) of the Lease.
     10. As of the date of this Certificate, Tenant has not paid or delivered to
Landlord a security deposit or letter or credit to secure Tenant’s performance
under the Lease.
     11. Tenant agrees that, from and after the date hereof, Tenant will not pay
any rent under the Lease more than thirty (30) days in advance of its due date.
     12. Tenant is not entitled to any rent concession, rent abatement or “free”
rent.

S-2



--------------------------------------------------------------------------------



 



     13. All improvements, alterations, or additions to the Premises required to
be made by Landlord have been completed to the satisfaction of Tenant. All
contributions required to be made by Landlord for improvements to the Premises,
including abatements, allowances or credits or offsets, if any, against rent or
other charges due under the Lease, have been paid in full to Tenant.
     14. There are no actions, whether voluntary or otherwise, pending or
threatened against Tenant (or any guarantor of Tenant’s obligations pursuant to
the Lease) under the Bankruptcy or insolvency laws of the United States or any
state thereof, and there are no attachments, executions, assignments for the
benefit of creditors, or voluntary or involuntary proceedings under the U.S.
Bankruptcy Code or any other debtor relief laws pending or threatened against
Tenant (or any guarantor of Tenant’s obligations pursuant to the Lease).
     15. Tenant has not used, stored, disposed of or transported at, in, to or
from the Premises or any other portion of the Building any substance classified,
listed or regulated as hazardous or toxic under any applicable federal, state or
local laws, orders, rules or regulations (other than minor quantities of such
substances which are used in the course of ordinary office operations and in
compliance with all applicable laws).
     16. The correct name and mailing address of Tenant for notice purposes
under the Lease is as follows:
Centex Service Company
2728 North Harwood Street
Dallas, Texas 75201-1516
Attn: Michael S. Albright
Fax: (214) 981-6859
     17. Tenant understands that this Certificate is required in connection with
Purchaser’s acquisition of the Property, and Tenant agrees that Purchaser and
its lenders, successors and/or assigns (including, without limitation, any
parties providing financing of any type in connection with Purchaser’s
acquisition of the Property, and their respective successors and/or assigns)
will, and will be entitled to, rely on the truth of this Certificate.
     18. The party executing this Certificate on behalf of Tenant has been
authorized to do so on behalf of Tenant.
     EXECUTED on this ___ day of                     , 2005.

                  “TENANT”    
 
                Centex Service Company,         a Nevada corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-3



--------------------------------------------------------------------------------



 



EXHIBIT T
FINANCIAL STATEMENTS
2002 Expense Reconciliations
2003 Expense Reconciliations
2004 Aged Receivables
2001 -2004 Gross Sales
Income & Operating Statements 2002
Income & Operating Statements 2003
Income & Operating Statements 2004
Income & Operating Statements 2005
Tenant Ledger — Jan-2004 to March-2005
Estimated Operating Expenses -2005
Operating Expenses 2000-2001
Operating Expenses 2001
Operating Expenses 2002
Operating Expenses 2003
2003 General Ledgers
2004 General Ledgers
YTD 2005 Ledger -Accrual Basis
2004 Variance Reports
Aged Accounts Receivables — 2005
Aged Payables — 2005
2005 Variance Reports
Tenant Expense Letters — 2003 — Dated Aug-2004
Unaudited Operating Statements 2000 to 2003

T-1



--------------------------------------------------------------------------------



 



EXHIBIT U
EXCLUSIONS FROM LICENSES AND PERMITS
Certificate of Occupancies for the following:

             
1.
  Suite 100A   Centex Employee Break Room      
2.
  Suite 155   Mail Room      
3.
  Suite 170   Centex Service Company      
4.
  Suite 905A   Mesa Design Associates, Inc. — Storage Space      
5.
  Suite 905 B   Mesa Design Associates, Inc.      
6.
  Suite 940   Mesa Design Associates, Inc.      
7.
  Suite 940A   Mesa Design Associates, Inc.      
8.
  Suite 950 B   Law Offices of Clay Crawford      
9.
  Suite 1050   Centex Service Company      
10.
  Suite 1050A   Centex Service Company      
11.
  Suite 1100   Centex Service Company      
12.
  Fitness Center   Centex Fitness Center    

U-1



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF SPECIAL WARRANTY DEED
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
SPECIAL WARRANTY DEED

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DALLAS
  §    

     THAT, CENTEX OFFICE CITYMARK I, L.P., a Delaware limited partnership
(“Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) in hand
paid to Grantor by                                                             
(herein referred to as “Grantee”), whose mailing address is
                                                             and other good and
valuable consideration, the receipt and sufficiency of which consideration are
hereby acknowledged, has GRANTED, SOLD and CONVEYED and by these presents does
GRANT, SELL and CONVEY unto Grantee that certain tract of real property located
in Dallas County, Texas, being more particularly described on Exhibit A attached
hereto, incorporated herein and made a part hereof for all purposes, together
with all building and other improvements situated thereon and any and all
appurtenances belonging or appertaining thereto (said real property, buildings
and other improvements, together with any and all of the related rights and
appurtenances, being herein collectively referred to as the “Property”).
     TO HAVE AND TO HOLD the Property together with all and singular the rights
and appurtenances thereto in anywise belonging unto Grantee, its successors and
assigns forever, subject to the Permitted Exceptions; and Grantor does hereby
bind itself and its successors and assigns to warrant and forever defend all and
singular the Property unto Grantee, its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same or any part thereof,
by, through or under Grantor but not otherwise; provided that this conveyance
and the warranty of Grantor herein contained are subject to the matters
described on Exhibit B attached hereto (the “Permitted Exceptions”), to the full
extent the same are valid and affect the Property.
     GRANTEE, BY THE ACCEPTANCE OF THIS SPECIAL WARRANTY DEED (“DEED”),
ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THE AGREEMENT OF SALE AND
PURCHASE BY AND BETWEEN GRANTOR AND GRANTEE DATED                     , 2005
(THE “AGREEMENT OF SALE AND

V-1



--------------------------------------------------------------------------------



 



PURCHASE”) AND THE SPECIAL WARRANTY OF TITLE SET FORTH HEREIN, THE CONVEYANCE OF
THE PROPERTY IS SPECIFICALLY MADE IN ITS PRESENT CONDITION, “AS-IS”, “WHERE-IS”
AND “WITH ALL FAULTS”, WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS IS MORE SPECIFICALLY SET FORTH IN THE AGREEMENT OF SALE AND
PURCHASE.
          All ad valorem taxes and assessments for the Property for the current
calendar year have been prorated and Grantee hereby expressly assumes liability
for the payment thereof and for subsequent years. If such proration was based
upon an estimate of such taxes and assessments for the current calendar year,
then upon demand Grantor and Grantee shall promptly and adjust all such taxes
and assessments as provided in the Agreement of Sale and Purchase.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

V-2



--------------------------------------------------------------------------------



 



EXECUTED as of the                                          day of
                                                            , 2005.

                  GRANTOR:
 
                CENTEX OFFICE CITYMARK I, L.P.,     a Delaware limited
partnership
 
                By:   Centex Office Citymark I General Partner, LLC,         a
Delaware limited liability company,         Its general partner
 
           
 
      By:    
 
           
 
          Stephen M. Weinberg
 
          Chairman

         
THE STATE OF
       
 
 
 
  §
 
       
 
      §
COUNTY OF
       
 
 
 
  §

          This instrument was acknowledged before me on the ___ day of ___,
2005, by Stephen M. Weinberg, Chairman of Centex Office Citymark I General
Partner, LLC, a Delaware limited liability company and general partner of Centex
Office Citymark I, L.P., a Delaware limited partnership, on behalf of said
limited liability company and limited partnership.

                                    Notary Public in and for the State of Texas
 
                                  Printed or Typed Name of Notary
 
                        My Commission Expires:
                                                                                
 
               

V-3



--------------------------------------------------------------------------------



 



EXHIBIT W
CHAMBERLIN ROOFING AND WATERPROOFING LETTER
See attached.

W-1



--------------------------------------------------------------------------------



 



EXHIBIT X
FORM OF CENTEX SERVICE COMPANY LEASE GUARANTY
LEASE GUARANTY AGREEMENT
          Section 1. Guaranty. For value received, and in order to induce
                    , a                                          (“Landlord”),
to purchase that certain office building located at 3100 McKinnon Street,
Dallas, Texas, commonly known as Citymark Office Building (the “Building”),
Centex Corporation, a Nevada corporation, with a principal place of business in
Dallas, Texas (“Guarantor”), hereby absolutely and unconditionally guarantees to
Landlord and its successors or assigns (a) the full and punctual payment when
due (whether by acceleration or otherwise) of all sums (including, without
limitation, payment of rent, late charges, additional rent [however termed or
defined], court costs, reasonable attorneys’ fees and any and all other sums)
due and owing or to become due and owing by Centex Service Company, a Nevada
corporation (“Tenant”) under that certain Lease Agreement dated November 17,
1999, entered into by and between Centex Office Citymark I, L.P., a Delaware
limited partnership (“Seller”), and Tenant covering approximately 157,450
Rentable Square Feet (as defined therein) in the Building, together with that
certain First Amendment to Office Lease dated of even date herewith, by and
between Landlord and Tenant (which, among other things, extends the Lease term
with respect to 85,916 Rentable Square Feet), and any and all other extensions
or renewals thereof and amendments and modifications thereto (the “Lease”) and
(b) the full, prompt and faithful performance of each and every obligation of
Tenant under the Lease. As used in this Lease Guaranty Agreement (this
“Guaranty”), “Guaranteed Obligations” means all obligations and indebtedness of
Tenant guaranteed by Guarantor in this Section 1.
          Section 2. Term. The obligations of Guarantor as to the Guaranteed
Obligations shall continue in full force and effect against Guarantor until the
Guaranteed Obligations are paid and performed in full. This Guaranty covers any
and all of the Guaranteed Obligations, whether presently outstanding or arising
subsequent to the date hereof. This Guaranty is binding upon and enforceable
against Guarantor, its successors and assigns.
          Section 3. Representations and Warranties of Guarantor. Guarantor
hereby represents and warrants to Landlord that:
               (i) Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty;
               (ii) Guarantor is familiar with, and has independently reviewed
the books and records regarding, the financial condition of Tenant; however,
such Guarantor is not relying on such financial condition as an inducement to
enter into this Guaranty;
               (iii) except as provided in that certain Agreement of Sale and
Purchase dated of even date herewith by and between Seller, as seller, and
Landlord, as purchaser,

X-1



--------------------------------------------------------------------------------



 



neither Landlord nor any other party has made any representation, warranty or
statement to Guarantor in order to induce such Guarantor to execute this
Guaranty;
               (iv) as of the date hereof, and after giving effect to this
Guaranty and the contingent obligations evidenced hereby, Guarantor is, and will
be, solvent, and has and will have property and assets which, fairly valued,
exceed its obligations, liabilities and debts, and has and will have property
and assets in the State of Texas sufficient to satisfy and repay its
obligations, liabilities and debts;
               (v) this Guaranty has been duly executed and delivered by
Guarantor;
               (vi) neither this Guaranty nor the agreements contained herein
contravene or constitute a default or create or impose any lien, charge or
encumbrance under any agreement, instrument, indenture or similar instrument to
which the Guarantor is a party or by which its assets are bound or any other
requirement of law; and
               (vii) there are no actions, suits, or proceedings pending or
threatened against Guarantor in any court or before any federal, state,
municipal or other governmental department or commission, board, bureau, agency
or instrumentality which if adversely determined will affect any of the
transactions contemplated by this Guaranty.
          Section 4. Waiver of Rights. Guarantor hereby waives (a) notice of
acceptance hereof (which acceptance is conclusively presumed by delivery to
Landlord); (b) grace, demand, presentment and protest with respect to the
Guaranteed Obligations or to any instrument, agreement or document evidencing or
creating same; (c) notice of grace, demand, presentment and protest; (d) notice
of intention to accelerate and of acceleration of the Guaranteed Obligations;
(e) notice of and/or any right to consent or object to the assignment of any
interest in the Lease or the Guaranteed Obligations; (f) notice of the filing of
suit and diligence by Landlord in collection or enforcement of the Guaranteed
Obligations; and (g) any other notice regarding the Guaranteed Obligations
except as specifically provided herein. Guarantor specifically waives any and
all rights and remedies to which Guarantor may be or become entitled under
Chapter 34 of the Texas Business and Commerce Code, under Sections 17.001 and
34.005 of the Texas Civil Practice and Remedies Code and under Rule 31 of the
Texas Rules of Civil Procedure, and any and all other defenses available to
sureties or guarantors at law or in equity.
          Section 5. Notice of Defaults. Landlord agrees that it will not
exercise any remedies under the Lease or this Guaranty following a Tenant
default without having first given to Guarantor: (a) written notice of the
alleged Tenant default as required under the Lease, and (b) the opportunity to
cure such default for the same time period (if any) provided to Tenant under the
Lease. If Guarantor elects to cure any such default by Tenant, Landlord agrees
to accept cure by Guarantor as a cure of such default by Tenant under the Lease.
The failure by Landlord to simultaneously deliver a notice of default to
Guarantor as provided herein shall not be deemed a default by Landlord hereunder
or a waiver of Landlord’s rights with respect to such default, but shall delay
the exercise of any remedy against Tenant or Guarantor until such time as
Landlord

X-2



--------------------------------------------------------------------------------



 



has given notice to Guarantor and the same time period provided to Tenant under
the Lease (if any) to cure such default.
          Section 6. Release of Parties Liable, Renewals, etc. Guarantor agrees
that Landlord may at any time, and from time to time, at Landlord’s discretion,
with or without consent from any other party but with notice to Guarantor (but
Guarantor’s consent shall not be required), extend, renew, rearrange, modify or
amend any of the terms and provisions of the Lease. Any extension, renewal,
rearrangement, modification or amendment may be taken without impairing or
diminishing the obligations of Guarantor hereunder, provided, however, in the
event any extension, renewal, rearrangement, modification or amendment increases
the obligations of Guarantor hereunder, Guarantor’s prior written consent to
such extension, renewal, rearrangement, modification or amendment shall be
required solely as a condition to Guarantor’s liability for the increase in the
Guaranteed Obligations. In the event Guarantor’s consent is not obtained,
Guarantor shall not be liable for any increase in the Guaranteed Obligations
resulting from such extension, renewal, rearrangement, modification or
amendment, but the same shall still be effective as to Tenant and Guarantor
shall remain liable for the Guaranteed Obligations existing prior to such
extension, renewal, rearrangement, modification or amendment. Guarantor further
agrees that Landlord may from ay any time, and from time to time, at Landlord’s
discretion, with our without consent from any other party, release any party
liable on the Guaranteed Obligations, including, without limitation, Tenant or
any other guarantor. Additionally, the liability of Guarantor shall not be
impaired, reduced or in any way affected by: (v) Landlord’s failure, refusal, or
neglect to collect or enforce the Guaranteed Obligations, by way of, without
limitation, any indulgence, forbearance, compromise, settlement or waiver of
performance which may be extended to Tenant by Landlord or agreed upon by
Landlord and Tenant; (w) any termination of the Lease; (x) any sublease of the
space covered by the Lease or any assignment of the Lease by any means or to any
entity or person whatsoever so long as Landlord does not voluntarily release
Tenant from liability under the Lease without Guarantor’s consent; (y) loss or
subordination of any other guaranty, if any, or by the existence of any
indebtedness of Tenant to Landlord other than the Guaranteed Obligations; or (z)
the taking of any security or any other guaranty for the Guaranteed Obligations
in addition to the guaranty presently existing.
          Section 7. Primary Liability of Guarantor. This Guaranty constitutes a
primary obligation of Guarantor. This is an absolute, unconditional, irrevocable
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned upon any attempt to collect from Tenant or upon any other
event or contingency. Guarantor agrees that Landlord is not required, as a
condition to establishing Guarantor’s liability hereunder, to proceed against
any person (including, without limitation, Tenant or any other guarantor), and
further agrees not to assert any defense (other than payment) available to
Tenant against Landlord with regard to the Guaranteed Obligations, any defense
based upon an election of remedies of any type, any defense based on any duty of
Landlord to disclose information of any type to Guarantor regarding Tenant or
the Guaranteed Obligations, and/or any claim that Guarantor may have against
Landlord by virtue of Landlord’s failure to exercise any rights against Tenant,
however arising. Guarantor hereby expressly waives any right or claim to force
Landlord to proceed first against Tenant or any other guarantor as to any of the
Guaranteed Obligations or other obligations of Tenant, and agrees that no delay
or refusal of Landlord to exercise any right or

X-3



--------------------------------------------------------------------------------



 



privilege which Landlord has or may have against Tenant, whether arising from
any documents executed by Tenant, any common law, applicable statute or
otherwise, shall operate to impair the liability of Guarantor hereunder. The
obligations of Guarantor hereunder shall not be reduced, impaired or in any way
affected by: (a) receivership, insolvency, bankruptcy or other proceedings
affecting Tenant or any of Tenant’s assets; (b) receivership, insolvency,
bankruptcy or other proceedings affecting Guarantor or any of Guarantor’s
assets; (c) death, insanity or other disability of Guarantor; (d) any allegation
of fraud, usury, failure of consideration, forgery or other defense, whether or
not known to Landlord (even though rendering all or any part of the Guaranteed
Obligations void or unenforceable or uncollectible as against Tenant or any
other guarantor); or (e) the release or discharge of Tenant from the Lease or
any of the Guaranteed Obligations or any other indebtedness of Tenant to
Landlord or from the performance of any obligation contained in the Lease or
other instrument issued in connection with, evidencing or securing any
indebtedness guaranteed by this instrument, whether occurring by reason of law
or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant or otherwise.
          Landlord may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to the undersigned, without
impairing or releasing the obligations of the undersigned, upon or without any
terms or conditions and in whole or in part: (w) change the manner, place or
terms of payment or change or extend the time of payment of, renew or alter any
liability of Tenant hereby guaranteed, or any liabilities incurred directly or
indirectly hereunder, and the Guaranty herein made shall apply to the
liabilities of Tenant as any of such liabilities may be changed, extended,
renewed or altered in any manner; (x) exercise or refrain from exercising any
rights against Tenant or others, or otherwise act or refrain from acting; (y)
settle or compromise any liabilities hereby guaranteed or hereby incurred, and
subordinate the payment of all or any part of such liabilities to the payment of
any liabilities which may be due to Landlord or others; and (z) apply any sums
paid to any liability or liabilities of Tenant to Landlord regardless of what
liability or liabilities of Tenant to Landlord remain unpaid.
          Section 8. Subordination and Waiver of Subrogation. Once a claim is
made by Landlord to Guarantor under the Guaranteed Obligations, Guarantor hereby
fully subordinates the payment of all indebtedness owing to such Guarantor by
Tenant (including principal and interest) to the prior payment of all
indebtedness of Tenant to Landlord (including, without limitation, interest
accruing on any such indebtedness after any insolvency or reorganization
proceeding as to Tenant) and agrees (x) not to accept any payment on such
indebtedness until payment and performance in full of the Guaranteed
Obligations, and (y) not to attempt to set off or reduce any obligations
hereunder because of such indebtedness. After a claim has been made by Landlord
to Guarantor under the Guaranteed Obligations, Guarantor shall have no right of
subrogation or any other right to enforce any remedy which Landlord now has or
may hereafter have against Tenant until all of the Guaranteed Obligations shall
have been paid or performed in full.
          Section 9. Place of Performance; Attorneys’ Fees. All payments to be
made and obligations to be performed hereunder shall be payable or performable
in the location for

X-4



--------------------------------------------------------------------------------



 



payment or performance (as applicable) set forth in the Lease. If it becomes
necessary for Landlord to enforce this Guaranty by legal action, Guarantor
hereby waives the right to be sued in the county or state of such Guarantor’s
residence and agrees to submit to the jurisdiction and venue of the appropriate
federal, state or other governmental court in Dallas County, Texas. In the event
of any action or proceeding at law or in equity between Landlord and Guarantor,
the prevailing party, in addition to such other relief as may be awarded, shall
be entitled to recover from the unsuccessful party all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred in such action or proceeding and in any appeal in connection
therewith by such prevailing party.
          Section 10. Additional Liability of Guarantor. If Guarantor is or
becomes liable for any indebtedness of Tenant to Landlord other than the
Guaranteed Obligations by any means other than under this Guaranty, such
liability shall not be impaired, reduced or affected in any manner hereby but
shall have all and the same force and effect it would have had if this Guaranty
had not existed, and Guarantor’s liability hereunder shall not be impaired,
reduced or affected in any manner thereby.
          Section 11. Cumulative Rights. All rights of Landlord hereunder or
otherwise arising under any documents executed in connection with the Guaranteed
Obligations are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Landlord and without affecting or impairing the liability of
Guarantor.
          Section 12. Applicable Law. This Guaranty shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Texas, and is intended to be performed in accordance with and as
permitted by such laws.
          Section 13. Usury. Notwithstanding any other provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount that
Guarantor may be required or permitted to pay to Landlord pursuant to applicable
law and as to which Guarantor could successfully assert the claim or defense of
usury.
          Section 14. Landlord’s Assigns. This Guaranty is intended for and
shall inure to the benefit of Landlord and each and every person who shall from
time to time be or become the owner or holders of all or any part of the Lease
and/or the Guaranteed Obligations, and each and every reference herein to
“Landlord” shall include and refer to each and every successor or assignee of
Landlord at any time holding or owning any part of or interest in any part of
the Lease and/or the Guaranteed Obligations. This Guaranty shall be assignable
or transferable with the same force and effect, and to the same extent, that the
Lease and/or the Guaranteed Obligations are assignable or transferable, it being
understood and stipulated that upon assignment or transfer by Landlord of the
Lease and/or any of the Guaranteed Obligations, the legal holder or owner
thereof (or a part thereof or interest therein thus transferred or assigned)
shall (except as otherwise stipulated by Landlord in its assignment) have and
may exercise all of the rights granted to Landlord under this Guaranty to the
extent of that part of or interest in the Guaranteed Obligations thus assigned
or transferred.

X-5



--------------------------------------------------------------------------------



 



          Section 15. Notices. Any notice or demand to Guarantor in connection
herewith may be given and shall conclusively be deemed to have been given and
received upon deposit thereof in writing in the United States mail, certified
mail, return receipt requested, duly stamped and addressed to such Guarantor at
the following address:

     
 
  Centex Corporation
 
  2728 North Harwood
 
  Dallas, Texas 75201-1516
 
  Attn: Brian Woram

Guarantor shall have the right to designate from time to time another address
for purposes of this instrument by fifteen (15) days prior written notice to
Landlord sent by United States mail, certified mail, return receipt requested.
Actual notice or demand, however given or received, shall always be effective.
The provisions of this Section 15 shall not be construed to affect or impair any
waiver of notice or demand herein provided or to require giving of notice or
demand to or upon Guarantor in any situation or for any reason.
          Section 16. Payments. Landlord may apply any payments received from
any source against that portion of the Guaranteed Obligations in such priority
and fashion as Landlord may deem appropriate.
          Section 17. No Right of Possession Upon Payment. The payment by
Guarantor of any amount pursuant to this Guaranty shall not, without Landlord’s
consent, entitle Guarantor (whether by way of subrogation or otherwise) to a
right of possession of, or to any other right, title or interest in, the
premises covered by the Lease.
          Section 18. Entire Agreement. This Guaranty constitutes the entire
agreement of the parties with respect to the subject matter hereof, and all
prior correspondence, memoranda, agreements or understandings (written or oral)
with respect hereto are merged into and superseded by this Guaranty. This
Guaranty may not be changed, modified, discharged or terminated in any manner
other than by an agreement in writing signed by Guarantor and Landlord.
          Section 19. Severability. In case any one or more of the provisions
contained in this Guaranty shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the other provisions
contained herein shall not in any way be affected or impaired thereby.
          Section 20. Further Instruments. Guarantor hereby agrees to execute
all such further instruments as are reasonably requested by Landlord to further
evidence or protect the rights of Landlord under this Guaranty.

X-6



--------------------------------------------------------------------------------



 



          EXECUTED the                                          day of
                                                            , 2005.

                  GUARANTOR:    
 
                Centex Corporation, a Nevada corporation    
 
           
 
  By:        
 
   
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
   
 
   

     
THE STATE OF                     
  §
 
  §
COUNTY OF                     
  §

          BEFORE ME, the undersigned authority, on this day personally appeared
                    ,                                          of Centex
Corporation, a                    , known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he executed
the same for the purposes and consideration therein expressed and in the
capacity therein stated.
          GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ___ day of
                                        , 2005.

         
 
 
 
Notary Public in and    
 
  for the State of                         

X-7



--------------------------------------------------------------------------------



 



EXHIBIT Y
FORM OF CENTEX CONSTRUCTION GROUP LEASE GUARANTY
LEASE GUARANTY AGREEMENT
          Section 1. Guaranty. For value received, and in order to induce
                                        , a
                                         (“Landlord”), to purchase that certain
office building located at 3100 McKinnon Street, Dallas, Texas, commonly known
as Citymark Office Building (the “Building”), Centex Corporation, a Nevada
corporation, with a principal place of business in Dallas, Texas (“Guarantor”),
hereby absolutely and unconditionally guarantees to Landlord and its successors
or assigns (a) the full and punctual payment when due (whether by acceleration
or otherwise) of all sums (including, without limitation, payment of rent, late
charges, additional rent [however termed or defined], court costs, reasonable
attorneys’ fees and any and all other sums) due and owing or to become due and
owing by Centex Construction Group Services, L.L.C., a Delaware limited
liability company (“Tenant”) under that certain Lease Agreement dated June 5,
2003, entered into by and between Centex Office Citymark I, L.P., a Delaware
limited partnership (“Seller”), and Tenant, as amended by (i) that certain First
Amendment to Lease dated June 27, 2005, by and between Landlord and Tenant
(which, among other things, expanded the leased premises), and (ii) that certain
Second Amendment to Lease dated of even date herewith, by and between Landlord
and Tenant, together with any and all other extensions or renewals thereof and
amendments and modifications thereto (the “Lease”) and (b) the full, prompt and
faithful performance of each and every obligation of Tenant under the Lease. As
used in this Lease Guaranty Agreement (this “Guaranty”), “Guaranteed
Obligations” means all obligations and indebtedness of Tenant guaranteed by
Guarantor in this Section 1.
          Section 2. Term. The obligations of Guarantor as to the Guaranteed
Obligations shall continue in full force and effect against Guarantor until the
Guaranteed Obligations are paid and performed in full. This Guaranty covers any
and all of the Guaranteed Obligations, whether presently outstanding or arising
subsequent to the date hereof. This Guaranty is binding upon and enforceable
against Guarantor, its successors and assigns.
          Section 3. Representations and Warranties of Guarantor. Guarantor
hereby represents and warrants to Landlord that:
          (i) Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty;
          (ii) Guarantor is familiar with, and has independently reviewed the
books and records regarding, the financial condition of Tenant; however, such
Guarantor is not relying on such financial condition as an inducement to enter
into this Guaranty;
          (iii) except as provided in that certain Agreement of Sale and
Purchase dated of even date herewith by and between Seller, as seller, and
Landlord, as purchaser,

Y-1



--------------------------------------------------------------------------------



 



neither Landlord nor any other party has made any representation, warranty or
statement to Guarantor in order to induce such Guarantor to execute this
Guaranty;
          (iv) as of the date hereof, and after giving effect to this Guaranty
and the contingent obligations evidenced hereby, Guarantor is, and will be,
solvent, and has and will have property and assets which, fairly valued, exceed
its obligations, liabilities and debts, and has and will have property and
assets in the State of Texas sufficient to satisfy and repay its obligations,
liabilities and debts;
          (v) this Guaranty has been duly executed and delivered by Guarantor;
          (vi) neither this Guaranty nor the agreements contained herein
contravene or constitute a default or create or impose any lien, charge or
encumbrance under any agreement, instrument, indenture or similar instrument to
which the Guarantor is a party or by which its assets are bound or any other
requirement of law; and
          (vii) there are no actions, suits, or proceedings pending or
threatened against Guarantor in any court or before any federal, state,
municipal or other governmental department or commission, board, bureau, agency
or instrumentality which if adversely determined will affect any of the
transactions contemplated by this Guaranty.
          Section 4. Waiver of Rights. Guarantor hereby waives (a) notice of
acceptance hereof (which acceptance is conclusively presumed by delivery to
Landlord); (b) grace, demand, presentment and protest with respect to the
Guaranteed Obligations or to any instrument, agreement or document evidencing or
creating same; (c) notice of grace, demand, presentment and protest; (d) notice
of intention to accelerate and of acceleration of the Guaranteed Obligations;
(e) notice of and/or any right to consent or object to the assignment of any
interest in the Lease or the Guaranteed Obligations; (f) notice of the filing of
suit and diligence by Landlord in collection or enforcement of the Guaranteed
Obligations; and (g) any other notice regarding the Guaranteed Obligations
except as specifically provided herein. Guarantor specifically waives any and
all rights and remedies to which Guarantor may be or become entitled under
Chapter 34 of the Texas Business and Commerce Code, under Sections 17.001 and
34.005 of the Texas Civil Practice and Remedies Code and under Rule 31 of the
Texas Rules of Civil Procedure, and any and all other defenses available to
sureties or guarantors at law or in equity.
          Section 5. Notice of Defaults. Landlord agrees that it will not
exercise any remedies under the Lease or this Guaranty following a Tenant
default without having first given to Guarantor: (a) written notice of the
alleged Tenant default as required under the Lease, and (b) the opportunity to
cure such default for the same time period (if any) provided to Tenant under the
Lease. If Guarantor elects to cure any such default by Tenant, Landlord agrees
to accept cure by Guarantor as a cure of such default by Tenant under the Lease.
The failure by Landlord to simultaneously deliver a notice of default to
Guarantor as provided herein shall not be deemed a default by Landlord hereunder
or a waiver of Landlord’s rights with respect to such default, but shall delay
the exercise of any remedy against Tenant or Guarantor until such time as
Landlord

Y-2



--------------------------------------------------------------------------------



 



has given notice to Guarantor and the same time period provided to Tenant under
the Lease (if any) to cure such default.
          Section 6. Release of Parties Liable, Renewals, etc. Guarantor agrees
that Landlord may at any time, and from time to time, at Landlord’s discretion,
with or without consent from any other party but with notice to Guarantor (but
Guarantor’s consent shall not be required), extend, renew, rearrange, modify or
amend any of the terms and provisions of the Lease. Any extension, renewal,
rearrangement, modification or amendment may be taken without impairing or
diminishing the obligations of Guarantor hereunder, provided, however, in the
event any extension, renewal, rearrangement, modification or amendment increases
the obligations of Guarantor hereunder, Guarantor’s prior written consent to
such extension, renewal, rearrangement, modification or amendment shall be
required solely as a condition to Guarantor’s liability for the increase in the
Guaranteed Obligations. In the event Guarantor’s consent is not obtained,
Guarantor shall not be liable for any increase in the Guaranteed Obligations
resulting from such extension, renewal, rearrangement, modification or
amendment, but the same shall still be effective as to Tenant and Guarantor
shall remain liable for the Guaranteed Obligations existing prior to such
extension, renewal, rearrangement, modification or amendment. Guarantor further
agrees that Landlord may from ay any time, and from time to time, at Landlord’s
discretion, with our without consent from any other party, release any party
liable on the Guaranteed Obligations, including, without limitation, Tenant or
any other guarantor. Additionally, the liability of Guarantor shall not be
impaired, reduced or in any way affected by: (v) Landlord’s failure, refusal, or
neglect to collect or enforce the Guaranteed Obligations, by way of, without
limitation, any indulgence, forbearance, compromise, settlement or waiver of
performance which may be extended to Tenant by Landlord or agreed upon by
Landlord and Tenant; (w) any termination of the Lease; (x) any sublease of the
space covered by the Lease or any assignment of the Lease by any means or to any
entity or person whatsoever so long as Landlord does not voluntarily release
Tenant from liability under the Lease without Guarantor’s consent; (y) loss or
subordination of any other guaranty, if any, or by the existence of any
indebtedness of Tenant to Landlord other than the Guaranteed Obligations; or (z)
the taking of any security or any other guaranty for the Guaranteed Obligations
in addition to the guaranty presently existing.
          Section 7. Primary Liability of Guarantor. This Guaranty constitutes a
primary obligation of Guarantor. This is an absolute, unconditional, irrevocable
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned upon any attempt to collect from Tenant or upon any other
event or contingency. Guarantor agrees that Landlord is not required, as a
condition to establishing Guarantor’s liability hereunder, to proceed against
any person (including, without limitation, Tenant or any other guarantor), and
further agrees not to assert any defense (other than payment) available to
Tenant against Landlord with regard to the Guaranteed Obligations, any defense
based upon an election of remedies of any type, any defense based on any duty of
Landlord to disclose information of any type to Guarantor regarding Tenant or
the Guaranteed Obligations, and/or any claim that Guarantor may have against
Landlord by virtue of Landlord’s failure to exercise any rights against Tenant,
however arising. Guarantor hereby expressly waives any right or claim to force
Landlord to proceed first against Tenant or any other guarantor as to any of the
Guaranteed Obligations or other obligations of Tenant, and agrees that no delay
or refusal of Landlord to exercise any right or

Y-3



--------------------------------------------------------------------------------



 



privilege which Landlord has or may have against Tenant, whether arising from
any documents executed by Tenant, any common law, applicable statute or
otherwise, shall operate to impair the liability of Guarantor hereunder. The
obligations of Guarantor hereunder shall not be reduced, impaired or in any way
affected by: (a) receivership, insolvency, bankruptcy or other proceedings
affecting Tenant or any of Tenant’s assets; (b) receivership, insolvency,
bankruptcy or other proceedings affecting Guarantor or any of Guarantor’s
assets; (c) death, insanity or other disability of Guarantor; (d) any allegation
of fraud, usury, failure of consideration, forgery or other defense, whether or
not known to Landlord (even though rendering all or any part of the Guaranteed
Obligations void or unenforceable or uncollectible as against Tenant or any
other guarantor); or (e) the release or discharge of Tenant from the Lease or
any of the Guaranteed Obligations or any other indebtedness of Tenant to
Landlord or from the performance of any obligation contained in the Lease or
other instrument issued in connection with, evidencing or securing any
indebtedness guaranteed by this instrument, whether occurring by reason of law
or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant or otherwise.
          Landlord may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to the undersigned, without
impairing or releasing the obligations of the undersigned, upon or without any
terms or conditions and in whole or in part: (w) change the manner, place or
terms of payment or change or extend the time of payment of, renew or alter any
liability of Tenant hereby guaranteed, or any liabilities incurred directly or
indirectly hereunder, and the Guaranty herein made shall apply to the
liabilities of Tenant as any of such liabilities may be changed, extended,
renewed or altered in any manner; (x) exercise or refrain from exercising any
rights against Tenant or others, or otherwise act or refrain from acting; (y)
settle or compromise any liabilities hereby guaranteed or hereby incurred, and
subordinate the payment of all or any part of such liabilities to the payment of
any liabilities which may be due to Landlord or others; and (z) apply any sums
paid to any liability or liabilities of Tenant to Landlord regardless of what
liability or liabilities of Tenant to Landlord remain unpaid.
          Section 8. Subordination and Waiver of Subrogation. Once a claim is
made by Landlord to Guarantor under the Guaranteed Obligations, Guarantor hereby
fully subordinates the payment of all indebtedness owing to such Guarantor by
Tenant (including principal and interest) to the prior payment of all
indebtedness of Tenant to Landlord (including, without limitation, interest
accruing on any such indebtedness after any insolvency or reorganization
proceeding as to Tenant) and agrees (x) not to accept any payment on such
indebtedness until payment and performance in full of the Guaranteed
Obligations, and (y) not to attempt to set off or reduce any obligations
hereunder because of such indebtedness. After a claim has been made by Landlord
to Guarantor under the Guaranteed Obligations, Guarantor shall have no right of
subrogation or any other right to enforce any remedy which Landlord now has or
may hereafter have against Tenant until all of the Guaranteed Obligations shall
have been paid or performed in full.
          Section 9. Place of Performance; Attorneys’ Fees. All payments to be
made and obligations to be performed hereunder shall be payable or performable
in the location for

Y-4



--------------------------------------------------------------------------------



 



payment or performance (as applicable) set forth in the Lease. If it becomes
necessary for Landlord to enforce this Guaranty by legal action, Guarantor
hereby waives the right to be sued in the county or state of such Guarantor’s
residence and agrees to submit to the jurisdiction and venue of the appropriate
federal, state or other governmental court in Dallas County, Texas. In the event
of any action or proceeding at law or in equity between Landlord and Guarantor,
the prevailing party, in addition to such other relief as may be awarded, shall
be entitled to recover from the unsuccessful party all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred in such action or proceeding and in any appeal in connection
therewith by such prevailing party.
          Section 10. Additional Liability of Guarantor. If Guarantor is or
becomes liable for any indebtedness of Tenant to Landlord other than the
Guaranteed Obligations by any means other than under this Guaranty, such
liability shall not be impaired, reduced or affected in any manner hereby but
shall have all and the same force and effect it would have had if this Guaranty
had not existed, and Guarantor’s liability hereunder shall not be impaired,
reduced or affected in any manner thereby.
          Section 11. Cumulative Rights. All rights of Landlord hereunder or
otherwise arising under any documents executed in connection with the Guaranteed
Obligations are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Landlord and without affecting or impairing the liability of
Guarantor.
          Section 12. Applicable Law. This Guaranty shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Texas, and is intended to be performed in accordance with and as
permitted by such laws.
          Section 13. Usury. Notwithstanding any other provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount that
Guarantor may be required or permitted to pay to Landlord pursuant to applicable
law and as to which Guarantor could successfully assert the claim or defense of
usury.
          Section 14. Landlord’s Assigns. This Guaranty is intended for and
shall inure to the benefit of Landlord and each and every person who shall from
time to time be or become the owner or holders of all or any part of the Lease
and/or the Guaranteed Obligations, and each and every reference herein to
“Landlord” shall include and refer to each and every successor or assignee of
Landlord at any time holding or owning any part of or interest in any part of
the Lease and/or the Guaranteed Obligations. This Guaranty shall be assignable
or transferable with the same force and effect, and to the same extent, that the
Lease and/or the Guaranteed Obligations are assignable or transferable, it being
understood and stipulated that upon assignment or transfer by Landlord of the
Lease and/or any of the Guaranteed Obligations, the legal holder or owner
thereof (or a part thereof or interest therein thus transferred or assigned)
shall (except as otherwise stipulated by Landlord in its assignment) have and
may exercise all of the rights granted to Landlord under this Guaranty to the
extent of that part of or interest in the Guaranteed Obligations thus assigned
or transferred.

Y-5



--------------------------------------------------------------------------------



 



          Section 15. Notices. Any notice or demand to Guarantor in connection
herewith may be given and shall conclusively be deemed to have been given and
received upon deposit thereof in writing in the United States mail, certified
mail, return receipt requested, duly stamped and addressed to such Guarantor at
the following address:
Centex Corporation
2728 North Harwood
Dallas, Texas 75201-1516
Attn: Brian Woram
Guarantor shall have the right to designate from time to time another address
for purposes of this instrument by fifteen (15) days prior written notice to
Landlord sent by United States mail, certified mail, return receipt requested.
Actual notice or demand, however given or received, shall always be effective.
The provisions of this Section 15 shall not be construed to affect or impair any
waiver of notice or demand herein provided or to require giving of notice or
demand to or upon Guarantor in any situation or for any reason.
          Section 16. Payments. Landlord may apply any payments received from
any source against that portion of the Guaranteed Obligations in such priority
and fashion as Landlord may deem appropriate.
          Section 17. No Right of Possession Upon Payment. The payment by
Guarantor of any amount pursuant to this Guaranty shall not, without Landlord’s
consent, entitle Guarantor (whether by way of subrogation or otherwise) to a
right of possession of, or to any other right, title or interest in, the
premises covered by the Lease.
          Section 18. Entire Agreement. This Guaranty constitutes the entire
agreement of the parties with respect to the subject matter hereof, and all
prior correspondence, memoranda, agreements or understandings (written or oral)
with respect hereto are merged into and superseded by this Guaranty. This
Guaranty may not be changed, modified, discharged or terminated in any manner
other than by an agreement in writing signed by Guarantor and Landlord.
          Section 19. Severability. In case any one or more of the provisions
contained in this Guaranty shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the other provisions
contained herein shall not in any way be affected or impaired thereby.
          Section 20. Further Instruments. Guarantor hereby agrees to execute
all such further instruments as are reasonably requested by Landlord to further
evidence or protect the rights of Landlord under this Guaranty.

Y-6



--------------------------------------------------------------------------------



 



     EXECUTED the ___ day of                                         , 2005.

              GUARANTOR:
 
            Centex Corporation, a Nevada corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

     
THE STATE OF                     
  §
 
  §
COUNTY OF                     
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
                    ,                                          of Centex
Corporation, a                     , known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he executed
the same for the purposes and consideration therein expressed and in the
capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ___ day of
                                        , 2005.

     
 
   
 
  Notary Public in and
 
  for the State of                     

Y-7



--------------------------------------------------------------------------------



 



EXHIBIT Z
FORM OF CENTEX CONSTRUCTION GROUP LEASE AMENDMENT
SECOND AMENDMENT TO OFFICE LEASE
          THIS SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and
entered into as of August 24, 2005 (the “Effective Date”), by and between
_______ (“Landlord”), and CENTEX CONSTRUCTION GROUP SERVICES, L.L.C., a Delaware
limited liability company (“Tenant”).
WITNESSETH:
          WHEREAS, Centex Office Citymark I, L.P., a Delaware limited
partnership (as “Original Landlord”) and Tenant entered into that certain Office
Lease Agreement dated June 5, 2003 by and between Original Landlord and Tenant
(the “Original Lease”), with respect to approximately 4,797 square feet of
Rentable Area (the “Original Premises”) in the office building commonly known as
Citymark Office Building (the “Building”) located in Dallas, Texas;
          WHEREAS, the Original Lease was amended by that certain First
Amendment to Lease dated June 27, 2005 by and between Original Landlord and
Tenant (the “First Amendment”, together with the Original Lease, the “Lease”)
pursuant to which the Original Premises were expanded to include an additional
9,011 square feet of Rentable Area (the “Expansion Space”, together with the
Original Premises, the “Premises”);
          WHEREAS, as of the Effective Date hereof, Landlord has purchased the
Building from Original Landlord and succeeded to all of Original Landlord’s
right, title and interest in and to the Lease;
          WHEREAS, Original Landlord and Tenant are Affiliates;
          WHEREAS, as a condition to the purchase of the Building by Landlord,
Landlord required that Tenant amend the Lease to, among other things, add a
requirement of a Lease Guaranty pursuant to which Centex Corporation, a Nevada
corporation (“Centex”), shall guarantee the obligations of Tenant under the
Lease; and
          WHEREAS, Tenant agrees to amend the Lease to, among other things, add
a requirement of a Lease Guaranty pursuant to which Centex shall guarantee the
obligations of Tenant under the Lease.
          NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Landlord
and Tenant hereby agree as follows:

Z-1



--------------------------------------------------------------------------------



 



          19. Defined Terms.
          The capitalized terms used herein and not otherwise defined herein
shall have the same meaning as ascribed thereto in the Lease.
          20. Paragraph 1.1, Definitions. The following definition is hereby
added to Paragraph 1.1:
          “Guarantor” means Centex Corporation, a Nevada corporation.”
Further, the definition of “Notice Address” is hereby deleted in its entirety
and the following substituted in lieu thereof:

     
Tenant:
  Centex Construction Group Services, L.L.C.
 
  3100 McKinnon, Suite 1000
 
  Dallas, Texas 75201
 
  Attn: President
 
  Fax: (214) 468-4771
 
   
with a copy to:
  Centex Corporation
 
  2728 North Harwood
 
  Dallas, Texas 75201-1516
 
  Attn: Brian Woram
 
  Fax: (214) 981-6855
 
   
Landlord:
 

 
c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 4900
 
  Houston, Texas 77056-6118
 
  Attention: Charles N. Hazen
 
  Fax: (713) 966-7851
 
   
with a copy to:
  Hines Interests Limited Partnership
 
  13155 Noel Road
 
  Suite 1850
 
  Dallas, TX 75240-684
 
  Attention: Clayton C. Elliott
 
  Fax: (972) 934-1460
 
   
Guarantor:
  Centex Corporation
 
  2728 North Harwood
 
  Dallas, Texas 75201-1516
 
  Attn: Brian Woram
 
  Fax: (214) 981-6855

Z-2



--------------------------------------------------------------------------------



 



          21. Paragraph 8.3, Transfer Requirements. The following provision is
hereby added as subsection (e) of Paragraph 8.3 of the Lease:
          “(e) Notwithstanding anything herein to the contrary, Landlord shall
have the right to withhold its consent, and it shall be deemed reasonable if
Landlord withholds its consent, to any proposed sublease of all or any portion
of the Premises or to any assignment or transfer of this Lease, or any interest
herein, by any means to any entity or person if Guarantor fails to consent to
any proposed sublease or assignment or fails to agree in writing to remain
liable for all of the obligations of tenant under the Lease.”
          22. Paragraph 12.1, Default by Tenant. The following provision is
hereby added as subsections (f) — (h) of Paragraph 12.1 of the Lease:
          “(f) Guarantor takes any action to, or notifies Landlord that
Guarantor intends to, file a petition under any section or chapter of the United
States Bankruptcy Code, as amended from time to time, or under any similar law
or statute of the United States or any state thereof; or a petition is filed
against Tenant under any such statute and is not dismissed within 60 days
thereafter;
          (g) A receiver or trustee is appointed for all or a substantial part
of the assets of Guarantor; or
          (h) Guarantor breaches, or neglects or fails to perform or observe,
any covenant, term, provision, or condition contained in the Guaranty of this
Lease.”
          23. Paragraph 12.4, Limitation on Landlord’s Liability. The first
sentence of Paragraph 12.4 of the Lease is hereby deleted in its entirety and
the following is substituted in lieu thereof:
          “Tenant will be entitled to look solely to Landlord’s equity in the
Complex for the recovery of any judgment against Landlord, and neither Landlord
nor any partner, shareholder, member, employee, agent, director, or officer of
Landlord shall have any personal liability for any such judgment.”
          24. Guaranty. Tenant shall deliver simultaneously with the execution
and delivery of this Amendment, a Guaranty in the form attached hereto as
Exhibit A duly executed by Guarantor.
          25. Brokers. Landlord and Tenant hereby represent and warrant to each
other that no commission is due and payable to any broker or other leasing agent
in connection with this Amendment as a result of its own dealings with any such
broker or leasing agent, and Landlord and Tenant hereby agree to indemnify and
hold each other harmless from and against all loss, damage, cost and expense
(including reasonable attorneys’ fees) suffered by the other party as a result
of a breach of the foregoing representation and warranty.

Z-3



--------------------------------------------------------------------------------



 



          26. Full Force and Effect. In the event any of the terms of the Lease
conflict with the terms of this Amendment, the terms of this Amendment shall
control. Except as amended hereby, all terms and conditions of the Lease shall
remain in full force and effect, and Landlord and Tenant hereby ratify and
confirm the Lease as amended hereby. The Lease, as amended herein, constitutes
the entire agreement between the parties hereto and no further modification of
the Lease shall be binding unless evidenced by an agreement in writing signed by
Landlord and Tenant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

Z-4



--------------------------------------------------------------------------------



 



     EXECUTED on the day and year set forth above.

                  LANDLORD:    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title        
 
           
 
           
 
  TENANT:    
 
                CENTEX CONSTRUCTION GROUP SERVICES, L.L.C.,
a Delaware limited liability company    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title        
 
           

Z-5



--------------------------------------------------------------------------------



 



EXHIBIT A TO SECOND AMENDMENT TO OFFICE LEASE
FORM OF LEASE GUARANTY
LEASE GUARANTY AGREEMENT
          Section 1. Guaranty. For value received, and in order to induce
                                        , a
                                         (“Landlord”), to purchase that certain
office building located at 3100 McKinnon Street, Dallas, Texas, commonly known
as Citymark Office Building (the “Building”), Centex Corporation, a Nevada
corporation, with a principal place of business in Dallas, Texas (“Guarantor”),
hereby absolutely and unconditionally guarantees to Landlord and its successors
or assigns (a) the full and punctual payment when due (whether by acceleration
or otherwise) of all sums (including, without limitation, payment of rent, late
charges, additional rent [however termed or defined], court costs, reasonable
attorneys’ fees and any and all other sums) due and owing or to become due and
owing by Centex Construction Group Services, L.L.C., a Delaware limited
liability company (“Tenant”) under that certain Lease Agreement dated June 5,
2003, entered into by and between Centex Office Citymark I, L.P., a Delaware
limited partnership (“Seller”), and Tenant, as amended by (i) that certain First
Amendment to Lease dated June 27, 2005, by and between Landlord and Tenant
(which, among other things, expanded the leased premises), and (ii) that certain
Second Amendment to Lease dated of even date herewith, by and between Landlord
and Tenant, together with any and all other extensions or renewals thereof and
amendments and modifications thereto (the “Lease”) and (b) the full, prompt and
faithful performance of each and every obligation of Tenant under the Lease. As
used in this Lease Guaranty Agreement (this “Guaranty”), “Guaranteed
Obligations” means all obligations and indebtedness of Tenant guaranteed by
Guarantor in this Section 1.
          Section 2. Term. The obligations of Guarantor as to the Guaranteed
Obligations shall continue in full force and effect against Guarantor until the
Guaranteed Obligations are paid and performed in full. This Guaranty covers any
and all of the Guaranteed Obligations, whether presently outstanding or arising
subsequent to the date hereof. This Guaranty is binding upon and enforceable
against Guarantor, its successors and assigns.
          Section 3. Representations and Warranties of Guarantor. Guarantor
hereby represents and warrants to Landlord that:
          (i) Guarantor has received, or will receive, direct or indirect
benefit from the making of this Guaranty;
          (ii) Guarantor is familiar with, and has independently reviewed the
books and records regarding, the financial condition of Tenant; however, such
Guarantor is not relying on such financial condition as an inducement to enter
into this Guaranty;
          (iii) except as provided in that certain Agreement of Sale and
Purchase dated of even date herewith by and between Seller, as seller, and
Landlord, as purchaser,

Z-6



--------------------------------------------------------------------------------



 



neither Landlord nor any other party has made any representation, warranty or
statement to Guarantor in order to induce such Guarantor to execute this
Guaranty;
          (iv) as of the date hereof, and after giving effect to this Guaranty
and the contingent obligations evidenced hereby, Guarantor is, and will be,
solvent, and has and will have property and assets which, fairly valued, exceed
its obligations, liabilities and debts, and has and will have property and
assets in the State of Texas sufficient to satisfy and repay its obligations,
liabilities and debts;
          (v) this Guaranty has been duly executed and delivered by Guarantor;
          (vi) neither this Guaranty nor the agreements contained herein
contravene or constitute a default or create or impose any lien, charge or
encumbrance under any agreement, instrument, indenture or similar instrument to
which the Guarantor is a party or by which its assets are bound or any other
requirement of law; and
          (vii) there are no actions, suits, or proceedings pending or
threatened against Guarantor in any court or before any federal, state,
municipal or other governmental department or commission, board, bureau, agency
or instrumentality which if adversely determined will affect any of the
transactions contemplated by this Guaranty.
          Section 4. Waiver of Rights. Guarantor hereby waives (a) notice of
acceptance hereof (which acceptance is conclusively presumed by delivery to
Landlord); (b) grace, demand, presentment and protest with respect to the
Guaranteed Obligations or to any instrument, agreement or document evidencing or
creating same; (c) notice of grace, demand, presentment and protest; (d) notice
of intention to accelerate and of acceleration of the Guaranteed Obligations;
(e) notice of and/or any right to consent or object to the assignment of any
interest in the Lease or the Guaranteed Obligations; (f) notice of the filing of
suit and diligence by Landlord in collection or enforcement of the Guaranteed
Obligations; and (g) any other notice regarding the Guaranteed Obligations
except as specifically provided herein. Guarantor specifically waives any and
all rights and remedies to which Guarantor may be or become entitled under
Chapter 34 of the Texas Business and Commerce Code, under Sections 17.001 and
34.005 of the Texas Civil Practice and Remedies Code and under Rule 31 of the
Texas Rules of Civil Procedure, and any and all other defenses available to
sureties or guarantors at law or in equity.
          Section 5. Notice of Defaults. Landlord agrees that it will not
exercise any remedies under the Lease or this Guaranty following a Tenant
default without having first given to Guarantor: (a) written notice of the
alleged Tenant default as required under the Lease, and (b) the opportunity to
cure such default for the same time period (if any) provided to Tenant under the
Lease. If Guarantor elects to cure any such default by Tenant, Landlord agrees
to accept cure by Guarantor as a cure of such default by Tenant under the Lease.
The failure by Landlord to simultaneously deliver a notice of default to
Guarantor as provided herein shall not be deemed a default by Landlord hereunder
or a waiver of Landlord’s rights with respect to such default, but shall delay
the exercise of any remedy against Tenant or Guarantor until such time as
Landlord

Z-7



--------------------------------------------------------------------------------



 



has given notice to Guarantor and the same time period provided to Tenant under
the Lease (if any) to cure such default.
          Section 6. Release of Parties Liable, Renewals, etc. Guarantor agrees
that Landlord may at any time, and from time to time, at Landlord’s discretion,
with or without consent from any other party but with notice to Guarantor (but
Guarantor’s consent shall not be required), extend, renew, rearrange, modify or
amend any of the terms and provisions of the Lease. Any extension, renewal,
rearrangement, modification or amendment may be taken without impairing or
diminishing the obligations of Guarantor hereunder, provided, however, in the
event any extension, renewal, rearrangement, modification or amendment increases
the obligations of Guarantor hereunder, Guarantor’s prior written consent to
such extension, renewal, rearrangement, modification or amendment shall be
required solely as a condition to Guarantor’s liability for the increase in the
Guaranteed Obligations. In the event Guarantor’s consent is not obtained,
Guarantor shall not be liable for any increase in the Guaranteed Obligations
resulting from such extension, renewal, rearrangement, modification or
amendment, but the same shall still be effective as to Tenant and Guarantor
shall remain liable for the Guaranteed Obligations existing prior to such
extension, renewal, rearrangement, modification or amendment. Guarantor further
agrees that Landlord may from ay any time, and from time to time, at Landlord’s
discretion, with our without consent from any other party, release any party
liable on the Guaranteed Obligations, including, without limitation, Tenant or
any other guarantor. Additionally, the liability of Guarantor shall not be
impaired, reduced or in any way affected by: (v) Landlord’s failure, refusal, or
neglect to collect or enforce the Guaranteed Obligations, by way of, without
limitation, any indulgence, forbearance, compromise, settlement or waiver of
performance which may be extended to Tenant by Landlord or agreed upon by
Landlord and Tenant; (w) any termination of the Lease; (x) any sublease of the
space covered by the Lease or any assignment of the Lease by any means or to any
entity or person whatsoever so long as Landlord does not voluntarily release
Tenant from liability under the Lease without Guarantor’s consent; (y) loss or
subordination of any other guaranty, if any, or by the existence of any
indebtedness of Tenant to Landlord other than the Guaranteed Obligations; or (z)
the taking of any security or any other guaranty for the Guaranteed Obligations
in addition to the guaranty presently existing.
          Section 7. Primary Liability of Guarantor. This Guaranty constitutes a
primary obligation of Guarantor. This is an absolute, unconditional, irrevocable
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned upon any attempt to collect from Tenant or upon any other
event or contingency. Guarantor agrees that Landlord is not required, as a
condition to establishing Guarantor’s liability hereunder, to proceed against
any person (including, without limitation, Tenant or any other guarantor), and
further agrees not to assert any defense (other than payment) available to
Tenant against Landlord with regard to the Guaranteed Obligations, any defense
based upon an election of remedies of any type, any defense based on any duty of
Landlord to disclose information of any type to Guarantor regarding Tenant or
the Guaranteed Obligations, and/or any claim that Guarantor may have against
Landlord by virtue of Landlord’s failure to exercise any rights against Tenant,
however arising. Guarantor hereby expressly waives any right or claim to force
Landlord to proceed first against Tenant or any other guarantor as to any of the
Guaranteed Obligations or other obligations of Tenant, and agrees that no delay
or refusal of Landlord to exercise any right or

Z-8



--------------------------------------------------------------------------------



 



privilege which Landlord has or may have against Tenant, whether arising from
any documents executed by Tenant, any common law, applicable statute or
otherwise, shall operate to impair the liability of Guarantor hereunder. The
obligations of Guarantor hereunder shall not be reduced, impaired or in any way
affected by: (a) receivership, insolvency, bankruptcy or other proceedings
affecting Tenant or any of Tenant’s assets; (b) receivership, insolvency,
bankruptcy or other proceedings affecting Guarantor or any of Guarantor’s
assets; (c) death, insanity or other disability of Guarantor; (d) any allegation
of fraud, usury, failure of consideration, forgery or other defense, whether or
not known to Landlord (even though rendering all or any part of the Guaranteed
Obligations void or unenforceable or uncollectible as against Tenant or any
other guarantor); or (e) the release or discharge of Tenant from the Lease or
any of the Guaranteed Obligations or any other indebtedness of Tenant to
Landlord or from the performance of any obligation contained in the Lease or
other instrument issued in connection with, evidencing or securing any
indebtedness guaranteed by this instrument, whether occurring by reason of law
or any other cause, whether similar or dissimilar to the foregoing. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant or otherwise.
          Landlord may at any time, without the consent of or notice to
Guarantor, without incurring responsibility to the undersigned, without
impairing or releasing the obligations of the undersigned, upon or without any
terms or conditions and in whole or in part: (w) change the manner, place or
terms of payment or change or extend the time of payment of, renew or alter any
liability of Tenant hereby guaranteed, or any liabilities incurred directly or
indirectly hereunder, and the Guaranty herein made shall apply to the
liabilities of Tenant as any of such liabilities may be changed, extended,
renewed or altered in any manner; (x) exercise or refrain from exercising any
rights against Tenant or others, or otherwise act or refrain from acting; (y)
settle or compromise any liabilities hereby guaranteed or hereby incurred, and
subordinate the payment of all or any part of such liabilities to the payment of
any liabilities which may be due to Landlord or others; and (z) apply any sums
paid to any liability or liabilities of Tenant to Landlord regardless of what
liability or liabilities of Tenant to Landlord remain unpaid.
          Section 8. Subordination and Waiver of Subrogation. Once a claim is
made by Landlord to Guarantor under the Guaranteed Obligations, Guarantor hereby
fully subordinates the payment of all indebtedness owing to such Guarantor by
Tenant (including principal and interest) to the prior payment of all
indebtedness of Tenant to Landlord (including, without limitation, interest
accruing on any such indebtedness after any insolvency or reorganization
proceeding as to Tenant) and agrees (x) not to accept any payment on such
indebtedness until payment and performance in full of the Guaranteed
Obligations, and (y) not to attempt to set off or reduce any obligations
hereunder because of such indebtedness. After a claim has been made by Landlord
to Guarantor under the Guaranteed Obligations, Guarantor shall have no right of
subrogation or any other right to enforce any remedy which Landlord now has or
may hereafter have against Tenant until all of the Guaranteed Obligations shall
have been paid or performed in full.
          Section 9. Place of Performance; Attorneys’ Fees. All payments to be
made and obligations to be performed hereunder shall be payable or performable
in the location for

Z-9



--------------------------------------------------------------------------------



 



payment or performance (as applicable) set forth in the Lease. If it becomes
necessary for Landlord to enforce this Guaranty by legal action, Guarantor
hereby waives the right to be sued in the county or state of such Guarantor’s
residence and agrees to submit to the jurisdiction and venue of the appropriate
federal, state or other governmental court in Dallas County, Texas. In the event
of any action or proceeding at law or in equity between Landlord and Guarantor,
the prevailing party, in addition to such other relief as may be awarded, shall
be entitled to recover from the unsuccessful party all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred in such action or proceeding and in any appeal in connection
therewith by such prevailing party.
          Section 10. Additional Liability of Guarantor. If Guarantor is or
becomes liable for any indebtedness of Tenant to Landlord other than the
Guaranteed Obligations by any means other than under this Guaranty, such
liability shall not be impaired, reduced or affected in any manner hereby but
shall have all and the same force and effect it would have had if this Guaranty
had not existed, and Guarantor’s liability hereunder shall not be impaired,
reduced or affected in any manner thereby.
          Section 11. Cumulative Rights. All rights of Landlord hereunder or
otherwise arising under any documents executed in connection with the Guaranteed
Obligations are separate and cumulative and may be pursued separately,
successively or concurrently, or not pursued, without affecting or limiting any
other right of Landlord and without affecting or impairing the liability of
Guarantor.
          Section 12. Applicable Law. This Guaranty shall be governed by and
construed in accordance with the laws of the United States of America and the
State of Texas, and is intended to be performed in accordance with and as
permitted by such laws.
          Section 13. Usury. Notwithstanding any other provisions herein
contained, no provision of this Guaranty shall require or permit the collection
from Guarantor of interest in excess of the maximum rate or amount that
Guarantor may be required or permitted to pay to Landlord pursuant to applicable
law and as to which Guarantor could successfully assert the claim or defense of
usury.
          Section 14. Landlord’s Assigns. This Guaranty is intended for and
shall inure to the benefit of Landlord and each and every person who shall from
time to time be or become the owner or holders of all or any part of the Lease
and/or the Guaranteed Obligations, and each and every reference herein to
“Landlord” shall include and refer to each and every successor or assignee of
Landlord at any time holding or owning any part of or interest in any part of
the Lease and/or the Guaranteed Obligations. This Guaranty shall be assignable
or transferable with the same force and effect, and to the same extent, that the
Lease and/or the Guaranteed Obligations are assignable or transferable, it being
understood and stipulated that upon assignment or transfer by Landlord of the
Lease and/or any of the Guaranteed Obligations, the legal holder or owner
thereof (or a part thereof or interest therein thus transferred or assigned)
shall (except as otherwise stipulated by Landlord in its assignment) have and
may exercise all of the rights granted to Landlord under this Guaranty to the
extent of that part of or interest in the Guaranteed Obligations thus assigned
or transferred.

Z-10



--------------------------------------------------------------------------------



 



          Section 15. Notices. Any notice or demand to Guarantor in connection
herewith may be given and shall conclusively be deemed to have been given and
received upon deposit thereof in writing in the United States mail, certified
mail, return receipt requested, duly stamped and addressed to such Guarantor at
the following address:
Centex Corporation
2728 North Harwood
Dallas, Texas 75201-1516
Attn: Brian Woram
Guarantor shall have the right to designate from time to time another address
for purposes of this instrument by fifteen (15) days prior written notice to
Landlord sent by United States mail, certified mail, return receipt requested.
Actual notice or demand, however given or received, shall always be effective.
The provisions of this Section 15 shall not be construed to affect or impair any
waiver of notice or demand herein provided or to require giving of notice or
demand to or upon Guarantor in any situation or for any reason.
          Section 16. Payments. Landlord may apply any payments received from
any source against that portion of the Guaranteed Obligations in such priority
and fashion as Landlord may deem appropriate.
          Section 17. No Right of Possession Upon Payment. The payment by
Guarantor of any amount pursuant to this Guaranty shall not, without Landlord’s
consent, entitle Guarantor (whether by way of subrogation or otherwise) to a
right of possession of, or to any other right, title or interest in, the
premises covered by the Lease.
          Section 18. Entire Agreement. This Guaranty constitutes the entire
agreement of the parties with respect to the subject matter hereof, and all
prior correspondence, memoranda, agreements or understandings (written or oral)
with respect hereto are merged into and superseded by this Guaranty. This
Guaranty may not be changed, modified, discharged or terminated in any manner
other than by an agreement in writing signed by Guarantor and Landlord.
          Section 19. Severability. In case any one or more of the provisions
contained in this Guaranty shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the other provisions
contained herein shall not in any way be affected or impaired thereby.
          Section 20. Further Instruments. Guarantor hereby agrees to execute
all such further instruments as are reasonably requested by Landlord to further
evidence or protect the rights of Landlord under this Guaranty.

Z-11



--------------------------------------------------------------------------------



 



     EXECUTED the ___ day of                                         , 2005.

              GUARANTOR:
 
            Centex Corporation, a Nevada corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

     
THE STATE OF                     
  §
 
  §
COUNTY OF                     
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
                    ,                                          of Centex
Corporation, a                     , known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he executed
the same for the purposes and consideration therein expressed and in the
capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL OF OFFICE, this ___day of
                                        , 2005.

     
 
   
 
  Notary Public in and
 
  for the State of                     

Z-12